 



Exhibit 10.3
CREDIT AGREEMENT
among
GLOBAL EMPLOYMENTS SOLUTIONS, INC.,
GLOBAL EMPLOYMENT HOLDINGS, INC.,
THE OTHER CREDIT PARTIES NAMED THEREIN,
and
CAPITALSOURCE FINANCE LLC,
as Agent
Dated as of
February 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   I.   DEFINITIONS     1   II.   CREDITS    
2  
 
  2.1   Revolving Facility     2  
 
  2.2   Term Loan     3  
 
  2.3   Letters of Credit     3  
 
  2.4   Evidence of Loans     3  
 
  2.5   Interest     5  
 
  2.6   Procedures for Advances under the Revolving Facility     6  
 
  2.7   Voluntary Prepayments     7  
 
  2.8   Mandatory Payments and Prepayments     8  
 
  2.9   Promise to Pay; Manner of Payment     9  
 
  2.10   Payments by Agent     10  
 
  2.11   LIBOR     10  
 
  2.12   Collections and Lockbox     12   III.   FEES     14  
 
  3.1   Commitment Fee     14  
 
  3.2   Arrangement Fee     14  
 
  3.3   Unused Line Fee     14  
 
  3.4   Collateral Management Fee     14  
 
  3.5   Early Termination Fee     15  
 
  3.6   Letter of Credit Fees     15   IV.   CONDITIONS PRECEDENT     16  
 
  4.1   Conditions to Initial Advance, Funding of the Term Loan and the Closing
    16  
 
  4.2   Conditions to each Advance and funding of the Term Loan     16   V.  
REPRESENTATIONS AND WARRANTIES     16  
 
  5.1   Organization and Authority     17  
 
  5.2   Loan Documents and Related Documents     17  
 
  5.3   Subsidiaries, Capitalization and Ownership Interests     18  
 
  5.4   Properties     18  
 
  5.5   Other Agreements     18  

 i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  5.6   Litigation     19  
 
  5.7   Environmental Matters     19  
 
  5.8   Tax Returns; Governmental Reports     19  
 
  5.9   Financial Statements and Reports     19  
 
  5.10   Compliance with Law; ERISA; Business     20  
 
  5.11   Intellectual Property     20  
 
  5.12   Permits; Labor     21  
 
  5.13   No Default; Solvency     21  
 
  5.14   Insurance     22  
 
  5.15   Margin Stock; Regulated Entities; OFAC; Patriot Act     22  
 
  5.16   Broker’s or Finder’s Commissions     22  
 
  5.17   Disclosure     22  
 
  5.18   Incorporation of Certain Representations and Warranties     23  
 
  5.19   Survival     23  
 
  5.20   Accounts     23   VI.   AFFIRMATIVE COVENANTS     24  
 
  6.1   Reporting, Collateral and Other Information     24  
 
  6.2   Conduct of Business; Maintenance of Existence and Assets     24  
 
  6.3   Compliance with Legal and Other Obligations     25  
 
  6.4   Insurance     26  
 
  6.5   Inspection; Lender Meetings     26  
 
  6.6   Use of Proceeds     27  
 
  6.7   Further Assurances; Post Closing Deliveries     27   VII.   NEGATIVE
COVENANTS     29  
 
  7.1   Financial Covenants     29  
 
  7.2   Indebtedness     29  
 
  7.3   Liens     30  
 
  7.4   Consolidations, Mergers and Investments     31  
 
  7.5   Restricted Payments     32  
 
  7.6   Transactions with Affiliates     33  

ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  7.7   Transfer of Assets     34  
 
  7.8   Contingent Obligations     34  
 
  7.9   Organizational Documents; Accounting Changes; Use of Proceeds;
Insurance; Business     35  
 
  7.10   Related Documents and Subordinated Debt     36  
 
  7.11   Negative Pledges     36  
 
  7.12   Certain Specific Agreements     37   VIII.   EVENTS OF DEFAULT     37  
IX.   RIGHTS AND REMEDIES AFTER DEFAULT     40  
 
  9.1   Rights and Remedies     40  
 
  9.2   Application of Proceeds     42  
 
  9.3   Rights to Appoint Receiver     43  
 
  9.4   Attorney in Fact     43  
 
  9.5   Rights and Remedies not Exclusive     43   X.   WAIVERS, JUDICIAL
PROCEEDINGS and amendments     43  
 
  10.1   Certain Waivers     43  
 
  10.2   Delay; No Waiver of Defaults     44  
 
  10.3   Jury Waiver     44  
 
  10.4   Amendment and Waivers     44  
 
  10.5   Survival     45   XI.   AGENT PROVISIONS; SETTLEMENT     45  
 
  11.1   Agent     45  
 
  11.2   Reserved     51  
 
  11.3   Set-off and Sharing of Payments     51  
 
  11.4   Disbursement of Funds under Revolving Facility     51  
 
  11.5   Settlements; Payments; and Information     52  
 
  11.6   Dissemination of Information     54   XII.   MISCELLANEOUS     54  
 
  12.1   Governing Law; Jurisdiction; Service of Process; Venue     54  
 
  12.2   Successors and Assigns; Assignments and Participations     54  
 
  12.3   Reinstatement; Application of Payments     57  

iii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  12.4   Indemnity     57  
 
  12.5   Notice     58  
 
  12.6   Severability; Captions; Counterparts     59  
 
  12.7   Expenses     59  
 
  12.8   Entire Agreement     60  
 
  12.9   Approvals and Duties     60  
 
  12.10   Confidentiality and Publicity     60  
 
  12.11   No Consequential Damages     62   XIII.   TAXES     62  
 
  13.1   Taxes     62  
 
  13.2   Certificates of Lenders     64  
 
  13.3   Survival     64  
 
  13.4   Replacement of Lender in Respect of Increased Costs     64   XIV.  
GUARANTY     65  
 
  14.1   Guaranty     65  
 
  14.2   Guaranty Absolute     65  
 
  14.3   Waiver     66  
 
  14.4   Continuing Guaranty; Assignments     68  
 
  14.5   Maximum Liability     68  
 
  14.6   Subordination     68  
 
  14.7   Subrogation     69  

iv

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”), dated as of February 28, 2007, is
entered into by and among GLOBAL EMPLOYMENT SOLUTIONS, INC., a Colorado
corporation (“Borrower”), GLOBAL EMPLOYMENT HOLDINGS, INC., a Delaware
corporation (“Parent”), TEMPORARY PLACEMENT SERVICE, INC., a Georgia corporation
(“TPS”), SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a Florida corporation (“SPM”),
MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania corporation (“MLPS”),
FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC., a New York corporation (“FAST”),
EXCELL PERSONNEL SERVICES CORPORATION, an Illinois corporation (“EPSC”),
SOUTHEASTERN STAFFING, INC., a Florida corporation (“SS”), BAY HR, INC., a
Florida corporation (“BH”), SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation
(“SGH”), SOUTHEASTERN STAFFING II, INC., a Florida corporation (“SSII”),
SOUTHEASTERN STAFFING III, INC., a Florida corporation (“SSIII”), SOUTHEASTERN
STAFFING IV, INC., a Florida corporation (“SSIV”), SOUTHEASTERN STAFFING V,
INC., a Florida corporation (“SSV”), SOUTHEASTERN STAFFING VI, INC., a Florida
corporation (“SSVI”), and KEYSTONE ALLIANCE, INC., a Florida corporation (“KAI”,
and together with Parent, TPS, SPM, MLPS, FAST, EPSC, SS, BH, SGH, SSII, SSIII,
SSIV, SSV, and SSVI, the “Guarantors” and as additional Credit Parties hereto,
and each a “Guarantor”); and CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (in its individual capacity, “CapitalSource”), as
administrative agent for the Lenders (CapitalSource, in such capacity, “Agent”);
and the lenders from time to time parties hereto (“Lenders”).
     WHEREAS, the Credit Parties have requested that Lenders make available to
Borrower (i) a revolving credit facility (including a letter of credit
sub-facility) (the “Revolving Facility”) in a maximum amount not to exceed the
Facility Cap in effect from time to time (the amount of which, initially, shall
be Eighteen Million Dollars ($18,000,000)), and (ii) a term loan (“Term Loan”)
in an aggregate original principal amount of Twelve Million Dollars
($12,000,000), the proceeds of which shall be used by Borrower for the purposes
permitted under, and otherwise in accordance with and subject to the terms of,
this Agreement.
     WHEREAS, Lenders are willing to make the Revolving Facility and the Term
Loan available to Borrower, upon the terms and subject to the conditions set
forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which hereby
are acknowledged, the parties hereto hereby agree as follows:
I. DEFINITIONS
     For purposes of the Loan Documents and all schedules, exhibits, annexes and
attachments thereto, in addition to the definitions elsewhere in this Agreement
and the other Loan Documents, the terms listed in Appendix A hereto shall have
the respective meanings assigned to such terms in Appendix A hereto, which is
incorporated herein and made a part hereof. All capitalized terms used which are
not specifically defined herein shall have the respective meanings assigned to
them in Article 9 of the UCC to the extent the same are used or
Credit Agreement
CapitalSource — Global Employment

1



--------------------------------------------------------------------------------



 



defined therein. Unless otherwise specified in any Loan Document, this
Agreement, any other Loan Document and any agreement or contract referred to
herein or in Appendix A hereto shall mean such agreement or contract, as
modified, amended, supplemented or restated and in effect from time to time,
subject to any applicable restrictions set forth in such Loan Document. Unless
otherwise specified, as used in the Loan Documents or in any certificate,
report, instrument or other document made or delivered pursuant to any of the
Loan Documents, all accounting terms not defined in Appendix A hereto or
elsewhere in this Agreement or any other Loan Document shall have the meanings
assigned to such terms in and shall be interpreted in accordance with GAAP. If
any change in GAAP results in a change in the calculation of the financial
covenants or interpretation of related provisions of this Agreement or any other
Loan Document, then Borrower, Agent and Lenders agree to amend such provisions
of this Agreement so as to equitably reflect such changes in GAAP with the
desired result that the criteria for evaluating the Credit Parties’ financial
condition shall be the same after such change in GAAP as if such change had not
been made, provided that, notwithstanding any other provision of this Agreement,
the Requisite Lenders’ agreement to any amendment of such provisions shall be
sufficient to bind all Lenders; and, provided further, until such time as the
financial covenants and the related provisions of this Agreement have been
amended in accordance with the terms of this paragraph, the calculations of
financial covenants and the interpretation of any related provisions shall be
calculated and interpreted in accordance with GAAP as in effect immediately
prior to such change in GAAP.
II. CREDITS
     2.1 Revolving Facility
          Subject to the terms and conditions set forth in this Agreement, each
Revolving Lender agrees to make available to Borrower its Pro Rata Share of
Advances under the Revolving Facility from time to time during the Term;
provided that (i) the Pro Rata Share of Advances of any Revolving Lender shall
not at any time exceed such Revolving Lender’s Commitment under the Revolving
Facility and (ii) the aggregate amount of all Advances at any time outstanding
under the Revolving Facility shall not exceed the lesser of (x) the Facility Cap
in effect at such time less reserves (as established by Agent in its Permitted
Discretion from time to time) and less the Letter of Credit Usage then in
effect, and (y) the Aggregate Borrowing Availability then in effect less
reserves (as established by Agent in its Permitted Discretion from time to time)
and less the Letter of Credit Usage then in effect. The obligations of the
Revolving Lenders under the Revolving Facility shall be several, and not joint
or joint and several. The Revolving Facility is a revolving credit facility that
may be drawn, repaid and redrawn from time to time as permitted under this
Agreement. Borrower may not at any time increase the Facility Cap. Borrower may
permanently reduce the Facility Cap from time to time so long as (i) Borrower
has provided Agent with not less than five (5) Business Days prior written
notice of any such reduction, (ii) Borrower has paid the Facility Reduction Fee
for each such reduction, (iii) no Event of Default has occurred and is
continuing at the time of any such reduction, and (iv) concurrently with any
such reduction, Borrower repays or prepays the excess of the aggregate Advances
that exceed the sum of the Facility Cap (as so reduced), less reserves that have
been established by Agent in Agent’s Permitted Discretion from time to time, and
less the Letter of Credit Usage then in effect. Agent shall have the right to
establish and readjust from time to time, in its Permitted Discretion, reserves
under the Revolving Facility, which reserves
Credit Agreement
CapitalSource — Global Employment

2



--------------------------------------------------------------------------------



 



shall have the effect of reducing the amounts otherwise available to be
disbursed to Borrower under the Revolving Facility. The outstanding principal
balance of the Advances shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Maturity Date.
     2.2 Term Loan
          Subject to the terms and conditions set forth in this Agreement, each
Term Lender agrees to loan to Borrower on the Closing Date such Term Lender’s
Pro Rata Share of the Term Loan, which, in the aggregate for all Term Lenders,
shall be in the original principal amount of Twelve Million Dollars
($12,000,000). The Term Loan is not a revolving credit facility and may not be
drawn, repaid and redrawn and any repayments or prepayments of principal on the
Term Loan shall permanently reduce the Term Loan. The obligations of Term
Lenders hereunder are several and not joint or joint and several. Borrower
irrevocably authorizes Agent and Term Lenders to disburse the proceeds of the
Term Loan on the Closing Date in accordance with the applicable Borrowing
Certificate. The outstanding principal amount of the Term Loan and all other
Obligations under or in respect of the Term Loan, shall be due and payable in
full, if not earlier in accordance with this Agreement, on the Maturity Date.
     2.3 Letters of Credit
          Subject to the terms and conditions set forth in this Agreement and in
Appendix B hereto, Borrower shall have the right to request, and the Revolving
Lenders agree to issue, or purchase participations in, or cause the L/C Issuer
to issue, Letters of Credit in respect of Borrower; provided that the aggregate
Letter of Credit Usage shall not exceed $750,000 at any time.
     2.4 Evidence of Loans
          (a) Each Lender shall maintain, in accordance with its usual practice,
electronic or written records evidencing the indebtedness and obligations to
such Lender resulting from each Loan made by such Lender from time to time,
including, without limitation, the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.
          (b) Agent shall maintain electronic or written records in which it
will record (i) the amount of each Loan made hereunder, the class and type of
each Loan made and any applicable interest rate periods, (ii) the amount of any
principal and/or interest due and payable and/or to become due and payable from
Borrower to each Lender hereunder and (iii) all amounts received by Agent
hereunder from Borrower and each Lender’s share thereof.
          (c) The entries in the electronic or written records maintained
pursuant to Section 2.4(b) (the “Register”) shall be prima facie evidence of the
existence and amounts of the obligations and indebtedness therein recorded;
provided, however, that the failure of Agent to maintain such records or any
error therein shall not in any manner affect the obligations of Borrower to
repay the Loans or Obligations in accordance with their terms. The Register
shall be subject to the terms of Section 12.2(c).
          (d) Agent will use reasonable efforts to account to Borrower monthly
with a statement of Advances under the Revolving Facility and any charges and
payments made
Credit Agreement
CapitalSource — Global Employment

3



--------------------------------------------------------------------------------



 



pursuant to this Agreement, and in the absence of demonstrable error, such
accounting rendered by Agent shall be deemed final, binding and conclusive
unless Agent is notified by Borrower in writing to the contrary within fifteen
(15) calendar days of Receipt of such accounting, which notice shall be deemed
an objection only to items specifically objected to therein. Agent shall have no
liability to the Credit Parties for failure to provide the accounting described
in this paragraph.
          (e) Borrower agrees that:
     (i) upon written notice by Agent to Borrower that a promissory note or
other evidence of indebtedness is requested by Agent (for itself or on behalf of
any Lender) to evidence the Loans and other Obligations owing or payable to, or
to be made by, such Lender, Borrower promptly shall (and in any event within
five (5) Business Days of any such request) execute and deliver to Agent an
appropriate promissory note or notes in form and substance reasonably
satisfactory to Agent and Borrower, payable to the order of such Lender in a
principal amount equal to the amount of the Loans owing or payable to such
Lender;
     (ii) all references to “Notes” in the Loan Documents shall mean Notes, if
any, to the extent issued (and not returned to Borrower for cancellation)
hereunder, as the same may be amended, supplemented, modified, divided and/or
restated and in effect from time to time; and
     (iii) upon Agent’s written request (for itself or on behalf of any Lender),
and in any event within five (5) Business Days of any such request, Borrower
shall execute and deliver to Agent new Notes and/or split or divide the Notes,
or any of them, in exchange for the then existing subject Notes, in such smaller
amounts or denominations as Agent or such Lender shall specify; provided, that
the aggregate principal amount of such new, split or divided Notes shall not
exceed the aggregate principal amount of the Notes outstanding at the time such
request is made; and provided, further, that such Notes that are replaced shall
then be deemed no longer outstanding hereunder and replaced by such new Notes
and returned to Borrower within a reasonable period of time after Agent’s
receipt of the replacement Notes.
          (f) Upon receipt of (i) evidence reasonably satisfactory to Borrower
of the mutilation, destruction, loss or theft of any Notes and the ownership
thereof, and (ii) an indemnity reasonably satisfactory to Borrower, Borrower
shall, upon the written request of the holder of such Notes, execute and deliver
in replacement thereof new Notes in the same form, in the same original
principal amount and dated the same date as the Notes so mutilated, destroyed,
lost or stolen; and such Notes so mutilated, destroyed, lost or stolen shall
then be deemed no longer outstanding hereunder. If the Notes being replaced have
been mutilated, they shall be surrendered to Borrower after Agent’s receipt of
the replacement Notes.
Credit Agreement
CapitalSource — Global Employment

4



--------------------------------------------------------------------------------



 



     2.5 Interest
          (a) Subject to Section 2.5(d):
       (i)   the Prime Rate Portion of the Principal Balance of each Revolving
Advance shall bear interest at an annual rate equal to the sum of the Prime Rate
in effect from time to time, plus 2.25%, and (ii) each portion of the Principal
Balance of each Revolving Advance consisting of a LIBOR Rate Loan shall bear
interest at an annual rate equal to the sum of the applicable LIBOR Rate in
effect from time to time, plus 3.50%.
       (ii)   the Prime Rate Portion of the Principal Balance of the Term Loan
shall bear interest at an annual rate equal to the sum of the Prime Rate in
effect from time to time, plus 3.75%, and (ii) each portion of the Principal
Balance of the Term Loan consisting of a LIBOR Rate Loan shall bear interest at
an annual rate equal to the sum of the applicable LIBOR Rate in effect from time
to time, plus 5.00%.
          (b) Except as provided in Section (c), accrued and unpaid interest on
each Loan under Section 2.5(a) shall (i) with respect to a LIBOR Rate Loan, be
payable in arrears on the first day of each calendar month, (ii) with respect to
the Prime Rate Portion of the Principal Balance of any Obligations, be payable
in arrears on the first day of each calendar month, and (iii) be payable in
accordance with the procedures provided for in Section 2.9 until the later of
the expiration of the Term and the full performance and payment in full in cash
of each Loan and all Obligations related thereto.
          (c) Interest on each Loan under Section 2.5(a) shall be due and
payable in cash in arrears as provided in Section 2.5(b) and on the date of any
prepayment of Loans pursuant to Sections 2.7 and 2.8.
          (d) Upon the occurrence and during the continuance of any Event of
Default, the Obligations shall bear interest at the Default Rate upon written
notice of such increase given by Agent, at the direction of Requisite Lenders,
to Borrower; provided, that, from and after the occurrence of any Event of
Default under Article VIII(g) or (h), such increase shall be automatic and
without any notice from Agent, Requisite Lenders or any other Person. In all
such events, and notwithstanding the date on which application of the Default
Rate is communicated to Borrower, the Default Rate shall accrue from the initial
date of such Event of Default until that Event of Default is cured or waived in
writing in accordance with the terms of this Agreement and shall be payable in
cash upon demand. Neither Agent nor Lenders shall be required to (A) accelerate
the maturity of the Loans, (B) terminate any Commitment or (C) exercise any
other rights or remedies under the Loan Documents or applicable law in order to
charge interest hereunder at the Default Rate.
          (e) All interest and fees owing from time to time under the Loan
Documents shall be computed on the basis of a year of 360 days and for the
actual number of days elapsed in each calculation period, as applicable. In no
contingency or event whatsoever, whether by reason of acceleration or otherwise,
shall the interest and other charges paid or agreed to be paid to Agent,
Credit Agreement
CapitalSource — Global Employment

5



--------------------------------------------------------------------------------



 



for the benefit of Lenders, or Lenders for the use, forbearance or detention of
money hereunder exceed the maximum rate permissible under applicable law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. If, due to any circumstance whatsoever, fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall exceed any
such limit, then, the obligation to be so fulfilled shall be reduced to such
lawful limit, and, if Agent or Lenders shall have received interest or any other
charges of any kind which might be deemed to be interest under applicable law in
excess of the maximum lawful rate, then such excess shall be applied first to
any unpaid fees and charges hereunder, then to the unpaid principal balance owed
by Borrower hereunder, and if the then remaining excess interest is greater than
the previously unpaid principal balance, Agent and Lenders shall promptly refund
such excess amount to Borrower and the provisions hereof shall be deemed amended
to provide for such permissible rate. The terms and provisions of this
Section 2.5(e) shall control to the extent any other provision of any Loan
Document is inconsistent herewith.
     2.6 Procedures for Advances under the Revolving Facility
          Each Advance under the Revolving Facility shall be made upon
Borrower’s irrevocable written notice to Agent requesting an Advance under the
Revolving Facility in the form of a completed Borrowing Certificate, which
Borrowing Certificate shall be delivered to Agent not later than 12:30 p.m. (New
York City time) at least one (1) but not more than four (4) Business Days prior
to the proposed Business Day on which such requested Advance is to be made (the
“Borrowing Date”). Each such completed Borrowing Certificate requesting an
Advance under the Revolving Facility shall:
          (a) specify the proposed Borrowing Date of the requested Advance,
which shall be a Business Day;
          (b) specify the principal amount of the requested Advance, which shall
be in an aggregate minimum principal amount of $50,000;
          (c) specify the Borrowing Base; and
          (d) certify the matters contained in Section 4.2.
On each Borrowing Date, Borrower irrevocably authorizes Agent and Revolving
Lenders to disburse the proceeds of the requested Advance to the applicable
account of Borrower specified in the applicable Borrowing Certificate, which
shall constitute one of the accounts set forth on Schedule 2.6 (and shall be
subject to an Account Control Agreement) (or to such other account, if approved
by Agent, as to which Borrower shall instruct Agent in writing), for credit to
Borrower via Federal funds wire transfer no later than 3:00 p.m. (New York City
time). Anything herein contained to the contrary notwithstanding, Agent and
Lenders shall be entitled to rely upon the authority of any officer of Borrower
for communications with and instructions from Borrower, including, without
limitation, for purposes of this Section 2.6, until Agent has received written
notice from Borrower that such officer no longer has such authority.
Credit Agreement
CapitalSource — Global Employment

6



--------------------------------------------------------------------------------



 



     2.7 Voluntary Prepayments
          (a) Subject to the terms of this Section 2.7 and Section 3.5, Borrower
may prepay to Agent, for the ratable benefit of the applicable Lenders, the
outstanding principal amount of the Loans, in whole or in part, at any time.
          (b) If Borrower elects to make any prepayment of any Term Loan
pursuant to this Section 2.7, Borrower shall give irrevocable notice of such
prepayment to Agent not less than five (5) Business Days prior to the date such
prepayment is to be made, specifying (i) the date on which such prepayment is to
be made and that such prepayment is to be applied to the Term Loan, (ii) the
amount of such prepayment, (iii) the amount of the Termination Fee, if any, and
(iv) the amount of accrued interest applicable to such prepayment. Such notice
shall be accompanied by a certificate of a Responsible Officer of Borrower on
behalf of Borrower stating that such payment is being made in compliance with
this Section 2.7. Notice of prepayment having been so given, the aggregate
principal amount of the Term Loan so specified to be prepaid, together with
accrued interest thereon and the applicable Termination Fee, shall be due and
payable on the prepayment date set forth in such notice.
          (c) Notwithstanding any provision of this Agreement to the contrary,
no LIBOR Rate Loan may be prepaid in part, and concurrently with any prepayment
of a LIBOR Rate Loan prior to the expiration of the Interest Period applicable
thereto Borrower shall pay any amounts due under Section 2.11(f) as a
consequence of such prepayment.
          (d) Any voluntary partial prepayment with respect to the Revolving
Loan shall be applied in the following order of priority to the payment of:
(i) any and all Obligations that are due and owing pursuant to the terms of the
Loan Documents, except the principal balance of the Revolving Loan or the Term
Loan and accrued and unpaid interest thereon; (ii) accrued and unpaid interest
on the principal balance of the Revolving Loan then due and owing; and (iii) the
principal balance of the Revolving Loan. Any voluntary partial prepayment with
respect to the Term Loan shall be applied in the following order of priority to
the payment of: (i) any and all Obligations that are due and owing pursuant to
the terms of the Loan Documents, except the principal balance of the Term Loan
or the Revolving Loan and accrued and unpaid interest thereon; (ii) accrued and
unpaid interest on the principal balance of the Term Loan; and (iii) the
principal balance of the Term Loan, which shall be applied pro rata to the
remaining scheduled installments thereof.
          (e) Each prepayment made pursuant to this Section 2.7 shall be
designated as a prepayment pursuant to this Section 2.7 on the applicable wire
transfer payment. If Agent or the Lenders receives any prepayment for which the
Borrower has not specified in a writing delivered to Agent (on or before such
prepayment is made) whether such prepayment is to be applied to the Term Loan or
the Revolving Loan, Agent may apply such prepayment to the Obligations in any
order that Agent selects in Agent’s sole discretion. The amount of any partial
prepayment of the principal balance of any Term Loan or the Revolving Loan shall
not be less than One Hundred Thousand Dollars ($100,000) or, if in excess
thereof, in integral multiples of One Hundred Thousand Dollars ($100,000) in
excess thereof.
Credit Agreement
CapitalSource — Global Employment

7



--------------------------------------------------------------------------------



 



     2.8 Mandatory Payments and Prepayments
          (a) The principal amount of the Term Loan shall be paid in quarterly
installments on the dates and in the respective amounts set forth below:

              Amount of Quarterly Payment Date   Principal Payment
June 30, 2007, September 30, 2007, December 15, 2007, March 31, 2008, June 30,
2008, September 30, 2008, December 15, 2008, March 31, 2009, June 30, 2009,
September 30, 2009, and December 15, 2009
  $ 875,000.00  
March 31, 2010 and June 30, 2010
  $ 800,000.00  
September 30, 2010
  $ 775,000.00  

     Any remaining balance of the Term Loan and all other Obligations under or
in respect of the Term Loan shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Maturity Date.
          (b) If (I) a Change of Control occurs or (II) any Credit Party or any
Subsidiary of any Credit Party, whether in a single transaction or a series of
transactions:
     (i) sells or transfers any Property (other than any Qualified Asset Sale);
     (ii) sells or issues any Capital Stock (excluding sales or issuances of
Permitted Securities to the extent no Default or Event of Default has occurred
and is continuing or would be caused thereby or result therefrom and except as
otherwise consented to in writing by Agent in Agent’s sole discretion);
     (iii) receives any property damage insurance award in excess of $250,000 or
any other insurance proceeds of any kind, including, without limitation,
proceeds from any life insurance or business interruption insurance;
     (iv) incurs any Indebtedness other than Permitted Indebtedness;
     (v) receives any indemnification payments under any of the Closing Date
Acquisition Documents;
Credit Agreement
CapitalSource — Global Employment

8



--------------------------------------------------------------------------------



 



then Borrower shall apply, or cause to be applied, one hundred percent (100%) of
the Net Proceeds thereof received by the Credit Parties to the prepayment of the
Term Loan and the other Obligations (or otherwise prepay the Term Loan and the
other Obligations in an amount equal to one hundred percent (100%) of the Net
Proceeds thereof), which prepayment shall be applied thereto in accordance with
Section 2.8(e).
          (c) On the day of delivery to Agent of Borrower’s annual audited
financial statements in accordance with the terms of this Agreement, but in any
event no later than the ninetieth (90th) day after the end of each fiscal year
of Borrower, commencing with the fiscal year ending on December 31, 2007,
Borrower shall furnish to Agent a written calculation of Excess Cash Flow for
such fiscal year and deliver to Agent, for distribution to Lenders, an amount
equal to seventy-five percent (75%) of such Excess Cash Flow, for application to
the outstanding principal amount of the Term Loan as set forth in Section 2.8(e)
below.
          (d) Any balance of Advances under the Revolving Facility outstanding
at any time in excess of the lesser of (x) the Facility Cap less the Letter of
Credit Usage then in effect, or (y) the Aggregate Borrowing Availability less
the Letter of Credit Usage then in effect, in each case less reserves in effect
at such time, determined by reference to the Borrowing Certificate then most
recently delivered to Agent in accordance with the terms hereof or if such
Borrowing Certificate was delivered more than five (5) Business Days before the
applicable date of determination, then it shall be as determined by Agent in
Agent’s Permitted Discretion, shall be immediately due and payable by Borrower
without the necessity of any notice or demand.
          (e) All prepayments pursuant to Section 2.8(b) shall be applied in the
following order of priority: first, to all then unpaid fees and expenses under
the Loan Documents (excluding the principal balance of the Loans and accrued and
unpaid interest thereon); second, to all accrued and unpaid interest on the
Loans in any order selected by Agent; third, to the then remaining installments
of principal of the Term Loan in inverse order of maturity; and fourth, to the
principal amount of the Revolving Loans (with a corresponding permanent
reduction of the Facility Cap). All prepayment pursuant to Section 2.8(d) shall
be applied to the outstanding principal amount of the Revolving Loans.
     2.9 Promise to Pay; Manner of Payment.
          Borrower absolutely and unconditionally promises to pay, when due and
payable pursuant hereto, principal, interest and all other amounts and
Obligations payable hereunder and under any other Loan Document, without any
right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or any other event, including
obsolescence of any property or improvements. Any payments made by the Credit
Parties (other than payments automatically paid through Advances under the
Revolving Facility as provided herein) shall be made by wire transfer on the
date when due, without offset, deduction or counterclaim, in Dollars, in
immediately available funds to such account as may be indicated in writing by
Agent to Borrower from time to time. Any such payment received after 1:00 p.m.
(New York City time) on any date shall be deemed received on the next succeeding
Business Day, and any applicable interest or fees shall continue to accrue in
respect thereof. Whenever any payment under any Loan Document shall be stated to
be due or shall become due and
Credit Agreement
CapitalSource — Global Employment

9



--------------------------------------------------------------------------------



 



payable on a day other than a Business Day, the due date thereof shall be
extended to, and such payment shall be made on, the next succeeding Business
Day, and such extension of time in such case shall be included in the
computation of payment of any interest (at the interest rate in effect during
such extension) and/or fees, as the case may be.
     2.10 Payments by Agent
          Should any Obligation required to be paid under any Loan Document
remain unpaid beyond any applicable cure period, such Obligation may be paid by
Agent, on behalf of Lenders, which non-payment shall be deemed an automatic
request for an Advance under the Revolving Facility as of the date such payment
is or was due, and Borrower hereby irrevocably authorizes disbursement of any
such funds to Agent, for the benefit of Lenders, by way of direct payment of the
relevant amount, interest or other Obligation without necessity of any demand.
Any sums expended or amounts paid by Agent and/or Lenders as a result of any
Credit Party’s failure to pay, perform or comply with any Loan Document or any
of the Obligations may be charged to Borrower’s account as an Advance under the
Revolving Facility and added to the Obligations.
2.11 LIBOR
          (a) Subject to the provisions of Section 2.11(b) and provided Agent
has not notified Borrower that an Event of Default exists, Borrower from time to
time may elect to have all or a portion of the Principal Balance of any Loans
bear or continue to bear interest with respect to the LIBOR Rate, such election
to be exercised by delivery of a LIBOR Election Notice to Agent by facsimile
transmission to Agent at 4445 Willard Avenue, Chevy Chase, Maryland 20815,
Facsimile No.: (301) 841-2313, Attention: Portfolio Manager, Corporate Finance
not later than 12:00 noon (Eastern time) at least two Business Days prior to the
Business Day on which of the applicable Interest Period will commence. Agent
shall determine (which determination shall, absent manifest error, be
presumptively correct) the LIBOR Rate applicable to the relevant LIBOR Rate Loan
on the applicable Interest Rate Determination Date in accordance with this
Agreement and promptly shall give notice thereof to Borrower. Agent shall have
the right without further confirmation to assume that any LIBOR Election Notice
received by Agent from a Person who is an officer identified on any Secretary’s
and Incumbency Certificate delivered to Agent on or after the date hereof has
been given by a person duly authorized to act on behalf of Borrower. Any LIBOR
Election Notice received by Agent shall be irrevocable. Upon the expiration of
an Interest Period, the applicable LIBOR Rate Loan shall be automatically
continued as a LIBOR Rate Loan with the same Interest Period unless (x) a
Default or an Event of Default has occurred and is continuing, in which case
such LIBOR Rate Loan shall be converted, in Agent’s sole discretion, to a Prime
Rate Loan or continued as a LIBOR Rate Loan with a different Interest Period
with notice to Borrower, (y) Borrower notifies Agent in writing at least three
(3) Business Days prior to the expiration date of the current Interest Period
that such LIBOR Rate Loan shall either have a different Interest Period or be
converted to a Prime Rate Loan, or (z) the Interest Period would extend beyond
the Maturity Date, in which case such LIBOR Rate Loan shall be converted to a
Prime Rate Loan. Borrower shall reimburse Agent and Lenders on demand for the
amount of any expense actually incurred by Agent and Lenders as a result of
their reliance on any LIBOR Election Notice, including without limitation, any
expense resulting from their contractual obligations in connection with
Credit Agreement
CapitalSource — Global Employment

10



--------------------------------------------------------------------------------



 



the applicable Dollar deposits. Any Loan or portion thereof for which a LIBOR
Election Notice has not been received or that is not automatically continued as
a LIBOR Rate Loan in accordance with the foregoing, shall accrue interest at the
Prime Rate plus 2.25% per annum for outstanding Revolving Advances or the Prime
Rate plus 3.75% per annum for the Term Loan.
          (b) Each LIBOR Rate Loan shall be in an amount not less than $100,000
or integral multiples of $100,000 in excess thereof. At no time shall more than
four (4) LIBOR Rate Loans be in effect.
          (c) If prior to the commencement of any Interest Period, Agent
determines that Dollar deposits of the relevant amount for the relevant Interest
Period are not available in the London Interbank Market or the rate at which
such Dollar deposits are being offered will not adequately and fairly reflect
the cost to Lenders of maintaining a LIBOR Rate for such Interest Period, or
that by reason of circumstances affecting such market, adequate and reasonable
means do not exist for ascertaining the LIBOR Rate applicable to such Interest
Period, Agent promptly shall give notice of such determination to Borrower and
any LIBOR Election Notice previously given by Borrower which has not yet become
effective shall be deemed to be canceled.
          (d) In the event that by reason of a change in any law, regulation or
requirement or interpretation thereof by any Governmental Authority, or, after
the date hereof, the imposition of any requirement of any such Governmental
Authority, whether or not having the force of law, including the imposition of
any reserve and/or special deposit requirement (other than reserves included in
the Eurocurrency Reserve Requirements), Agent or any Lender shall be subjected
to any tax, levy, impost, charge, fee, duty, deduction or withholding of any
kind whatsoever (other than any tax imposed upon the total net income of Agent
or any Lender) and if any such measures shall result in an increase in the cost
to Agent or any Lender of maintaining any LIBOR Rate Loan or in a reduction in
the amount of principal or interest receivable by Agent or any Lender in respect
thereof, then Borrower shall pay to Agent, for the benefit of Lenders, within
10 days after receipt of a notice from Agent (which notice shall be accompanied
by a statement in reasonable detail setting forth the basis for the calculation
thereof, which calculation, in the absence of manifest error, shall be
presumptively correct, and a copy of such notice concurrently therewith shall be
delivered to each Lender), an amount equal to such increased cost or reduced
amount. At any time after receipt of such notice, Borrower may convert any LIBOR
Rate Loans to the Prime Rate Portion, and such conversion shall be effective
three Business Days after Agent has received notice from Borrower of such
conversion.
          (e) If at any time a change in any law, treaty or regulation, or any
interpretation thereof by any Governmental Authority shall make it unlawful for
any Lender to fund or maintain its share of any LIBOR Rate Loan with monies
obtained in the London Interbank Market, then, upon the occurrence of such
event, Agent shall notify Borrower thereof and thereupon (i) the right of
Borrower to make any LIBOR election under this Section 2.11 shall be suspended
for the duration of such illegality and (ii) if required by such law, regulation
or interpretation, on such date as shall be specified in such notice all
Interest Periods then in effect shall be terminated, and thereafter all LIBOR
Rate Loans shall be deemed converted to the Prime Rate Portion.
Credit Agreement
CapitalSource — Global Employment

11



--------------------------------------------------------------------------------



 



          (f) In addition to any other payments payable by Borrower to Agent and
Lenders pursuant to the Loan Documents, Borrower shall indemnify and reimburse
Agent and Lenders on demand for any expense which Agent and Lenders actually
incur as a consequence of any prepayment of any LIBOR Rate Loan prior to the
expiration of the Interest Period applicable thereto and/or any failure by
Borrower to (i) make any payment when due of any amount payable with respect to
any LIBOR Rate Loan or (ii) borrow the amount set forth in any LIBOR Election
Notice on the date specified therefor.
          (g) If any Lender requests compensation under this Section 2.10, then
such Lender shall, if requested by Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans hereunder, to assign its rights and
obligations hereunder to another of its offices or branches or to take such
actions as such Lender determines, if, in the sole but reasonably judgment of
such Lender, such designation, assignment or other action (i) would eliminate or
reduce amounts payable pursuant to this Section 2.11 in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and such
Lender would not suffer any economic or regulatory disadvantage. Nothing in this
subsection shall affect or postpone any of the obligations of the Borrower or
the rights of such Lender pursuant to this Section 2.11. The Borrower hereby
agrees to pay on demand all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.
     2.12 Collections and Lockbox
          (a) General Lockbox Provisions. Except as provided in Sections 2.12(b)
and (c) below, the Credit Parties shall (i) maintain a lockbox together with a
blocked account (individually and collectively, the “Blocked Account”) with one
or more banks acceptable to Agent (each, a “Lockbox Bank”), and shall enter into
with each Lockbox Bank one or more agreements acceptable to Agent (individually
and collectively, the “Lockbox Agreement”), and such other agreements related
thereto as Agent may require, and (ii) ensure that all collections of their
Accounts and all other cash payments received by Credit Parties are paid and
delivered directly from Account Debtors, credit card processors and other
Persons into the Blocked Account.
          (b) Staffing Services Collections and Lockbox. The Credit Parties
shall ensure that all revenue generated by the Staffing Services Business and
any other revenue of the Credit Parties other than revenue arising from the PEO
and Contingency Staffing Business is paid directly to a lockbox that is the
subject of a Lockbox Agreement and such Blocked Accounts as required by Agent.
The Lockbox Agreement(s) that shall apply to the Staffing Services Business
shall provide that absent the occurrence and continuation of an Event of
Default, the Credit Parties may operate and transact business through the
Blocked Accounts established for such business in the Ordinary Course of
Business, including making withdrawals from such Blocked Accounts into a master
deposit account maintained by one or more of the Credit Parties in which Agent
(for the benefit of the Agent and the Lenders) has a perfected security interest
pursuant to an Account Control Agreement; provided that in no event shall any of
such Blocked Accounts or Lockbox Agreements be terminated or closed. Credit
Parties may, upon their determination that they have collected cash balances in
excess of short term required working capital needs, transfer such excess funds
(the “Staffing Excess Funds”) into the depository account or accounts
Credit Agreement
CapitalSource — Global Employment

12



--------------------------------------------------------------------------------



 



maintained by Agent or an Affiliate of Agent at such bank as Agent may
communicate to Credit Parties from time to time (the “Concentration Account”).
In addition, at least once per month, Credit Parties shall make a determination
as to whether there are Staffing Excess Funds and transfer such Staffing Excess
Funds into the Concentration Account. During the continuation of an Event of
Default, at the Agent’s option, the Credit Parties shall be restricted from
making any withdrawals from the Blocked Accounts or such master deposit accounts
established for the Staffing Services Business, and Agent may (in Agent’s sole
discretion) direct that all available funds in the Blocked Accounts and such
master deposit accounts be swept daily into the Concentration Account. Credit
Parties shall not commingle funds generated from their Staffing Services
Business with funds generated from their PEO and Contingency Staffing Services
Business; it being agreed that Credit Parties shall maintain separate Blocked
Accounts and other deposit accounts for each of such businesses.
          (c) PEO and Contingency Staffing Services Collections Depository
Account. With respect to the Credit Parties’ PEO and Contingency Staffing
Services Business, (i) the Credit Parties may maintain deposit accounts into
which all revenue generated by the PEO and Contingency Staffing Services is
deposited and that are not subject to Lockbox Agreements or Blocked Accounts.
Absent the occurrence and continuation of an Event of Default, the Credit
Parties may operate and transact business through the deposit accounts
established for such business in the Ordinary Course of Business, including
making withdrawals from such deposit accounts into a master deposit account
maintained by one or more of the Credit Parties in which Agent (for the benefit
of the Agent and the Lenders) has a perfected security interest pursuant to an
Account Control Agreement; provided that in no event shall any of such
depository accounts be closed. Credit Parties may, upon their determination that
they have collected cash balances in excess of short term required working
capital needs, transfer such excess funds (the “PEO Excess Funds”) into the
Concentration Account. In addition, at least once per month, Credit Parties
shall make a determination as to whether there are PEO Excess Funds and transfer
such PEO Excess Funds into the Concentration Account. During the continuation of
an Event of Default, the Credit Parties are restricted from making any
withdrawals from the depository account, and Agent may (in Agent’s sole
discretion) direct that all available funds in such depository accounts be swept
daily into the Concentration Account, except for that portion so designated for
the direct payment of payroll and related taxes.
          (d) Credit Card and Other Payments. The Credit Parties shall ensure
that the proceeds of credit card payments from each credit card processor which
processes credit card payments made by Credit Parties’ customers immediately be
deposited into the appropriate deposit account (depending on whether such
payments relate to Staffing Services Business or the PEO and Contingency
Staffing Services Business). To the extent that any Accounts collections of
Credit Parties or any other cash payments received by Credit Parties are not
sent directly to the appropriate deposit account but are received by Credit
Parties or any of Credit Parties’ Affiliates, such collections and proceeds
shall be held in trust for the benefit of the Lender Parties and immediately
remitted (and in any event within two (2) Business Days), in the form received,
to the appropriate deposit account in accordance with Sections 2.12(b) and (c).
          (e) Miscellaneous. So long as no Event of Default has occurred and is
continuing, all funds received in the Concentration Account pursuant to this
Section 2.12 shall be applied by Agent on a daily basis to reduce the
Obligations under the Revolving Facility in the
Credit Agreement
CapitalSource — Global Employment

13



--------------------------------------------------------------------------------



 



same order as provided for in Section 2.7(d). After the occurrence and during
the continuation of an Event of Default, all funds received in the Concentration
Account pursuant to this Section 2.12 may be applied by the Agent to the
Obligations in such order and manner as Agent shall determine. If as the result
of collections of Accounts and/or any other cash payments received by Credit
Parties pursuant to this Section 2.12, a credit balance exists with respect to
the Concentration Account, such credit balance shall not accrue interest in
favor of Credit Parties, but shall be transferred to the Credit Parties upon
written request no later than two (2) Business Days after Agent’s receipt of
such written request (provided that any receipt after 12 noon New York City time
shall be deemed to be received on the next Business Day), provided no Default or
Event of Default is continuing. Credit Parties acknowledge and agree that
compliance with the terms of this Section 2.12 is an essential term of this
Agreement, and that nothing shall prevent Agent from considering any failure to
comply with the terms of this Section 2.12 to be a Default or an Event of
Default or from taking any action or exercising any right or remedy available to
Agent or any Lender with respect to any noncompliance with this Section 2.12.
III. FEES
     3.1 Commitment Fee
          On the Closing Date, Borrower shall pay to Agent, for the ratable
benefit of Lenders, a nonrefundable commitment fee equal to Three Hundred Sixty
Thousand Dollars ($360,000), which commitment fee shall be deemed fully earned
and due and payable on the Closing Date and in addition to any other fee from
time to time payable under the Loan Documents.
     3.2 Arrangement Fee
          On the Closing Date, Borrower shall pay Agent, for the benefit of the
Agent only, a nonrefundable arrangement fee equal to One Hundred Fifty Thousand
Dollars ($150,000), which arrangement fee shall be deemed fully earned and due
and payable on the Closing Date and in addition to any other fee from time to
time payable under the Loan Documents.
     3.3 Unused Line Fee
          Borrower shall pay to Agent, for the ratable benefit of Revolving
Lenders, an unused line fee (the “Unused Line Fee”), payable monthly in arrears
on the first day of each calendar month, commencing with the month immediately
succeeding the month in which the Closing Date occurs, in an amount equal to
one-half of one percent (0.50%) per annum of the amount by which the Facility
Cap as in effect during such preceding month exceeds the sum of (i) the daily
average amount of the aggregate outstanding Advances under the Revolving
Facility, and (ii) the daily average amount of the Letter of Credit Usage, in
each case determined as of the end of each day of such preceding month.
     3.4 Collateral Management Fee
          Borrower shall pay Agent for its own account an annual collateral
management fee equal to Twenty Five Thousand Dollars ($25,000) (the “Collateral
Management Fee”), payable on the Closing Date and each anniversary of the
Closing Date of each year.
Credit Agreement
CapitalSource — Global Employment

14



--------------------------------------------------------------------------------



 



     3.5 Early Termination Fee
          If, prior to the second anniversary of the Closing Date: (a) Borrower
makes a prepayment of the Term Loan in whole or in part (except for any
mandatory prepayment under Section 2.8(b)(iii) or (v)), (b) Agent or any Lender
demands payment of or accelerates the Obligations upon the occurrence of an
Event of Default, or Borrower is otherwise required to make payment in full of
the Term Loan (except for any mandatory prepayment under Section 2.8(b)(iii) or
(v)), or Lender’s obligations to make Loans shall terminate as a result of the
occurrence of an Event of Default, (c) a Change of Control occurs that has not
been consented to in writing by the Requisite Lenders prior to the consummation
thereof, or (d) any automatic acceleration of the Term Loan or cessation of
lending on account of or during a bankruptcy, reorganization or other proceeding
or liquidation or pursuant to any Debtor Relief Law (each, a “Termination”),
then, at the effective date of any such Termination, Borrower shall pay Agent,
for the ratable benefit of Lenders (in addition to the then outstanding
principal, accrued interest and other Obligations owing pursuant to the terms of
this Agreement and any other Loan Document) as yield maintenance for the loss of
bargain and not a penalty, an amount equal to the Termination Fee.
     3.6 Letter of Credit Fees
          (a) Borrower shall pay to Agent, for the ratable benefit of Revolving
Lenders, the Letter of Credit Fees, which fees shall be payable in arrears on
the first day of each calendar month. Upon the occurrence and during the
continuation of any Event of Default, all Letter of Credit Fees shall be payable
on demand at a rate equal to the Letter of Credit Fee, plus a rate per annum
equal to three percent (3%), in each case on the aggregate outstanding Letter of
Credit Usage. Borrower also shall pay on demand the normal and customary
administrative charges for issuance, amendment, negotiation, renewal or
extension of any Letter of Credit imposed by the L/C Issuer.
          (b) On demand by Agent at any time after the occurrence and during the
continuance of any Event of Default, Borrower will cause cash to be deposited
and maintained in an account with Agent, as cash collateral, in an amount equal
to one hundred and five percent (105%) of the Letter of Credit Usage, and
Borrower hereby irrevocably authorizes Agent, in its Permitted Discretion, on
Borrower’s behalf and in Borrower’s name, to open such an account and to make
and maintain deposits therein, or in an account opened by Borrower, in the
amounts required to be made by Borrower, out of the proceeds of Accounts or
other Collateral or out of any other funds of any Credit Party coming into any
Revolving Lender’s possession at any time. Borrower may not withdraw amounts
credited to any such account except upon the earlier of (i) payment and
performance in full of all Obligations (other than contingent indemnification
obligations under the Loan Documents for which no claim giving rise thereto has
been asserted) and termination of this Agreement and (ii) at such time as all
Events of Default are cured or waived in accordance with this Agreement.
Credit Agreement
CapitalSource — Global Employment

15



--------------------------------------------------------------------------------



 



IV. CONDITIONS PRECEDENT
     4.1 Conditions to Initial Advance, Funding of the Term Loan and the Closing
          The obligations of Agent and Lenders to consummate the transactions
contemplated herein, to make the initial Advance under the Revolving Facility
(the “Initial Advance”) and to fund the Term Loan in each case are, in addition
to the conditions precedent specified in Section 4.2, subject to the delivery of
all documents listed on, the taking of all actions set forth on and the
satisfaction of each of the conditions precedent listed on Exhibit D hereto, all
in a manner, form and substance satisfactory to Agent in its sole discretion.
     4.2 Conditions to each Advance and funding of the Term Loan
          The obligations of Lenders to make any Advance under the Revolving
Facility (including, without limitation, the Initial Advance) and/or to fund the
Term Loan on the Closing Date are subject, in each case, to the satisfaction of
each of the following:
          (a) in the case of an Advance, Borrower shall have delivered to Agent
a Borrowing Certificate for such Advance;
          (b) each of the representations and warranties made by each Credit
Party in the Loan Documents shall be true and correct in all respects before and
after giving effect to funding of the Term Loan and/or making of such Advance
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
respects as of such earlier date);
          (c) no Default or Event of Default shall have occurred and be
continuing or exist after giving effect to the requested Advance or the Term
Loan on the relevant Borrowing Date;
          (d) the requested Advance shall not exceed the amount of the
Availability then in effect; and
          (e) no liabilities or obligations with respect to any Credit Party of
any nature shall exist which, either individually or in the aggregate,
reasonably could be likely to have or result in a Material Adverse Effect and,
since the date of the then most recent audited financial statements delivered to
Agent and Lenders hereunder, no Material Adverse Effect shall have occurred.
Each Borrowing Certificate submitted shall constitute a representation and
warranty by each Credit Party, as of the date of each such notice and as of the
relevant Borrowing Date, that the conditions this Section 4.2 are satisfied.
V. REPRESENTATIONS AND WARRANTIES
     Each Credit Party, jointly and severally, represents and warrants to the
Lender Parties as follows:
Credit Agreement
CapitalSource — Global Employment

16



--------------------------------------------------------------------------------



 



     5.1 Organization and Authority
          Each Credit Party, and each Subsidiary of each Credit Party, is a
corporation, partnership or limited liability company, as the case may be, duly
organized or formed, validly existing and in good standing under the laws of its
jurisdiction of organization or formation. Each Credit Party, and each
Subsidiary of each Credit Party, (a) has all requisite corporate, partnership or
limited liability company power and authority to own its Properties and carry on
its business as now being conducted and as contemplated in the Loan Documents
and the Related Documents, (b) is duly qualified and licensed to do business in
and in good standing in all required jurisdictions except such jurisdictions in
which the failure so to qualify or be licensed or qualified reasonably could not
be expected to result in a Material Adverse Effect, and (c) has all requisite
corporate, partnership or limited liability company power and authority (i) to
execute, deliver and perform the Loan Documents and the Related Documents to
which it is a party, (ii) with respect to Borrower, to borrow hereunder,
(iii) to consummate the transactions contemplated by the Loan Documents and the
Related Documents and (iv) to grant the Liens pursuant to the Security Documents
to which it is a party.
     5.2 Loan Documents and Related Documents
          The execution, delivery and performance by each Credit Party of the
Loan Documents and the Related Documents to which it is a party, and the
consummation by such Credit Party of the transactions contemplated thereby,
(a) have been duly authorized by all requisite corporate, partnership or limited
liability company action of such Credit Party, and such Loan Documents and
Related Documents have been duly executed and delivered by or on behalf of such
Credit Party; (b) do not violate any provisions of (i) any applicable law,
statute, rule, regulation, ordinance or tariff, (ii) any order, injunction, writ
or decree of any Governmental Authority binding on such Credit Party or any of
their respective Properties, or (iii) the Organizational Documents of such
Credit Party, or any agreement between such Credit Party and its shareholders,
members, partners or equity owners or among any such shareholders, members,
partners or equity owners; (c) are not in conflict with, and do not result in a
breach or default of or constitute an event of default, or an event, fact,
condition or circumstance which, with notice or passage of time, or both, would
constitute or result in a conflict, breach, default or event of default under,
any indenture, agreement or other instrument to which such Credit Party is a
party, or by which the Properties of such Credit Party are bound, the effect of
which reasonably could be expected to result in, either individually or in the
aggregate, a Material Adverse Effect; (d) except as contemplated by the Security
Documents, will not result in the creation or imposition of any Lien of any
nature upon any of the Properties of any Credit Party; and (e) except for
filings in connection with the perfection of the Liens created by the Security
Documents, do not require the consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person. Each of the Loan Documents and the Related Documents to which each
Credit Party, is a party constitutes the legal, valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
which may limit the availability of equitable remedies (whether in a proceeding
at law or in equity).
Credit Agreement
CapitalSource — Global Employment

17



--------------------------------------------------------------------------------



 



     5.3 Subsidiaries, Capitalization and Ownership Interests
          As of the Closing Date, no Credit Party has any Subsidiaries except as
set forth in Schedule 5.3. Schedule 5.3 states the authorized and issued
capitalization of each Credit Party, the number and class of equity securities
for each Credit Party, and the beneficial and record owners of the outstanding
securities for each Credit Party (other than Parent), including options,
warrants, convertible notes and other rights to acquire, or exchangeable or
exercisable for, any of the foregoing. The outstanding equity securities and/or
ownership, voting or partnership interests of each Credit Party have been duly
authorized and validly issued and are fully paid and nonassessable and each
Person listed on Schedule 5.3 as of the Closing Date owns beneficially and of
record all of the equity securities it is listed as owning free and clear of any
Liens other than Liens created by the Security Documents. Schedule 5.3 lists the
directors and managers of each Credit Party as of the Closing Date. Except as
listed on Schedule 5.3, no Credit Party (a) owns any interest or participates or
engages in any joint venture, partnership or similar arrangements with any
Person, (b) is a party to or has knowledge of any agreements restricting the
transfer of its equity securities, (c) has issued any rights which can be
convertible into or exchangeable or exercisable for any of its equity
securities, or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
any of its equity securities or any securities convertible into or exchangeable
or exercisable for any of its equity securities or (d) is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any of its equity securities or other convertible rights or options or
debt securities. No Credit Party has any stock appreciation rights, phantom
stock plan or similar rights or obligations outstanding. No owner or holder of
any equity or ownership interests in Borrower or any Subsidiary of Borrower has
any Shareholder Blocking Rights.
     5.4 Properties
          Each Credit Party is the sole owner and has good, valid and marketable
title to, or a valid leasehold interest in, license of, or right to use, all of
its Properties listed on Schedule 5.4, whether personal or real, in each
instance, necessary or used in the Ordinary Course of Business, free and clear
of all Liens other than Permitted Liens. All tangible personal Property of each
Credit Party is in good repair, working order and condition (normal wear and
tear excepted) and is suitable and adequate for the uses for which they are
being used or are intended.
     5.5 Other Agreements
          No Credit Party is (a) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which
adversely affects its ability to execute and deliver, or perform under, any Loan
Document or Related Document or to pay the Obligations, (b) in default in any
material respect in the performance, observance or fulfillment of any
obligation, covenant or condition contained in any Related Document, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both, would constitute or result in a material conflict, breach,
default or event of default under, any of the foregoing, (c) in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any other agreement, document or instrument to which it is a party
or to which any of its Properties are subject, which default reasonably could be
expected to
Credit Agreement
CapitalSource — Global Employment

18



--------------------------------------------------------------------------------



 



result in a Material Adverse Effect, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which reasonably could be expected to result in a Material Adverse
Effect, or (d) a party or subject to any agreement, document or instrument with
respect to, or obligation to pay any, service or management fee with respect to,
the ownership, operation, leasing or performance of any of its Business other
than service and licensing agreements in the Ordinary Course of Business.
     5.6 Litigation
          Except as set forth on Schedule 5.6 (as amended or supplemented from
time to time in accordance with Exhibit C-1), there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Credit
Parties, threatened against any Credit Party that (a) questions or reasonably
could be expected to prevent the validity of any of the Loan Documents or
Related Documents or the right of such Credit Party to enter into any Loan
Document or any Related Document or to consummate the transactions contemplated
thereby, or (b) reasonably could be expected to result in, either individually
or in the aggregate, a Material Adverse Effect. No Credit Party is a party or
subject to any order, writ, injunction, judgment or decree of any Governmental
Authority.
     5.7 Environmental Matters
          Each Credit Party is, and the operations of each Credit Party are, in
compliance with all applicable Environmental Laws in all material respects. No
Credit Party has been notified of any action, suit, proceeding or investigation
(a) relating in any way to compliance by or liability of such Credit Party under
any Environmental Laws, (b) which otherwise deals with any Hazardous Substance
or any Environmental Law, or (c) which seeks to suspend, revoke or terminate any
license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Hazardous Substance.
     5.8 Tax Returns; Governmental Reports
          Each Credit Party (a) has filed all federal, state, foreign and local
tax returns and other material reports which are required by law to be filed by
such Credit Party, and (b) has paid all taxes, assessments, fees and other
governmental charges, including, without limitation, payroll and other
employment related taxes, in each case that are due and payable, except for
items that such Credit Party currently is contesting in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP and no notice of Lien has been filed or recorded.
     5.9 Financial Statements and Reports
          All financial statements relating to any Credit Party that have been
and hereafter may be delivered to Agent or any Lender by any Credit Party
(a) are consistent with the books of account and records of the Credit Parties,
(b) have been prepared in accordance with GAAP on a consistent basis throughout
the indicated periods, subject to, in the case of interim unaudited financial
statements, the lack of footnote disclosure and normal year-end adjustments, and
(c) present fairly in all material respects the consolidated financial
condition, assets and liabilities
Credit Agreement
CapitalSource — Global Employment

19



--------------------------------------------------------------------------------



 



and results of operations of the Credit Parties at the dates and for the
relevant periods indicated in accordance with GAAP on a basis consistently
applied. The Credit Parties have no material obligations or liabilities of any
kind that are not disclosed in such audited financial statements, and since the
date of the most recent financial statements submitted to Agent and Lenders,
there has not occurred any Material Adverse Effect or, to Credit Parties’
knowledge, any event or condition that reasonably could be expected to result in
a Material Adverse Effect.
     5.10 Compliance with Law; ERISA; Business
          Each Credit Party (a) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Credit Party, the Business and/or such Credit Party’s Properties or
operations, including, without limitation, ERISA, the Patriot Act, and any other
laws or regulations pertaining to the Business, and (b) is not in violation of
any order of any Governmental Authority or other board or tribunal, except, in
the case of both (a) and (b), where any such noncompliance or violation
reasonably could not be expected to result in, either individually or in the
aggregate, a Material Adverse Effect. There is no event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in any noncompliance with, or any violation of, any of the foregoing, in
each case except where any such noncompliance or violation reasonably could not
be expected to result in, either individually or in the aggregate, a Material
Adverse Effect. No Credit Party has (i) engaged in any “Prohibited
Transactions,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder, (ii) failed to meet any applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans and no funding
requirements have been postponed or delayed, (iii) knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any of its employee
benefit plans, (iv) any fiduciary responsibility under ERISA for investments
with respect to any plan existing for the benefit of Persons other than its
employees or former employees, or (v) withdrawn, completely or partially, from
any multi-employer pension plans so as to incur liability under the
MultiEmployer Pension Plan Amendments of 1980. With respect to each Credit
Party, there exists no event described in Section 4043 of ERISA, excluding
Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty (30) day
notice period contained in 12 C.F.R. § 2615.3 has not been waived. Each Credit
Party has maintained in all material respects all records required to be
maintained by any applicable Governmental Authority. Parent has not engaged,
does not presently engage and does not propose to engage in any business other
than the ownership of the equity securities of Borrower and activities
incidental thereto.
     5.11 Intellectual Property
          Except as set forth on Schedule 5.11, as of the Closing Date, or as
thereafter otherwise disclosed in writing to Agent from time to time, no Credit
Party owns, licenses or utilizes any patents, patent applications, trademarks,
trademark applications, trade names, service marks, service mark applications,
registered copyrights or copyright applications. Each Credit Party owns
directly, or is entitled to use by license or otherwise, all Intellectual
Property used in, necessary for or material to the conduct of such Credit
Party’s Business. All items listed on Schedule 5.11 as of the Closing Date are
and, at all times after the Closing Date (except to the

20



--------------------------------------------------------------------------------



 



extent no longer deemed necessary for or material to the conduct of the Business
of the Credit Parties in the good faith business judgment of the Credit Parties)
will be: (a) subsisting and have not been adjudged invalid or unenforceable, in
whole or part; and (b) valid, in full force and effect and not in known conflict
with the rights of any Person. Each Credit Party has made all filings and
recordations necessary in the exercise of reasonable and prudent business
judgment to protect its interest in the Intellectual Property of such Credit
Party in the United States Patent and Trademark Office, and the United States
Copyright Office and in corresponding offices throughout the world, as
appropriate. Each Credit Party has performed all acts and has paid and will
continue to pay all required fees and taxes to maintain each and every item of
the Intellectual Property of such Credit Party in full force and effect, except
such items of Intellectual Property as are no longer deemed necessary for or
material to the conduct of the businesses of the Credit Parties in the
reasonable business judgment of the Credit Parties. As of the Closing Date, no
litigation is pending or, to the knowledge of each Credit Party, threatened
which contains allegations respecting the validity, enforceability, infringement
or ownership of any of the Intellectual Property of any Credit Party. No Credit
Party is in breach of or default under the provisions of any of the foregoing,
nor is there any event, fact, condition or circumstance which, with notice or
passage of time or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing which reasonably could
be expected to result in, either individually or in the aggregate, a Material
Adverse Effect.
     5.12 Permits; Labor
          Each Credit Party is in compliance with, and has, all Permits
necessary or required by applicable law or Governmental Authorities for the
operation of its Business as presently conducted and as proposed to be
conducted, and for the execution, delivery and performance by, and enforcement
against, such Credit Party of each Loan Document and Related Document, except
where noncompliance, violation or lack thereof reasonably could not be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect. No Credit Party (a) is in breach of or default under the provisions of
any of the foregoing, nor is there any event, fact, condition or circumstance
which, with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which
reasonably could be expected to result in, either individually or in the
aggregate, a Material Adverse Effect, and (b) is nor has been involved in any
labor dispute, strike, walkout or union organization.
     5.13 No Default; Solvency
          No Default or Event of Default exists. Each Credit Party is and, after
giving effect to the transactions and the Indebtedness contemplated by the Loan
Documents and the transactions contemplated by the Related Documents, will be
Solvent and able to meet its obligations and liabilities as they become due, and
the assets and business (as a going concern) of each Credit Party, at a Fair
Valuation, exceed the total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Credit Party, and no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to such Credit Party.
Credit Agreement
CapitalSource — Global Employment

21



--------------------------------------------------------------------------------



 



     5.14 Insurance
          All insurance policies of the Credit Parties or otherwise relating to
their Properties as of the Closing Date are listed and described on
Schedule 5.14.
     5.15 Margin Stock; Regulated Entities; OFAC; Patriot Act
          (a) The Credit Parties are not engaged in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” or “margin
security” (within the meaning of Regulations T, U or X issued by the Board of
Governors of the Federal Reserve System), and no proceeds of the Loans will be
used to purchase or carry any margin stock or margin security or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
margin security.
          (b) No Credit Party or any Person controlling any Credit Party is
(a) an “investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Public Utility Holding Company Act
of 2005, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other Federal or state statute or regulation limiting its
ability to incur Indebtedness.
          (c) No Credit Party (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of such Section 2, or (iii) is a Person on the
list of Specially Designated Nationals and Blocked Persons or is in violation of
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order (“OFAC”).
          (d) No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     5.16 Broker’s or Finder’s Commissions
          No broker’s, finder’s or placement fee or commission is or will be
payable to any broker, investment banker or agent engaged by any Credit Party or
any of its officers, directors or agents with respect to the transactions
contemplated by this Agreement, the other Loan Documents and the Related
Documents, except for fees payable to Agent and Lenders.
     5.17 Disclosure
          No Loan Document or any other agreement, document, report, certificate
or statement furnished to Agent or any Lender by or on behalf of any Credit
Party in connection with the transactions contemplated by or pursuant to the
Loan Documents, nor any representation
Credit Agreement
CapitalSource — Global Employment

22



--------------------------------------------------------------------------------



 



or warranty made by any Credit Party in any Loan Document, contains any untrue
statement of a material fact or omits to state any fact necessary to make the
factual statements therein taken as a whole not materially misleading as of the
time made or delivered in light of the circumstances under which it was made or
furnished. There is no fact known to any Credit Party which has not been
disclosed to Agent and Lenders in writing which reasonably could be expected to
result in, either individually or in the aggregate, a Material Adverse Effect.
     5.18 Incorporation of Certain Representations and Warranties
          As of the Closing Date and any other date on which representations and
warranties are otherwise remade or deemed remade hereunder, (i) each of the
representations and warranties contained in the Related Documents made by any
Credit Party is true and correct in all respects and (ii) to the knowledge of
each Credit Party, each of the representations and warranties contained in the
Related Documents made by Persons other than a Credit Party is true and correct
in all respects. The Credit Parties agree that, by this reference, such
representations and warranties contained in the Related Documents delivered by
the Credit Parties, without limiting any of the representations and warranties
otherwise contained herein or in any other Loan Document, hereby are
incorporated herein, mutatis mutandis, for the benefit of Agent and Lenders.
     5.19 Survival
          Each Credit Party agrees that the representations and warranties
contained in the Loan Documents are made with the knowledge and intention that
Agent and Lenders are relying and will rely thereon. All such representations
and warranties will survive the execution and delivery of this Agreement, the
Closing and the making of any and all Advances and/or the funding of the Term
Loan.
     5.20 Accounts
          In determining which Accounts are Eligible Receivables or Eligible
Unbilled Receivables, Agent may rely on all statements and representations made
by Borrower with respect to any Account in each Borrowing Certificate. Unless
otherwise indicated in writing to Agent including by designating certain
Accounts as ineligible in a Borrowing Certificate, each Account of Borrower
(a) is genuine and in all material respects what it purports to be and is not
evidenced by a judgment, (b) arises out of a completed, bona fide sale and
delivery of goods or rendering of services by Borrower in the Ordinary Course of
Business and in accordance with the terms and conditions of all purchase orders,
contracts and other documents relating thereto or forming a part of the contract
between Borrower and the Account Debtor, (c) is for a liquidated amount maturing
as stated in a claim or invoice covering such sale of goods or rendering of
services, a copy of which has been furnished or is available to Agent, (d) other
than the Agent’s security interest therein, is not and will not be in the future
(by voluntary act or omission by Borrower), subject to any offset, lien,
deduction, defense, dispute, counterclaim or other adverse condition, is
absolutely owing to Borrower and is not contingent in any respect or for any
reason (other than pursuant to Permitted Liens that have a lower priority than
the Liens of Agent), (e) there are no facts, events or occurrences which in any
way impair the validity or enforceability thereof or tend to reduce the amount
payable thereunder from the face amount of the claim or
Credit Agreement
CapitalSource — Global Employment

23



--------------------------------------------------------------------------------



 



invoice and statements delivered to Agent with respect thereto, (f) to the best
of Borrower’s knowledge, (i) the Account Debtor thereunder had the capacity to
contract at the time any contract or other document giving rise thereto was
executed and (ii) such Account Debtor is Solvent, (g) to the best of Borrower’s
knowledge, there are no proceedings or actions which are threatened or pending
against any Account Debtor thereunder which might result in any material adverse
change in such Account Debtor’s financial condition or the collectibility
thereof, (h) has been billed and the invoice therefore forwarded to the Account
Debtor for payment in accordance with applicable laws and is in compliance and
conformance with any requisite procedures, requirements and regulations
governing payment by such Account Debtor with respect to such Account, and
(i) Borrower has obtained and currently has all Permits necessary to the
generation and collection thereof.
VI. AFFIRMATIVE COVENANTS
          Each Credit Party, jointly and severally, covenants and agrees that,
until the full performance and satisfaction, and indefeasible payment in full in
cash, of all the Obligations (other than contingent indemnification Obligations
to the extent no claim giving rise thereto has been asserted) and the
termination of this Agreement:
6.1 Reporting, Collateral and Other Information
          (a) Reporting. The Credit Parties shall maintain a system of
accounting established and administered in accordance with sound business
practices to permit the preparation of financial statements in conformity with
GAAP (provided that interim financial statements shall not be required to have
footnote disclosure and may be subject to normal year-end adjustments). The
Credit Parties shall furnish to Agent and each Lender, at the times, for the
periods and otherwise in accordance with the terms of Exhibit C-1 attached
hereto, all statements (financial or otherwise), budgets, projections, reports,
listings, calculations, certificates, notices and other materials described on
such Exhibit C-1.
          (b) Collateral Deliverables; Related Actions. Each Credit Party shall,
and shall cause each of its Subsidiaries to comply with each of the agreements,
covenants and undertakings set forth in Exhibit C-2, in accordance with the
terms thereof, and represents and warrants to the Lender Parties that the
representations and warranties thereon contained are true, correct and complete.
     6.2 Conduct of Business; Maintenance of Existence and Assets
          Each Credit Party shall, and shall cause each of its Subsidiaries to:
          (a) (i) engage solely in the Business as heretofore conducted and
engage therein in accordance with good business practices customary to its
industry, and (ii) preserve the goodwill and business of the customers,
suppliers and others having material business relations with it;
          (b) collect its Accounts in the Ordinary Course of Business;
Credit Agreement
CapitalSource — Global Employment

24



--------------------------------------------------------------------------------



 



          (c) maintain and preserve all of its Properties used or useful in its
Business in good working order and condition (normal wear and tear excepted and
except as may be disposed of in accordance with the terms of the Loan Documents)
and from time to time make all necessary repairs, renewals and replacements
thereof;
          (d) maintain and preserve in full force and effect its organizational
existence and good standing under the laws of its state or jurisdiction of
incorporation, organization or formation, as applicable;
          (e) maintain and preserve in full force and effect all Permits and
qualifications and remain in good standing except as would not reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect; and
          (f) maintain, comply with and keep in full force and effect and renew
its Intellectual Property the non-preservation, non-compliance or loss of which
or failure to maintain reasonably could be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.
     6.3 Compliance with Legal and Other Obligations
          Each Credit Party shall, and shall cause each of its Subsidiaries to:
          (a) comply with all laws, statutes, rules, regulations, ordinances and
tariffs of all Governmental Authorities applicable to it or its Business,
Properties or operations, except where the failure to comply would not
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect;
          (b) pay all taxes, assessments, fees, governmental charges, claims for
labor, supplies, rent and all other obligations, lawful claims or liabilities of
any kind or nature, except obligations, liabilities and claims being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and against which adequate reserves are being maintained
in accordance with GAAP;
          (c) subject to any subordination provisions in favor of the Lenders
Parties and/or other restrictions herein set forth, perform in accordance with
its terms each contract, agreement or other arrangement to which it is a party
or by which it or any of the Collateral is bound, except where the failure to so
perform would not reasonably be expected to result in, either individually or in
the aggregate, a Material Adverse Effect;
          (d) pay and perform, as the same shall become due and payable or be
required to be performed, all of its obligations, liabilities and Indebtedness,
but subject to any subordination provisions contained herein and/or in any
instrument or agreement evidencing or pertaining to such Indebtedness, except
where the failure to so pay or perform would not reasonably be expected to
result in, either individually or in the aggregate, a Material Adverse Effect;
and
          (e) properly file all reports required to be filed with any
Governmental Authority, except where the failure to file would not reasonably be
expected to result in a Material Adverse Effect.
Credit Agreement
CapitalSource — Global Employment

25



--------------------------------------------------------------------------------



 



     6.4 Insurance
          Each Credit Party shall (a) ensure that the Life Insurance Policy is
fully paid and in full force and effect at all times; and (b) keep all of its
insurable Properties adequately insured against losses, damages and hazards as
are customarily insured against by businesses engaging in similar activities or
the Business or owning similar Properties and at least the minimum amount
required by applicable law and any other agreement to which such Credit Party is
a party or pursuant to which such Credit Party provides any services, including,
without limitation, liability, property and business interruption insurance, as
applicable, and maintain general liability insurance at all times against
liability on account of damage to Persons and Property having such limits,
deductibles, exclusions and co-insurance and other provisions as are customary
for a business engaged in activities similar to those of such Credit Party; all
of the foregoing insurance policies and coverage levels to (i) be satisfactory
to Agent in its Permitted Discretion, (ii) name Agent, for the benefit of the
Lender Parties, as loss payee/mortgagee in respect of property damage and
casualty insurance, additional insured in respect of liability insurance and
assignee in respect of business interruption insurance, and sole beneficiary of
the Life Insurance Policy, and (iii) expressly provide that they cannot be
altered, amended, modified, canceled or terminated without at least thirty
(30) days’ prior written notice to Agent from the insurer, and that they inure
to the benefit of Agent, for the benefit of the Lender Parties, notwithstanding
any action or omission or negligence of or by such Credit Party, or any insured
thereunder. Upon request of Agent or any Lender, Borrower shall furnish to
Agent, with sufficient copies for each Lender, at reasonable intervals (but not
more than once per calendar year) a certificate of the Responsible Officer on
behalf of Borrower (and, if requested by Agent, any insurance broker of
Borrower) setting forth the nature and extent of all insurance maintained by
Borrower and its Subsidiaries in accordance with this Section 6.4.
     6.5 Inspection; Lender Meetings
          (a) Each Credit Party shall permit the representatives of Agent from
time to time during normal business hours upon reasonable notice to (i) visit
and inspect any of such Credit Party’s offices or properties or any other place
where Collateral is located to inspect the Collateral and/or to examine and/or
audit all of such Credit Party’s books of account, records, reports and other
papers, (ii) make copies and extracts therefrom and (iii) discuss such Credit
Party’s Business, operations, prospects, properties, assets, liabilities,
condition and/or Accounts with its officers and independent public accountants
(and by this provision such officers and accountants are authorized to discuss
the foregoing); provided, however, that (x) Borrower shall not be obligated to
reimburse Agent for more than two (2) visits, inspections, examinations and
audits under the foregoing clause (i) conducted during any fiscal year while no
Event of Default exists (it being agreed and understood that the Borrower shall
be obligated to reimburse Agent for all such visits, inspections, examinations
and audits conducted while any Event of Default exists), and (y) no notice shall
be required to do any of the foregoing if any Event of Default has occurred and
is continuing.
          (b) The Credit Parties shall cause their senior management to hold
meetings with Agent and Lenders in person, on a semi-annual basis or more
frequently, to discuss the Credit Parties financial performance and projections.
The format and content of the meetings shall be substantially similar to the
Credit Parties’ board of director meetings. Credit Parties’ shall
Credit Agreement
CapitalSource — Global Employment

26



--------------------------------------------------------------------------------



 



reimburse Agent and Lenders for all reasonable out-of-pocket expenses incurred
in connection with attendance at such meetings.
     6.6 Use of Proceeds
          Borrower shall use the proceeds from the Term Loan and any Advances
under the Revolving Facility solely for the following purposes: (i) for purposes
of paying the purchase price and all costs incurred in connection with the
Closing Date Acquisition, (ii) to refinance existing Indebtedness on the Closing
Date that was incurred in connection with the purchase or generation of
receivables, (iii) for the purchase or generation from time to time of
additional receivables in the future and for payments of amounts owing from time
to time to Agent and Lenders under the Loan Documents, (iv) to pay transaction
costs and expenses of the Closing Date Acquisition; (v) for general corporate
purposes in compliance with applicable law and not in violation of this
Agreement or the other Loan Documents; and (vi) to fund earn-out payments under
the Closing Date Acquisition Agreement of up to $1,250,000, provided, however,
that no such earn-out payments shall be made unless: (x) Borrower is in
compliance with all terms and conditions of the Loan Documents and no Event of
Default has occurred or is continuing, (y) pro forma for payment of such
earn-out payments (i.e., after giving effect to any such payments), the average
Availability for the thirty (30) day period prior to the payment of such
earn-out payments shall not be less than One Million Five Hundred Thousand
Dollars ($1,500,000), and (z) pro forma for payment of such earn-out payments,
Borrower must be in compliance with all of the financial covenants set forth in
Exhibit B-1 hereto.
     6.7 Further Assurances; Post Closing Deliveries
          (a) Each Credit Party shall, and shall cause each of its Subsidiaries
to, within five (5) Business Days after demand by Agent or Requisite Lenders,
take such further actions, obtain such consents and approvals and duly execute
and deliver such further agreements, assignments, instructions or documents as
may be requested in their Permitted Discretion in order to carry out the
purposes, terms and conditions of the Loan Documents and the transactions
contemplated thereby, whether before, at or after the performance and/or
consummation of the transactions contemplated hereby or the occurrence of any
Default or Event of Default.
          (b) Without limiting any other provision of any Loan Document, each
Credit Party shall, and shall cause each of its Subsidiaries to, execute and
deliver, or cause to be executed and delivered, to Agent all agreements,
instruments, documents and other deliveries, and take or cause to be taken all
actions, and otherwise perform, observe and comply with all obligations and
covenants, set forth on Schedule 6.7 hereto within the applicable time periods
set forth thereon.
          (c) Each Credit Party shall, and shall cause its Subsidiaries to,
become a Credit Party hereunder and to (i) execute, deliver and/or record any
and all financing statements, continuation statements, stock powers, instruments
and other documents, or cause the execution, delivery and/or recording of any
and all of the foregoing, that are necessary or required under law or otherwise
requested by Agent to create, perfect or preserve the pledge of the Collateral
to Agent and the Lien on the Collateral in favor of Agent, for the benefit of
the Lender Parties (and each Credit Party irrevocably grants Agent the right, at
Agent’s option, to file any or all of the
Credit Agreement
CapitalSource — Global Employment

27



--------------------------------------------------------------------------------



 



foregoing), and (ii) defend the Collateral and the Lien in favor of Agent, for
the benefit of the Lender Parties, against all claims and demands of all Persons
(other than Permitted Liens). Without limiting the generality of the foregoing
and except as otherwise approved in writing by Requisite Lenders, (i) each
Credit Party shall, and shall cause its Subsidiaries to, guaranty the
Obligations of Borrower and grant to Agent, for the benefit of the Lender
Parties, a first priority Lien on all of its Property, subject to Priority
Permitted Liens, to secure such guaranty, (ii) Parent shall pledge the equity
interests in Borrower to Agent, for the benefit of the Lender Parties, to secure
the Obligations, and (iii) Borrower shall grant a first priority Lien on all of
its Property, subject to Priority Permitted Liens, and, without limiting the
foregoing, pledge the stock and other equity interests and securities of each of
its Subsidiaries, in each case to Agent, for the benefit of the Lender Parties,
to secure the Obligations. In furtherance thereof, each Subsidiary of Parent
shall execute a Joinder Agreement and become a party to such of the Loan
Documents, including this Agreement, and in such capacity as Agent shall elect.
Notwithstanding the foregoing, P.D. Quick Temps Inc., a Pennsylvania corporation
(“PDQ”), will not have to become a Credit Party and otherwise comply with the
terms of this paragraph and the remainder of this Agreement and the other Loan
Documents so long as PDQ does not (i) engage in business, or (ii) have any
assets. Prior to acquiring any assets and/or engaging in any business
activities, PDQ shall become a Credit Party and otherwise comply with the terms
and conditions of this Agreement.
          (d) Concurrently with (i) the execution by any Credit Party, as
lessee, of any lease pertaining to real property, such Credit Party shall
deliver to Agent (a) an executed copy thereof, (b) at the option of Agent,
either a leasehold mortgage upon or a collateral assignment of such lease in
favor of Agent, in either case in form and substance acceptable to Agent in its
Permitted Discretion, (c) a Landlord Waiver and Consent from the Landlord under
such lease (provided that with respect to leases existing as of the Closing
Date, the Credit Parties’ obligation to obtain Landlord Waivers and Consents for
such leases shall be subject to Schedule 6.7 hereof), (d) at the option of
Agent, a lender’s policy of title insurance, in such form and amount and
containing such endorsements as shall be satisfactory to Agent in its Permitted
Discretion, insuring the Lien of such leasehold mortgage or collateral
assignment of lease, together with a survey of such real property, which survey
shall be of a recent enough date and in sufficient detail so as to permit the
title company issuing such policy to eliminate any survey exceptions to such
policy and (e) such other documents and assurances with respect to such real
property as Agent may require in its Permitted Discretion, and (ii) the
execution by any Credit Party of any contract relating to the acquisition by
such Credit Party of a fee interest in or ground lease of real property, an
executed copy of such contract and, concurrently with the closing of the
purchase of such real property, if requested by Agent, (a) a first mortgage or
deed of trust in favor of Agent, for the benefit of the Lender Parties, on such
real property, in form and substance acceptable to Agent in its Permitted
Discretion, (b) a lender’s policy of title insurance, in such form and amount
and containing such exceptions, exclusions and endorsements as shall be
satisfactory to Agent in its Permitted Discretion, (c) a survey of such real
property, which survey shall be of a recent enough date and in sufficient detail
so as to permit the title company issuing such policy to eliminate any survey
exceptions to such policy, (d) a recent environmental assessment of such real
property by a third party acceptable to Agent, and the results thereof shall be
satisfactory to Agent in its Permitted Discretion, and (d) such other documents
and assurances with respect to such real property as Agent may require in its
Permitted Discretion.
Credit Agreement
CapitalSource — Global Employment

28



--------------------------------------------------------------------------------



 



          (e) The foregoing provisions of this Section 6.7 to the contrary
notwithstanding, no foreign Subsidiary of Borrower that is a “controlled foreign
corporation,” as defined in Section 957 of the Code, shall be required to
deliver any guaranty or grant a security interest in any of its Property to
secure any such guaranty, and neither Borrower nor any of its other domestic
Subsidiaries shall be required to pledge more than sixty-six percent (66%) of
the voting equity securities of any such foreign Subsidiary of Borrower, to the
extent, in any such case, such guaranty or granting, or a pledge of additional
equity securities, would result in material and adverse tax consequences to
Borrower under Section 956 of the Code as determined by Agent and the Requisite
Lenders in their Permitted Discretion.
VII. NEGATIVE COVENANTS
     Each Credit Party, jointly and severally, covenants and agrees that, until
the full performance and satisfaction, and indefeasible payment in full in cash,
of all Obligations (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted) and the termination of
all Commitments and this Agreement:
     7.1 Financial Covenants
          No Credit Party shall, and no Credit Party shall cause or permit any
of its Subsidiaries to, violate any of the financial covenants set forth in
Exhibit B-1 hereto, calculated and determined as of the respective dates and for
the respective periods set forth thereon.
     7.2 Indebtedness
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except the following (collectively, “Permitted Indebtedness”):
          (a) Indebtedness of the Credit Parties evidenced by the Loan
Documents;
          (b) any Indebtedness of the Credit Parties existing on the Closing
Date and set forth on Schedule 7.2 hereto (other than the Indebtedness evidenced
by the Subordinated Loan Documents), including extensions, renewals and
replacements thereof provided that the principal amount of such Indebtedness as
of the date of such extension, renewal, or replacement is not increased and the
maturity and weighted average life thereof are not shortened;
          (c) Indebtedness of the Credit Parties not to exceed Six Hundred
Thousand Dollars ($600,000) in the aggregate at any time outstanding
constituting Capital Lease Obligations;
          (d) Indebtedness of the Credit Parties incurred after the Closing Date
secured by purchase money Liens permitted under Section 7.3(e)(i) provided the
aggregate amount thereof outstanding at any time does not exceed One Hundred
Thousand Dollars ($100,000);
          (e) inter-company unsecured Indebtedness arising from loans made by
one Credit Party to another Credit Party; provided, that (A) no loans shall be
made to Parent by any other
Credit Agreement
CapitalSource — Global Employment

29



--------------------------------------------------------------------------------



 



Credit Party (other than to the extent necessary to enable Parent to (i) make
payments due with respect to the Indebtedness owing under the Subordinated Loan
Documents, to the extent such payments are permitted under the Loan Documents,
including the applicable Subordination Agreement, and (ii) pay for miscellaneous
operating expenses incurred by Parent, provided that the aggregate outstanding
amount of loans made to Parent for purposes of this clause (ii) shall not exceed
$100,000 at any time), and (B) upon the request of Agent, such Indebtedness
shall be evidenced by promissory notes having terms (including subordination
terms) satisfactory to Agent, and, if reasonably requested by Agent, (i) subject
to a Subordination Agreement, and (ii) the sole originally executed counterparts
of which shall be pledged and delivered to Agent, for the benefit of the Lender
parties, as security for the Obligations;
          (f) Subordinated Debt of the Credit Parties existing as of the Closing
Date under the Subordinated Loan Documents, including extensions, renewals and
replacements thereof; provided that (i) the principal amount of, or interest
rate and fees and charges applicable to, such extended, renewed, or replaced
Subordinated Debt as of the date of such extension, renewal, or replacement are
not increased, (ii) the maturity and weighted average life thereof are not
shortened, (iii) any covenants, events of default, and other provisions
applicable to such extended, renewed, or replaced Subordinated Debt are no more
restrictive that the covenants, events of default, and other provisions
applicable to the Subordinated Debt as of the Closing Date, and (iv) all such
Indebtedness must remain subject to the terms and conditions of the
Subordination Agreement;
          (g) Contingent Obligations permitted under Section 7.8;
          (h) reimbursement or indemnity obligations for surety bonds otherwise
permitted under this Agreement, not to exceed in the aggregate outstanding at
any time $100,000; and
          (i) The Self Insurance Liability, not to exceed $2,100,000.
     7.3 Liens
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon, in, against or with respect to any part of, or
any pledge of, any of the Collateral or any of its other Property or Capital
Stock, whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”):
          (a) Liens created by the Loan Documents or otherwise arising in favor
of Agent, for the benefit of the Lender Parties;
          (b) Liens imposed by law for taxes, assessments or charges of any
Governmental Authority (i) that are not yet due or (ii) which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Credit Party or Subsidiary in accordance with GAAP and, with respect to this
clause (ii), all such Liens secure claims not exceeding Sixty Thousand Dollars
($60,000) in the aggregate at any time;
Credit Agreement
CapitalSource — Global Employment

30



--------------------------------------------------------------------------------



 



          (c) statutory Liens of landlords, carriers, warehousemen, mechanics
and/or materialmen and other similar Liens imposed by law or that arise by
operation of law in the Ordinary Course of Business that, in any such case, are
only for amounts not yet due or which are being contested in good faith by
appropriate proceedings (which have the effect of preventing the forfeiture or
sale of the Property subject thereto) and with respect to which adequate
reserves or other appropriate provisions are being maintained by such Person in
accordance with GAAP;
          (d) Liens (other than any Lien imposed by ERISA) incurred or deposits
or pledges made in the Ordinary Course of Business (including, without
limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, trade contracts,
statutory obligations and other similar obligations (other than for the
repayment of Indebtedness);
          (e) (i) purchase money Liens securing Indebtedness permitted under
Section 7.2(d); provided, that (x) any such Lien attaches to the subject
Property and is perfected concurrently with or within the time period specified
in Section 9-324 of the UCC after the acquisition thereof, (y) such Lien
attaches only to the subject Property and (z) the principal amount of such
Indebtedness secured thereby does not exceed one hundred percent (100%) of the
cost of such Property; and (ii) Liens arising under Capital Leases permitted
under Section 7.2(c) to the extent such Liens attach only to the Property that
is the subject of such Capital Leases;
          (f) any attachment or judgment Lien provided that the enforcement of
such Liens is effectively stayed and such Liens secure claims not otherwise
constituting an Event of Default;
          (g) easements, rights of way, restrictions, zoning ordinances,
reservations, covenants and other similar charges, title exceptions or
encumbrances relating to real Property of the Credit Parties incurred in the
Ordinary Course of Business that, either individually or in the aggregate, are
not substantial in amount, do not interfere in any material respect with the use
of the Property affected or the ordinary conduct of the Business of the Credit
Parties and do not result in material diminution in value of the Property
subject thereto;
          (h) Liens disclosed on Schedule 7.3 as of the Closing Date; and
          (i) Liens consisting of UCC-1 financing statements filed in connection
with operating leases entered into in the Ordinary Course of Business for
precautionary purposes.
     7.4 Consolidations, Mergers and Investments
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, directly or indirectly, (i) merge, liquidate, amalgamate
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) any of its Property
to or in favor of, any Person, (ii) purchase, own, hold, invest in or otherwise
acquire any obligations or stock or other securities of, or any other interest
in, any Person (including the establishment or creation of any Subsidiary) or
any joint venture, or otherwise consummate or commit to make any Acquisition
(including by way of merger, consolidation or other combination),
(iii) purchase, own, hold, invest in or otherwise acquire any
Credit Agreement
CapitalSource — Global Employment

31



--------------------------------------------------------------------------------



 



“investment property” (as defined in the UCC), or (iv) make, permit to exist or
commit to make any loans, advances or extensions of credit to or for the benefit
of any Person, or assume, guarantee, indemnify, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of, any
Person (the items described in the foregoing clauses (ii), (iii) and
(iv) sometimes are referred to as “Investments”), except:
          (a) Investments created by the Loan Documents;
          (b) trade credit extended by any Credit Party in the Ordinary Course
of Business;
          (c) Investments constituting inter-company Indebtedness to the extent
permitted under Section 7.2(e);
          (d) loans to employees and advances by Borrower for business travel
and similar temporary advances made in the Ordinary Course of Business to
officers, directors and employees, not to exceed Fifty Thousand Dollars
($50,000) in the aggregate at any time outstanding;
          (e) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
          (f) Investments in Cash Equivalents with respect to which Agent, for
the benefit of the Lender Parties, has a first priority and perfected Lien, as
security for the Obligations;
          (g) Borrower and its Subsidiaries may consummate transactions
otherwise permitted under Sections 7.5, 7.7 and 7.8;
          (h) upon not less than ten (10) Business Days’ prior written notice to
Agent, any Subsidiary of Borrower may merge with, or dissolve or liquidate into,
or transfer its Property to, Borrower or a domestic Wholly-Owned Subsidiary of
Borrower that is a Credit Party, provided that, with respect to any such merger,
Borrower or such domestic Wholly-Owned Subsidiary shall be the continuing or
surviving entity; and
          (i) the Closing Date Acquisition.
     7.5 Restricted Payments
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, (i) declare, pay or make any dividend or distribution of
cash, securities or other Property on any shares of its capital stock or other
equity or ownership interests or securities, (ii) apply any of its Property to
the acquisition, redemption or other retirement of any of its capital stock or
other equity or ownership interests or securities or of any warrants, options or
other rights to purchase or acquire, exchangeable or exercisable for, or
convertible into, any of the foregoing, (iii) make any payment or prepayment of
principal of, premium, if any, interest, fees, redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt or (iv) pay any management, service, consulting,
non-competition or similar fee (except as provided below) or any compensation to
any Affiliate of any Credit Party or any officer, director or employee of any
Credit Party or any Affiliate of any
Credit Agreement
CapitalSource — Global Employment

32



--------------------------------------------------------------------------------



 



Credit Party (the items described in clauses (i), (ii), (iii) and (iv) above
sometimes are referred to herein as “Restricted Payments”). Notwithstanding the
foregoing:
          (a) any Wholly-Owned Subsidiary of Borrower may declare and pay
dividends and other distributions to Borrower or to any other domestic
Wholly-Owned Subsidiary of Borrower that is a Credit Party;
          (b) (i) Borrower may declare and make dividend payments or other
distributions to any Credit Party payable solely in its Capital Stock consisting
of Permitted Securities to the extent such Capital Stock is pledged to the
Agent, for the benefit of the Lender Parties, as collateral security for the
Obligations in accordance with Section 6.7, and (ii) Parent may declare or make
dividend payments or other distributions to its equity holders payable solely in
its Capital Stock consisting of Permitted Securities;
          (c) any Wholly-Owned Subsidiary of Parent may declare and pay
dividends and other distributions to Parent to enable Parent to pay, and Parent
shall be permitted to pay, as and when due and payable regularly scheduled,
non-accelerated payments of interest, at the non-default rate, and principal on
the Subordinated Debt evidenced by the Subordinated Note to the extent otherwise
permitted under the applicable Subordination Agreement; provided that the
average Availability for the 30-day period immediately prior to any such payment
of the Subordinated Debt that were blocked from being paid in accordance with
the applicable Subordination Agreement, as well as after giving effect to any
such payments, shall not be less than $1,500,000; and
          (d) Credit Parties may pay (i) reasonable compensation to their
officers and employees for actual services rendered to the Credit Parties in the
Ordinary Course of Business, and (ii) reasonable directors’ fees and
reimbursement of actual out-of-pocket expenses incurred in connection with
attending board of director meetings. So long as Parent’s board of directors has
an active independent committee reviewing and approving compensation for the
Credit Parties’ officers and directors, no Credit Party will be considered to
pay excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation; provided, however, that if Parent’s board of directors do
not have an active independent committee reviewing and approving compensation
for the Credit Parties’ officers and directors, no Credit Party shall increase
the salary, bonus, commissions, consultant fees or other compensation of any
director, officer or consultant, or any member of their families, by more than
ten percent in any one year, either individually or for all such persons in the
aggregate, or pay any such increase from any source other than profits earned in
the year of payment.
     7.6 Transactions with Affiliates
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, enter into or consummate any transaction with any
Affiliate of such Person other than:
          (a) as expressly permitted by, and subject to the terms of, this
Agreement;
          (b) compensation and employment arrangements with employees in the
Ordinary Course of Business and to the extent otherwise permitted under
Section 7.5(d);
Credit Agreement
CapitalSource — Global Employment

33



--------------------------------------------------------------------------------



 



          (c) other transactions pursuant to written agreements between a Credit
Party or its Subsidiary and any such Affiliates that are entered into in the
Ordinary Course of Business and pursuant to the reasonable requirements of the
business of such Credit Party; provided, that such transactions and agreements
are on fair and reasonable terms not less favorable to such Person than would be
obtained in an arm’s length transaction between unrelated parties of equal
bargaining power;
          (d) transactions existing on the Closing Date and listed and described
on Schedule 7.6 hereof; or
          (e) the sale of Permitted Securities by Parent to its directors on
fair and reasonable terms not less favorable to such Person than would be
obtained in an arm’s length transaction between unrelated parties of equal
bargaining power.
     7.7 Transfer of Assets
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, directly or indirectly, sell, lease, transfer, convey,
assign or otherwise dispose of (whether in a single transaction or a series of
transactions) any Property or any interest therein, or agree to do any of the
foregoing, except that:
          (a) Each Credit Party may sell obsolete, worn out, replaced or excess
equipment that is no longer needed in the Ordinary Course of Business and has a
net book value not exceeding One Hundred Thousand Dollars ($100,000.00) in the
aggregate in any fiscal year;
          (b) Each Credit Party may use cash in the Ordinary Course of Business;
          (c) Each Credit Party may sell other Properties not specifically
permitted otherwise in this Section 7.7 (other than Capital Stock of a Credit
Party) to the extent (a) Borrower or such Subsidiary complies with the mandatory
prepayment provisions of Section 2.8(b) in connection therewith (to the extent
the proceeds thereof are not reinvested in accordance with the terms of this
Agreement), (b) such sale is for fair market value and the aggregate fair market
value of all assets so sold does not exceed One Hundred Thousand Dollars
($100,000.00) in any fiscal year, (c) no Default or Event of Default exists or
otherwise would result therefrom and (d) the sole consideration therefor
received by Borrower or such Subsidiary is cash; and
          (d) Each Credit Party may enter into transactions with another Credit
Party to the extent permitted under Sections 7.3, 7.4 and 7.5 to the extent
permitted thereunder.
     7.8 Contingent Obligations
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, enter into, create, assume, suffer to exist or incur any
Contingent Obligations or assume, guarantee, indemnify, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of any Person, except:
Credit Agreement
CapitalSource — Global Employment

34



--------------------------------------------------------------------------------



 



          (a) A Credit Party may enter into guarantees of Indebtedness of such
Credit Party otherwise permitted under Section 7.2;
          (b) A Credit Party may endorse checks for collection in the Ordinary
Course of Business;
          (c) Borrower may enter into unsecured interest rate agreements in the
Ordinary Course of Business for bona fide hedging purposes and not for
speculation with Agent’s prior written consent or otherwise pursuant to
Schedule 6.7;
          (d) Contingent Obligations of Credit Parties incurred in the Ordinary
Course of Business with respect to surety and appeal bonds, performance bonds
and other similar obligations (other than the Self Insurance Liability), not to
exceed in the aggregate outstanding at any time $100,000; and
          (e) Ordinary Contingent Obligations of Credit Parties arising under
indemnity agreements to title insurers to cause such title insurers to issue to
Agent title insurance policies.
     7.9 Organizational Documents; Accounting Changes; Use of Proceeds;
Insurance; Business
          No Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to:
          (a) amend, modify, restate or change any of its Organizational
Documents in any material respect or in any respect adverse to Agent or Lenders,
or make any material change to its equity capital structure or, without the
prior written consent of Agent (but without limiting the prohibitions on mergers
involving any Credit Party otherwise permitted under Section 7.4(h)),
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the Closing
Date; provided that this Section 7.9(a) shall not restrict the issuance of
Permitted Securities by Parent and amendments of its Organizational Documents as
necessary to accommodate such issuance of Permitted Securities, provided that
such issuance does not result in a Change of Control;
          (b) issue any Stock which grants or provides any direct or indirect
owner or equityholder thereof any Shareholder Blocking Rights;
          (c) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change its fiscal year;
          (d) use any proceeds of any Loans, directly or indirectly, for
“purchasing” or “carrying” “margin stock” as defined in Regulations T, U or X of
the Board of Governors of the Federal Reserve System, or to repay or refinance
Indebtedness incurred to so “purchase” or “carry” “margin stock,” or otherwise
in violation of applicable law or this Agreement;
          (e) amend, modify, restate or change any insurance policy in any
material respect (including, without limitation, any increase in the amount of
any deductibles payable by the Credit Parties under any such insurance policy or
any change in the scope of coverage, coverage
Credit Agreement
CapitalSource — Global Employment

35



--------------------------------------------------------------------------------



 



amount, beneficiaries, loss payees and/or additional insureds), except changes
in the term of coverage in connection with renewals thereof in the Ordinary
Course of Business; or
          (f) engage, directly or indirectly, in any business other than the
Business; provided, that, anything contained in this Agreement or any other Loan
Document to the contrary notwithstanding, Parent shall not (i) engage in, or
commit to engage in, any business or other activities, or enter into, execute or
perform any business transaction, (ii) own any material Property other than
Capital Stock of Borrower and general intangibles arising from the Loan
Documents, (iii) incur any Indebtedness or Contingent Obligations (other than
Indebtedness and Contingent Obligations arising from the Loan Documents to which
it is a party), or (iv) grant any Liens in any of its Property (other than Liens
granted under the Loan Documents).
     7.10 Related Documents and Subordinated Debt
          (a) No Credit Party shall, and no Credit Party shall permit or cause
any of its Subsidiaries to, (i) amend, supplement, waive or otherwise modify any
of the terms or provisions of, and will not fail to enforce or diligently pursue
its rights or remedies under, any Related Document, as in effect on the Closing
Date, in any manner adverse to Agent or any Lender or which reasonably could be
expected to result in a Material Adverse Effect, or (ii) take or fail to take
any other action under any Related Document that reasonably could be expected to
result in a Material Adverse Effect.
          (b) No Credit Party shall, and no Credit Party shall permit or cause
any of its Subsidiaries to, directly or indirectly, amend, supplement or
otherwise modify the terms of any Subordinated Debt to the extent the effect of
such change or amendment is to: (i) increase the interest rate or the cash rate
of interest on such Indebtedness; (ii) change the dates upon which payments of
principal, interest or fees are due on such Indebtedness; (iii) add, or change
in a manner adverse to any Credit Party, any event of default or add, or make
more restrictive, any covenant with respect to such Indebtedness; (iv) change in
a manner adverse to any Credit Party the prepayment provisions of such
Indebtedness; (v) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); (vi) change the terms of or
otherwise alter any redemption or put rights thereunder; or (vii) change or
amend any other term if such change or amendment would increase the obligations
of the obligor or confer additional rights on the holder of such Indebtedness in
a manner adverse to any Credit Party, Agent or Lenders.
     7.11 Negative Pledges
          (a) Except as a result of the Loan Documents or the Subordinated Loan
Documents, no Credit Party shall, and no Credit Party shall permit or cause any
of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of any such Subsidiary to pay dividends or make any
other distribution on any of such Subsidiary’s equity securities or to pay fees
or make other payments and distributions to such Credit Party. No Credit Party
shall, and no Credit Party shall permit or cause any of its Subsidiaries to,
directly or indirectly, enter into, assume or become subject to any contract or
agreement that prohibits or otherwise restricts the existence of any Lien upon
any of its Property in favor of Agent, for the benefit of the Lender Parties,
whether now owned or hereafter acquired except in connection
Credit Agreement
CapitalSource — Global Employment

36



--------------------------------------------------------------------------------



 



with any document or instrument governing Liens related to purchase money
Indebtedness and Capital Leases which, in each case, otherwise constitute
Permitted Liens.
     7.12 Certain Specific Agreements
     Neither any Credit Party nor any Subsidiary of any Credit Party (i) will be
or become a Person whose Property or interests in Property are blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001),
(ii) will engage in any in any dealings or transactions prohibited by Section 2
of such executive order, or otherwise be associated with any such Person in any
manner violative of Section 2 of such executive order, or (iii) otherwise will
become a Person on the list of Specially Designated Nationals and Blocked
Persons or in violation of the limitations or prohibitions under any other OFAC
regulation or executive order.
VIII. EVENTS OF DEFAULT
     The occurrence of any one or more of the following shall constitute an
“Event of Default”:
          (a) any Credit Party shall fail to pay when due and payable (i) any
principal, Termination Fee or premium payment provided for or required under
this Agreement and/or the Notes, or (ii) within two (2) Business Days after the
same shall become due and payable, any interest, fees or other Obligations
(other than principal, Termination Fee or premium payment) provided for or
required under this Agreement or the other Loan Documents, in any such case
described in the foregoing clause (i) or (ii), whether on any payment date, at
maturity, by reason of acceleration, by notice of intention to prepay, by
required prepayment or otherwise); provided, that, the foregoing clause
(ii) notwithstanding, if any Credit Party fails to make regularly scheduled
payments of interest when due and payable more than twice in any year (without
given effect to any grace or cure period set forth in the foregoing clause
(ii)), an Event of Default automatically shall be deemed to occur on the third
such instance during such year.
          (b) any representation, statement or warranty made or deemed made by
any Credit Party or any other Person (other than Agent or any Lender) in any
Loan Document or in any other certificate, document, report or opinion delivered
pursuant to any Loan Document to which it is a party shall not be true and
correct in all material respects or shall have been false or misleading in any
material respect on the date when made or deemed to have been made (except to
the extent already qualified by materiality, in which case it shall have been
true and correct in all respects and shall not have been false or misleading in
any respect on the date when made or deemed to have been made);
          (c) any Credit Party or other Person party thereto (other than Agent
or any Lender) shall be in violation, breach or default of, or shall fail to
perform, observe or comply with, any covenant, obligation or agreement set forth
in, or any event of default occurs under, any Loan Document and such violation,
breach, default, event of default or failure shall not be cured within the
applicable period, if any, set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Article VI (other
than Sections 6.1, 6.2,
Credit Agreement
CapitalSource — Global Employment

37



--------------------------------------------------------------------------------



 



6.3(b), 6.4, 6.5, 6.6, or 6.7(b), for which no cure period shall apply), any
such violation, breach, default, event of default or failure shall result in any
Event of Default only if it remains uncured for thirty (30) calendar days after
the earlier of (i) Receipt by such Person of written notice of such violation,
breach, default, event of default or failure and (ii) the time at which such
Person or any authorized officer thereof knew or became aware, or should
reasonably have known or been aware, of such violation, breach, default, event
of default or failure;
          (d) (i) any of the Loan Documents ceases for any reason to be in full
force and effect or (ii) any Lien created under any Loan Documents ceases to
constitute a valid first priority perfected Lien (other than with respect to
Property subject only to Priority Permitted Liens) on the Collateral in
accordance with the terms thereof;
          (e) one or more judgments or decrees is or are rendered against the
Credit Parties, any Subsidiary of any Credit Party or any of them in an amount
in excess of One Hundred Fifty Thousand Dollars ($150,000) individually or Three
Hundred Thousand Dollars ($300,000) in the aggregate (excluding judgments and
decrees to the extent covered by third party insurance of such Persons where
such coverage has been acknowledged by the insurer), which is/are not satisfied,
stayed, vacated or discharged of record within thirty (30) calendar days of
being rendered;
          (f) (i) any default or breach occurs, which is not cured within any
applicable grace or cure period or waived, (x) in any payment with respect to
any Indebtedness or other obligations (other than the Obligations) of any Credit
Party or any Subsidiary of any Credit Party in excess of Two Hundred Fifty
Thousand Dollars ($250,000), either individually or in the aggregate, or (y) in
the performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which any Credit Party or any
Subsidiary of any Credit Party is a party or to which any of its Property is
subject or bound (1) under or pursuant to which any Indebtedness or other
obligations in excess of Two Hundred Fifty Thousand Dollars ($250,000), either
individually or in the aggregate, was issued, created, assumed, guaranteed or
secured and such default or breach permits the holder of any such Indebtedness
or obligations to accelerate the maturity thereof, or (2) that is between any
Credit Party and Agent or any Lender or any Affiliate of Agent or any Lender
(other than the Loan Documents); or (ii) any Indebtedness or other obligations
of any Credit Party in excess of Two Hundred Fifty Thousand Dollars ($250,000),
either individually or in the aggregate, is declared to be due and payable or is
required to be prepaid prior to the stated maturity thereof, or (iii) any
default or event of default occurs under the Subordinated Loan Documents which
is not waived;
          (g) any Credit Party or any Subsidiary of any Credit Party shall
(i) be unable to pay its debts generally as they become due, (ii) file a
petition under any insolvency statute, (iii) make a general assignment for the
benefit of its creditors, (iv) commence a proceeding for the appointment of a
receiver, trustee, liquidator or conservator of itself or of the whole or any
substantial part of its Property or shall otherwise be dissolved or liquidated,
or (v) file a petition seeking reorganization or liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute;
          (h) (i) a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any Credit Party or
Credit Agreement
CapitalSource — Global Employment

38



--------------------------------------------------------------------------------



 



any Subsidiary of any Credit Party or the whole or any substantial part of any
such Person’s Properties, which shall continue undismissed or unstayed and in
effect for a period of sixty (60) calendar days, (B) approve a petition filed
against any Credit Party or any Subsidiary of any Credit Party seeking
reorganization, liquidation or similar relief under the any Debtor Relief Law or
any other applicable law or statute, which is not dismissed or stayed within
sixty (60) calendar days, or (C) under the provisions of any Debtor Relief Law
or other applicable law or statute, assume custody or control of any Credit
Party or any Subsidiary of any Credit Party or of the whole or any substantial
part of any such Person’s Properties, which is not irrevocably relinquished
within sixty (60) calendar days, or (ii) there is commenced against any Credit
Party or any Subsidiary of any Credit Party any proceeding or petition seeking
reorganization, liquidation or similar relief under any Debtor Relief Law or any
other applicable law or statute (A) which is not unconditionally dismissed or
stayed within sixty (60) calendar days after the date of commencement or (B) in
respect of which such Credit Party or any Subsidiary of any Credit Party takes
any action to indicate its approval of or consent to any such proceeding or
petition;
          (i) any Change of Control or any Material Adverse Effect occurs;
          (j) Agent or any Lender receives any evidence that any Credit Party
has directly or indirectly been engaged in any type of activity which, in
Agent’s Permitted Discretion, could result in forfeiture of any material portion
of Collateral to any Governmental Authority, which shall have continued
unremedied for a period of twenty (20) calendar days after written notice from
Agent;
          (k) uninsured damage to, or uninsured loss, theft or destruction of,
any portion of the Collateral occurs that exceeds Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate;
          (l) (i) any Credit Party is criminally indicted or convicted (A) of a
felony or (B) under any law that could lead to forfeiture of any material
portion of Collateral, or (ii) any director or senior officer of any Credit
Party is convicted (A) of a felony for fraud or dishonesty in connection with
the Business or (B) under any law that could lead to forfeiture of any material
portion of Collateral;
          (m) the issuance of any process for levy, attachment or garnishment or
execution upon or any judgment against any Credit Party or any of its material
Property or against any of the Collateral, in any case which is not satisfied,
stayed, vacated, dismissed or discharged within thirty (30) calendar days of
being issued or executed;
          (n) (i) the subordination provisions of the Subordination Agreements
and/or the subordination provisions contained in or otherwise pertaining to any
agreement or instrument governing any Subordinated Debt shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
(ii) any Person shall contest in any manner the validity or enforceability
thereof, deny that it has any further liability or obligation thereunder, or
take any action in violation thereof or fail to take any action required by the
terms thereof, or (iii) the Obligations, for any reason shall not have the
priority contemplated by this Agreement, the Subordination Agreement or such
subordination provisions;
Credit Agreement
CapitalSource — Global Employment

39



--------------------------------------------------------------------------------



 



          (o) an “Event of Default” under any other Loan Document occurs (to the
extent, with respect to any such other Loan Document, not otherwise constituting
an Event of Default hereunder); or
          (p) any Credit Party is enjoined, restrained or in any way prevented
by the order of any court or other Governmental Authority from conducting all or
any part of its business for more than fifteen (15) calendar days which is
reasonably likely to be, have or result in a Material Adverse Effect;
then, upon the occurrence and during the continuation of any such Event of
Default, and in any such event, notwithstanding any other provision of any Loan
Document, (I) Agent may (and at the request of Requisite Lenders, shall), by
notice to Borrower (i) terminate Lenders’ Commitments and obligations hereunder,
whereupon the same shall immediately terminate, and (ii) declare all or any of
the Loans and/or any Notes (if any), all interest thereon and all other
Obligations to be due and payable immediately (provided, that in the case of any
Event of Default under Article VIII(g) or (h), all of the foregoing
automatically and without any act by Agent or any Lender shall be due and
payable immediately and Lenders’ Commitments and obligations hereunder shall
immediately terminate; in each case without presentment, demand, protest or
notice of any kind, all of which hereby are expressly waived by the Credit
Parties), and (II) without limiting any of the other rights and/or remedies of
Agent and Lenders, no action permitted to be taken under Article VIII hereof may
be taken to the extent such action is expressly prohibited during the existence
of an Event of Default.
IX. RIGHTS AND REMEDIES AFTER DEFAULT
     9.1 Rights and Remedies
          (a) In addition to the acceleration and other provisions set forth in
Article VIII, upon the occurrence and during the continuation of an Event of
Default, Agent shall have the right to (and at the request of Requisite Lenders,
shall) exercise any and all rights and remedies provided for in any Loan
Document, under the UCC or at law or in equity, including, without limitation,
the right to (i) apply any Property of any Credit Party held by Agent, for the
benefit of the Lender Parties, or any Lender to reduce the Obligations,
(ii) foreclose the Liens created under the Loan Documents, (iii) realize upon,
take possession of and/or sell or otherwise transfer any Collateral or
securities pledged, with or without judicial process, (iv) exercise all rights
and powers with respect to the Collateral as any Credit Party might exercise,
(v) collect and send notices regarding the Collateral, with or without judicial
process, (vi) by its own means or with judicial assistance, enter any premises
at which Collateral and/or pledged securities are located, or render any of the
foregoing unusable or dispose of the Collateral and/or pledged securities on
such premises without any liability for rent, storage, utilities, or other sums,
and no Credit Party shall resist or interfere with such action, (vii) at Credit
Parties’ expense, require that all or any part of the Collateral be assembled
and made available to Agent at any place designated by Agent in its Permitted
Discretion, (viii) reduce or otherwise change the Facility Cap, and/or
(ix) relinquish or abandon any Collateral or securities pledged or any Lien
thereon. Notwithstanding any provision of any Loan Document, Agent, in its
Permitted Discretion, shall have the right, at any time that any Credit Party
fails to do so, and from time to time, without prior notice, to: (i) obtain
insurance covering any of the Collateral to the extent required hereunder;
(ii) pay for the
Credit Agreement
CapitalSource — Global Employment

40



--------------------------------------------------------------------------------



 



performance of any of the Obligations; (iii) discharge taxes, levies and/or
Liens on any of the Collateral that are in violation of any Loan Document; and
(iv) pay for the maintenance, repair and/or preservation of the Collateral. Such
expenses and advances shall be added to the Obligations until reimbursed to
Agent and shall be secured by the Collateral and payable on demand, and such
payments by Agent shall not be construed as a waiver by Agent or Lenders of any
Event of Default or any other rights or remedies of Agent and Lenders.
          (b) The Credit Parties jointly and severally agree that notice
received by any of them at least ten (10) calendar days before the time of any
intended public sale, or the time after which any private sale or other
disposition of Collateral is to be made, shall be deemed to be reasonable notice
of such sale or other disposition. If permitted by applicable law, any
perishable Collateral which threatens to speedily decline in value or which is
sold on a recognized market may be sold immediately by Agent without prior
notice to any Credit Party. At any sale or disposition of Collateral or
securities pledged, Agent may (to the extent permitted by applicable law)
purchase all or any part thereof free from any right of redemption by the Credit
Parties, which right hereby is waived and released. The Credit Parties jointly
and severally covenant and agree not to, and not to permit or cause any of their
Subsidiaries to, interfere with or impose any obstacle to Agent’s exercise of
its rights and remedies with respect to the Collateral. In dealing with or
disposing of the Collateral or any part thereof, Agent and Lenders shall not be
required to give priority or preference to any item of Collateral or otherwise
to marshal assets or to take possession or sell any Collateral with judicial
process.
          (c) Each Credit Party hereby grants to Agent, for the benefit of the
Lender Parties, after the occurrence and during the continuance of an Event of
Default, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Credit Party) to use, assign, license or
sublicense any Intellectual Property, now owned or hereafter acquired by such
Credit Party, and wherever the same may be located, including in such license
reasonable access as to all media in which any of the licensed items may be
recorded or stored and to all computer programs and used for the compilation or
printout thereof. All proceeds received by Agent or Lenders in connection with
such license shall be used by Agent or Lenders to satisfy the Obligations.
          (d) In addition to the acceleration and other provisions set forth in
Article VIII, upon the occurrence and during the continuation of an Event of
Default, each Credit Party shall take any action that Agent, for the benefit of
itself and the Lenders, may request in order to enable Agent to obtain and enjoy
the full rights and benefits granted to Agent hereunder.
          (e) In addition to any rights of Agent and Lenders set forth in this
Agreement (including, but not limited to, Appendix B) or any other Loan
Document, if an Event of Default has occurred and is continuing or this
Agreement (or the Revolving Facility) shall be terminated for any reason, then
Agent may, and upon request of Lenders holding at least a majority of the
principal amount of Advances shall, demand (which demand shall be deemed to have
been delivered automatically upon any acceleration of the Loans and other
obligations hereunder pursuant to Article VIII), and Borrower shall thereupon
deliver to Agent, to be held for the benefit of Agent and the Revolving Lenders,
an amount of cash equal to one hundred five percent (105%) of the amount of
Letter of Credit Usage as additional collateral security for the Obligations in
respect of any outstanding Letters of Credit. Agent may at any time apply any or
Credit Agreement
CapitalSource — Global Employment

41



--------------------------------------------------------------------------------



 



all of such cash and cash collateral to the payment of any or all of the
Obligations in respect of any Letters of Credit or Letter of Credit Usage.
     9.2 Application of Proceeds
          In addition to any other rights and remedies Agent and Lenders have
under the Loan Documents, the UCC, at law or in equity, upon the election of
Agent or Required Lenders all payments received after the occurrence and during
the continuation of any Event of Default, and all proceeds collected or received
from collecting, holding, managing, renting, selling or otherwise disposing of
all or any part of the Collateral or any proceeds thereof upon exercise of
remedies hereunder upon the occurrence and during the continuation of an Event
of Default, shall be applied in the following order of priority:
     (i) first, to the payment of all costs and expenses of such collection,
holding, managing, renting, selling or disposition, and of conducting the Credit
Parties’ Businesses and of maintenance, repairs, replacements, alterations,
additions and improvements of or to the Collateral, and to the payment of all
sums which Agent or Lenders may be required or may elect to pay, if any, for
taxes, assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments that Agent or Lenders may be required or
authorized to make under any provision of the Loan Documents (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and attorneys’ fees and all expenses, liabilities and advances made or
incurred in connection therewith);
     (ii) second, to payment of all accrued unpaid interest on the Obligations
and fees owed to the Agent and Lenders (in any order selected by Agent);
     (iii) third, to the principal amount of the Revolving Loans (with a
corresponding permanent reduction in the Facility Cap);
     (iv) fourth, to the then remaining installments of principal of the Term
Loan;
     (v) fifth, to payment of any other amounts owing constituting Obligations
(in any order selected by Agent); and
     (vi) sixth, any surplus then remaining to the Credit Parties, unless
otherwise provided by law or directed by a court of competent jurisdiction;
provided that the Credit Parties shall be liable for any deficiency if such
proceeds are insufficient to satisfy all of the Obligations or any of the other
items referred to in this Section. In carrying out the foregoing, (x) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category; and (y) each of the Lenders
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant to clauses (i), (ii), (iii), (iv), and (v) above.
Credit Agreement
CapitalSource — Global Employment

42



--------------------------------------------------------------------------------



 



     9.3 Rights to Appoint Receiver
          Without limiting any other rights, options and remedies Agent and
Lenders have under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and during the continuation of an Event of Default, Agent and Lenders
shall have the right to apply for and have a receiver appointed by a court of
competent jurisdiction in any action taken by Agent to enforce its and Lenders’
rights and remedies in order to manage, protect and preserve the Collateral, to
sell or dispose of the Collateral and continue the operation of the Businesses
of the Credit Parties and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership
including the compensation of the receiver and to the payments as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated. To the extent not prohibited by applicable law, each Credit Party
hereby irrevocably consents to, and waives any right to object to or otherwise
contest, the appointment of, a receiver as provided above.
     9.4 Attorney in Fact
          Each Credit Party hereby irrevocably appoints Agent, for the benefit
of the Lender Parties, as its attorney in fact to take any action Agent or
Requisite Lenders deem necessary or desirable upon the occurrence and during the
continuation of an Event of Default to protect and realize upon the Liens in the
Collateral, including the execution and delivery of any and all documents or
instruments related to the Collateral in such Credit Party’s name, and said
appointment shall create in Agent, for the benefit of the Lender Parties, a
power coupled with an interest.
     9.5 Rights and Remedies not Exclusive
          As among the Lender Parties on one hand and the Credit Parties on the
other hand, Agent and Lenders shall have the right in their sole discretion to
determine which rights, Liens and/or remedies Agent and/or Lenders may at any
time pursue, relinquish, subordinate or modify, and such determination shall not
in any way modify or affect any of Agent’s or Lenders’ rights, Liens or remedies
under any Loan Document, applicable law or equity. The enumeration of any rights
and remedies in any Loan Document is not intended to be exhaustive, and all
rights and remedies of Agent and the Lenders described in any Loan Document are
cumulative and are not alternative to or exclusive of any other rights or
remedies which Agent and Lenders otherwise may have. The partial or complete
exercise of any right or remedy shall not preclude any other further exercise of
such or any other right or remedy.
X. WAIVERS, JUDICIAL PROCEEDINGS AND AMENDMENTS
     10.1 Certain Waivers
          Except as expressly provided for herein, each Credit Party hereby
waives set-off, counterclaim, demand, presentment, protest, all defenses with
respect to any and all instruments and all notices and demands of any
description, and the pleading of any statute of limitations as a defense to any
demand under any Loan Document. Each Credit Party hereby waives any and all
defenses and counterclaims it may have or could interpose in any action or
procedure brought by
Credit Agreement
CapitalSource — Global Employment

43



--------------------------------------------------------------------------------



 



Agent or any Lender to obtain an order of court recognizing the assignment of,
or Lien of Agent, for the benefit the Lender Parties, in and to, any Collateral.
     10.2 Delay; No Waiver of Defaults
          No course of action or dealing, renewal, release or extension of any
provision of any Loan Document, or single or partial exercise of any such
provision, or delay, failure or omission on Agent’s or any Lender’s part in
enforcing any such provision shall affect the liability of any Credit Party or
operate as a waiver of such provision or affect the liability of any Credit
Party or preclude any other or further exercise of such provision. No waiver by
any party to any Loan Document of any one or more defaults by any other party in
the performance of any of the provisions of any Loan Document shall operate or
be construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances and/or funding the Term Loan, neither Agent nor any Lender waives any
breach of any representation or warranty of any Credit Party under any Loan
Document, and all of Agent’s and Lenders’ claims and rights resulting from any
such breach or misrepresentation hereby specifically are reserved.
     10.3 Jury Waiver
          EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS
OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
     10.4 Amendment and Waivers
          Except as otherwise provided herein, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, or consent to any departure by the Credit Parties or any of them
therefrom, shall be effective unless the same shall be in writing and signed by
Requisite Lenders (or Agent at the direction of the Requisite Lenders) and
Borrower (or such Credit Party); provided, that no amendment, modification,
termination or waiver shall, unless in writing and signed by Borrower (or such
Credit Party) and each Lender directly affected thereby, do any of the
following: (i) increase the Commitment of any individual Lender (which action
shall be deemed to directly affect all Lenders); (ii) reduce the principal of,
rate (or cash rate) of interest on or fees payable with respect to any Loan or
other Obligation; (iii) extend the scheduled due date, or reduce the amount due
on any scheduled due
Credit Agreement
CapitalSource — Global Employment

44



--------------------------------------------------------------------------------



 



date, of any installment of principal, interest or fees payable under any Loan
Document, or waive, forgive, extend, defer or postpone the payment thereof;
(iv) change the percentage of the Commitments, of the aggregate unpaid principal
amount of the Loans, or of Lenders which shall be required for Lenders, Agent or
any of them to take any action hereunder (which action shall be deemed to
directly affect all Lenders) or alter, as between or among the Revolving Lenders
and Term Lenders, the amount payable to each hereunder; (v) except as otherwise
permitted herein or in the other Loan Documents, release any Guaranty or release
any material portion of the Collateral (which action shall be deemed to directly
affect all Lenders) (provided, that consent to such release shall not be
required if such release is made after the occurrence and during the
continuation of an Event of Default in connection with the sale or disposition
of the Collateral by Agent otherwise permitted hereunder); (vi) amend, modify or
waive this Section 10.4 or the definitions of the terms used in this
Section 10.4 insofar as the definitions affect the substance of this
Section 10.4 (which action shall be deemed to directly affect all Lenders);
and/or (vii) consent to the assignment or other transfer by any Credit Party or
any other party to any Loan Documents (other than Agent or any Lender) of any of
their rights and obligations under any Loan Document; and provided, further,
that no amendment, modification, termination or waiver affecting the rights or
duties of Agent under any Loan Document shall be effective unless in writing and
signed by Agent, in addition to Lenders required hereinabove to take such
action. Notwithstanding anything contained in this Agreement to the contrary, no
waiver or consent with respect to any Default (if in connection therewith
Revolving Lenders have exercised their right to suspend the making or incurrence
of Advances) or any Event of Default shall be effective for purposes of the
conditions precedent to the making of Advances unless the same shall be in
writing and signed by Revolving Lenders holding at least a majority of the
Commitments in respect of the Revolving Facility. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.4
shall be binding upon Agent, each Lender and the Credit Parties.
     10.5 Survival
          All obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by each Credit Party in the Loan Documents shall
survive the execution and delivery of the Loan Documents, the Closing, the
making and funding of the Loans and any termination of this Agreement until all
Obligations (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) are fully performed and
indefeasibly paid in full in cash; provided, that, the obligations and
provisions of Sections 3.5, 10.1, 10.3, 10.5, 12.3, 12.4, 12.7, 12.9, 12.10 and
12.11, Article XI and Article XIII shall survive the termination of the Loan
Documents and any payment, in full or in part, of the Obligations.
XI. AGENT PROVISIONS; SETTLEMENT
     11.1 Agent
          (a) Appointment. Each Lender hereby designates and appoints
CapitalSource as the administrative agent, payment agent and collateral agent
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes CapitalSource, as Agent for such Lender, to take such
action or to refrain from taking such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
Credit Agreement
CapitalSource — Global Employment

45



--------------------------------------------------------------------------------



 



perform such duties as are delegated to Agent by the terms of this Agreement and
the other Loan Documents (including, without limitation, acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations), together with such other powers as are
reasonably incidental thereto. Agent agrees to act as such on the conditions
contained in this Article XI. The provisions of this Article XI are solely for
the benefit of Agent and Lenders, and the Credit Parties shall have no rights as
third-party beneficiaries of any of the provisions of this Article XI other than
the second sentence of Section 11.1(h)(iii). Agent may perform any of its duties
hereunder, or under the Loan Documents, by or through its agents, employees or
sub-agents.
          (b) Nature of Duties. In performing its functions and duties under
this Agreement, Agent is acting solely on behalf of Lenders, and its duties are
administrative in nature, and does not assume and shall not be deemed to have
assumed, any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or the Credit Parties. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. Agent shall not have by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Lender. Each
Lender shall make its own independent investigation of the financial condition
and affairs of the Credit Parties in connection with the extension of credit
hereunder and shall make its own appraisal of the creditworthiness of the Credit
Parties. Except for information, notices, reports and other documents expressly
required to be furnished to Lenders by Agent hereunder or given to Agent for the
account of or with copies for Lenders, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the Closing Date or at any time or times thereafter. If
Agent seeks the consent or approval of any Lenders to the taking or refraining
from taking any action hereunder, then Agent shall send prior written notice
thereof to each Lender. Agent shall promptly notify each Lender in writing any
time that the applicable percentage of Lenders have instructed Agent to act or
refrain from acting pursuant hereto.
          (c) Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents
shall be liable to any Lender for any action lawfully taken or omitted by them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith; provided that the foregoing shall not prevent Agent from being be
liable to the extent of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and nonappealable
basis. Notwithstanding the foregoing, Agent shall be obligated on the terms set
forth herein for performance of its express duties and obligations hereunder.
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from the other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree promptly to return to such Lender
any such erroneous payments received by them). In performing its functions and
duties hereunder, Agent shall exercise the same care which it would in dealing
with loans for its own account. Agent shall not be responsible to any Lender for
any recitals, statements, representations or warranties made by the Credit
Parties herein or for the execution, effectiveness, genuineness, validity,
enforceability,
Credit Agreement
CapitalSource — Global Employment

46



--------------------------------------------------------------------------------



 



collectibility or sufficiency of this Agreement or any of the other Loan
Documents or the transactions contemplated thereby, or for the financial
condition of the Credit Parties. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions,
or conditions of this Agreement or any of the Loan Documents or the financial
condition of the Credit Parties, or the existence or possible existence of any
Default or Event of Default. Agent may at any time request instructions from
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents Agent is permitted or required
to take or to grant, and Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the applicable percentage of Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the applicable percentage of Lenders and, notwithstanding the instructions of
Lenders, Agent shall have no obligation to take any action if it, in good faith,
believes that such action exposes Agent or any of its officers, directors,
managers, members, equity owners, employees, attorneys or agents to any personal
liability unless Agent receives an indemnification satisfactory to it from
Lenders with respect to such action.
          (d) Reliance. Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message or other communication (including any writing, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel, independent accountants
and other experts selected by Agent in its sole discretion.
          (e) Indemnification. Each Lender, severally and not (i) jointly or
(ii) jointly and severally, agrees to reimburse and indemnify and hold harmless
Agent and its officers, directors, managers, members, equity owners, employees,
attorneys and agents (to the extent not reimbursed by the Credit Parties),
ratably according to their respective Pro Rata Share in effect on the date on
which indemnification is sought under this subsection of the total outstanding
Obligations (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Pro Rata Share immediately prior to such date
of the total outstanding Obligations), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances, or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Agent or any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the other Loan Documents; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
to the extent resulting from Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and nonappealable
basis. The obligations of Lenders under this Article XI shall survive the
payment in full of the Obligations and the termination of this Agreement.

47



--------------------------------------------------------------------------------



 



          (f) CapitalSource Individually. With respect to the Loans made by it
and the Notes issued to it, CapitalSource shall have, and may exercise, the same
rights and powers hereunder and under the other Loan Documents, and is subject
to the same obligations and liabilities, as and to the extent set forth herein
and the other Loan Documents as any other Lender. The terms “Lenders” or
“Requisite Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include CapitalSource in its individual capacity as a
Lender or one of the Requisite Lenders. CapitalSource may lend money to, and
generally engage in any kind of banking, trust or other business with, any
Credit Party or any Subsidiary or Affiliate of any Credit Party as if it were
not acting as Agent pursuant hereto.
          (g) Successor Agent.
     (i) Resignation. Agent may resign from the performance of all or part of
its functions and duties hereunder at any time by giving at least thirty
(30) calendar days’ prior written notice to Borrower and Lenders. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clause (ii) below or as otherwise provided below.
     (ii) Appointment of Successor. Upon any such notice of resignation pursuant
to clause (g)(i) of this Section 11.1, Requisite Lenders shall appoint a
successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Default or
Event of Default exists). If a successor Agent shall not have been so appointed
within said thirty (30) calendar day period referenced in clause (g)(i) above,
the retiring Agent, upon notice to Borrower, may, on behalf of Lenders, appoint
a successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Default or
Event of Default exists), who shall serve as Agent until such time as Requisite
Lenders appoint a successor Agent as provided above. If no successor Agent has
been appointed pursuant to the foregoing within said thirty (30) calendar day
period, the resignation shall become effective and Requisite Lenders thereafter
shall perform all the duties of Agent hereunder, until such time, if any, as
Requisite Lenders appoint a successor Agent as provided above.
     (iii) Successor Agent. Upon the acceptance of any appointment as Agent
under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, upon the earlier of such acceptance or the
effective date of the retiring Agent’s resignation, the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, provided
that any indemnity rights or other rights in favor of such retiring Agent shall
continue after and survive such resignation and succession. After any retiring
Agent’s resignation as Agent under the Loan Documents, the provisions of this
Article XI shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.
          (h) Collateral Matters.
Credit Agreement
CapitalSource — Global Employment

48



--------------------------------------------------------------------------------



 



     (i) Collateral. Each Lender agrees that any action taken by Agent or the
Requisite Lenders (or, where required by the express terms of this Agreement, a
greater number of Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents relating to the Collateral, and the exercise by
Agent or the Requisite Lenders (or, where so required, such greater number of
Lenders) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Lenders and Agent. Without limiting the generality of the foregoing,
the Agent shall have the sole and exclusive right and authority to (i) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection herewith and with the Loan Documents in
connection with the Collateral; (ii) execute and deliver each Loan Document
relating to the Collateral and each Subordination Agreement and accept delivery
of each such agreement delivered by the Credit Parties or any of their
Subsidiaries; (iii) act as collateral agent for Lenders for purposes of the
creation, attachment and perfection of all security interests and Liens created
by such agreements and all other purposes stated therein; (iv) manage, supervise
and otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Loan Documents relating to the
Collateral; and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all right and remedies
given to such Agent and Lenders with respect to the Collateral under the Loan
Documents relating thereto, applicable law or otherwise.
     (ii) Release of Collateral. Lenders hereby irrevocably authorize Agent, at
its option and in its discretion, to release any Lien granted to or held by
Agent, for the benefit the of Lender Parties, upon any Property covered by the
Loan Documents (A) upon termination of this Agreement and payment and
satisfaction in full of all Obligations (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted);
(B) constituting Property being sold or disposed of if Borrower certifies to
Agent that the sale or disposition is made in compliance with the provisions of
the Loan Documents (and Agent may rely conclusively on any such certificate,
without further inquiry); or (C) constituting Property leased to any Credit
Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by such Credit Party to be, renewed or extended. Upon payment in
full in cash and performance of all of the Obligations (other than
indemnification Obligations), termination of the Commitments and a release of
all claims against Agent and Lenders, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities under Section 12.4 of this
Agreement, Agent shall deliver to Borrower such termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Lien securing payment of the Obligations.
Credit Agreement
CapitalSource — Global Employment

49



--------------------------------------------------------------------------------



 



     (iii) Confirmation of Authority; Execution of Releases. Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 11.1(h)(i) and
(ii)), each Lender agrees to confirm in writing, upon request by Borrower, the
authority to release any property covered by this Agreement or the Loan
Documents conferred upon Agent under Section 11.1(h)(ii). So long as no Event of
Default exists, upon receipt by Agent of confirmation from the requisite
percentage of Lenders of its authority to release any particular item or types
of Property covered by this Agreement or the other Loan Documents, and upon at
least five (5) Business Days’ prior written request by Borrower, Agent shall
(and hereby is irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to Agent, for the
benefit of the Lender Parties, herein or pursuant hereto upon such Collateral;
provided, however, that (A) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty (other than that such Collateral is free and
clear, on the date of such delivery, of any and all Liens arising from such
Person’s own acts), and (B) such release shall not in any manner discharge,
affect or impair the Obligations or any Liens upon (or obligations of the Credit
Parties or any Subsidiary of any Credit Party in respect of all interests
retained by the Credit Parties or any Subsidiary of any Credit Party, including,
without limitation, the proceeds of any sale, all of which shall continue to
constitute part of the Property covered by this Agreement or the Loan
Documents).
     (iv) Absence of Duty. Agent shall have no obligation whatsoever to any
Lender or any other Person to assure that the Property covered by this Agreement
or the other Loan Documents exists or is owned by any Credit Party or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Agent, on behalf of the Lender Parties, herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected, enforced or
maintained or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 11.1(h) or in any of the Loan Documents; it
being understood and agreed that in respect of the Property covered by this
Agreement or the other Loan Documents, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its discretion,
given Agent’s own interest in Property covered by this Agreement or the Loan
Documents as one of Lenders and Agent shall have no duty or liability whatsoever
to any of the other Lenders; provided, that Agent shall exercise the same care
which it would in dealing with loans for its own account.
          (i) Agency for Perfection. Each Lender hereby appoints Agent as agent
for the purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession. Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such
Credit Agreement
CapitalSource — Global Employment

50



--------------------------------------------------------------------------------



 



Collateral for purposes of perfecting a security interest therein for the
benefit of the Lender Parties, notify Agent thereof and, promptly upon Agent’s
request therefor, deliver such Collateral to Agent or otherwise act in respect
thereof in accordance with Agent’s instructions.
          (j) Exercise of Remedies. Except as set forth in Section 11.3, each
Lender agrees that it will not have any right individually to enforce or seek to
enforce this Agreement or any other Loan Document or to realize upon any
Collateral security for the Loans or other Obligations; it being understood and
agreed that such rights and remedies may be exercised only by Agent in
accordance with the terms of the Loan Documents.
     11.2 Reserved
     11.3 Set-off and Sharing of Payments
          In addition to any rights and remedies now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default, each Lender is
hereby authorized by the Credit Parties at any time or from time to time, to the
fullest extent permitted by law, with notice to Agent and without notice to
Borrower or any other Person other than Agent (such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
(a) balances (general or special, time or demand, provisional or final) held by
such Lender at any of its offices for the account of any Credit Party
(regardless of whether such balances are then due to any Credit Party), and
(b) other Property at any time held or owing by such Lender to or for the credit
or for the account of any Credit Party, against and on account of any of the
Obligations which are not paid when due; provided, that no Lender or any such
holder shall exercise any such right without prior written notice to Agent. Any
Lender that has exercised its right to set-off or otherwise has received any
payment on account of the Obligations shall, to the extent the amount of any
such set off or payment exceeds its Pro Rata Share of payments obtained by all
of the Lenders on account of such Obligations, purchase for cash (and the other
Lenders or holders of the Loans shall sell) participations in each such other
Lender’s or holder’s Pro Rata Share of Obligations as would be necessary to
cause such Lender to share such excess with each other Lenders or holders in
accordance with their respective Pro Rata Shares; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such purchasing Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery. Each Credit Party agrees,
to the fullest extent permitted by law, that (a) any Lender or holder may
exercise its right to set-off with respect to amounts in excess of its Pro Rata
Share of the Obligations and may sell participations in such excess to other
Lenders and holders, and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans and other
Obligations in the amount of such participation.
     11.4 Disbursement of Funds under Revolving Facility
          Agent may, on behalf of Revolving Lenders, disburse funds to Borrower
for Advances requested. Each Revolving Lender shall reimburse Agent on demand
for its Pro Rata Share of all funds disbursed on its behalf by Agent, or if
Agent so requests, each Revolving
Credit Agreement
CapitalSource — Global Employment

51



--------------------------------------------------------------------------------



 



Lender shall remit to Agent its Pro Rata Share of any Advance before Agent
disburses such Advance to Borrower. If Agent so elects to require that funds be
made available prior to disbursement to Borrower, Agent shall advise each
Revolving Lender by telephone, telex or telecopy of the amount of such Revolving
Lender’s Pro Rata Share of such requested Advance no later than one (1) Business
Day prior to the funding date applicable thereto, and each such Revolving Lender
shall pay Agent such Revolving Lender’s Pro Rata Share of such requested Loan,
in same day funds, by wire transfer to Agent’s account not later than 2:00 p.m.
(New York City time). If Agent shall have disbursed funds to Borrower on behalf
of any Revolving Lender and such Revolving Lender fails to pay the amount of its
Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly notify
Borrower, and Borrower shall immediately repay such amount to Agent. Any
repayment by Borrower required pursuant to this Section 11.4 shall be without
premium or penalty. Nothing in this Section 11.4 or elsewhere in this Agreement
or the other Loan Documents, including, without limitation, the provisions of
Section 11.5, shall be deemed to require Agent to advance funds on behalf of any
Revolving Lender or to relieve any Revolving Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that Agent or
Borrower may have against any Revolving Lender as a result of any default by
such Revolving Lender hereunder.
     11.5 Settlements; Payments; and Information
          (a) Advances; Payments; Interest and Fee Payments.
     (i) The amount of outstanding Loans pursuant to Advances may fluctuate from
day to day through Agent’s disbursement of funds to, and receipt of funds from,
Borrower. In order to minimize the frequency of transfers of funds between Agent
and each Revolving Lender, notwithstanding terms to the contrary set forth in
Section 11.4, Advances and repayments thereof may be settled according to the
procedures described in Sections 11.5(a)(ii) and 11.5(a)(iii). Payments of
principal on the Term Loan will be settled, in accordance with each Lender’s Pro
Rata Share, on the first Business Day after such payments are received.
Notwithstanding these procedures, each Revolving Lender’s obligation to fund its
Pro Rata Share of any Advances made by Agent to Borrower will commence on the
date such Advances are made by Agent. Nothing contained in this Agreement shall
obligate a Revolving Lender to make an Advance at any time any Default or Event
of Default exists. All such payments will be made by such Lender without
set-off, counterclaim or deduction of any kind.
     (ii) Once each week, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each
Revolving Lender by 1:00 p.m. (New York City time) on a Business Day by
telephone, telex or telecopy of the amount of each such Revolving Lender’s Pro
Rata Share of the outstanding Advances. In the event payments are necessary to
adjust the amount of such Revolving Lender’s share of the Advances to such
Lender’s Pro Rata Share of the Advances, the party from which such payment is
due will pay the other party, in same day funds, by wire transfer to the other’s
account not later than 2:00 p.m. (New York City time) on the Business Day
following the Settlement Date.
Credit Agreement
CapitalSource — Global Employment

52



--------------------------------------------------------------------------------



 



     (iii) On the first Business Day of each month (“Interest Settlement Date”),
Agent will advise each Lender by telephone or facsimile of the amount of
interest and fees charged to and collected from Borrower for the preceding month
in respect of the applicable Loans. Provided that such Lender has made all
payments required to be made by it under this Agreement, Agent will pay to such
Lender, by wire transfer to such Lender’s account (as specified by such Lender
on Schedule A of this Agreement as amended by such Lender from time to time
after the date hereof pursuant to the notice provisions contained herein or in
the applicable Lender Addition Agreement) not later than 2:00 p.m. (New York
City time) on the next Business Day following the Interest Settlement Date, such
Lender’s share of such interest and fees.
          (b) Availability of Lenders’ Pro Rata Share.
     (i) Unless Agent has been notified by a Revolving Lender prior to any
proposed funding date of such Lender’s intention not to fund its Pro Rata Share
of an Advance requested by Borrower, Agent may assume that such Revolving Lender
will make such amount available to Agent on the proposed funding date or the
Business Day following the next Settlement Date, as applicable; provided,
however, nothing contained in this Agreement shall obligate a Revolving Lender
to make an Advance at any time any Default or Event of Default exists. If such
amount is not, in fact, made available to Agent by such Revolving Lender when
due, Agent will be entitled to recover such amount on demand from such Revolving
Lender without set-off, counterclaim or deduction of any kind.
     (ii) Nothing contained in this Section 11.5(b) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
Agent or Borrower may have against such Lender as a result of any default by
such Lender under this Agreement.
          (c) Return of Payments.
     (i) If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
any Credit Party and such related payment is not received by Agent, then Agent
will be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind.
     (ii) If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Credit Party or paid to any other
Person pursuant to any Debtor Relief Law or otherwise, then, notwithstanding any
other term or condition of this Agreement, Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to Borrower or such other Person, without set-off, counterclaim
or deduction of any kind.
Credit Agreement
CapitalSource — Global Employment

53



--------------------------------------------------------------------------------



 



     11.6 Dissemination of Information
          Upon request by a Lender, Agent will distribute promptly to such
Lender, unless previously provided by any Credit Party to such Lender, copies of
all notices, schedules, reports, projections, financial statements, agreements
and other material and information, including, without limitation, financial and
reporting information received from the Credit Parties or generated by a third
party (and excluding only internal information generated by CapitalSource for
its own use as a Lender or as Agent), as provided for in this Agreement and the
other Loan Documents as received by Agent. Agent shall not be liable to any of
the Lenders for any failure to comply with its obligations under this
Section 11.6, except to the extent that such failure is attributed to Agent’s
gross negligence or willful misconduct and results in demonstrable damages to
such Lender as determined, in each case, by a court of competent jurisdiction on
a final and non-appealable basis.
XII. MISCELLANEOUS
     12.1 Governing Law; Jurisdiction; Service of Process; Venue
          The Loan Documents shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to its
choice of law provisions that would result in the application of the laws of a
different jurisdiction. Any judicial proceeding against any Credit Party with
respect to the Obligations, any Loan Document or any related agreement may be
brought in any federal court or state court of competent jurisdiction located in
New York County, New York. By execution and delivery of each Loan Document to
which it is a party, each Credit Party (i) accepts the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby, (ii) waives personal service of process, (iii) agrees
that service of process upon it may be made by certified or registered mail,
return receipt requested, pursuant to Section 12.5, and (iv) waives any
objection to jurisdiction and venue of any action instituted hereunder and
agrees not to assert any defense based on lack of jurisdiction, venue,
convenience or forum nonconveniens. Nothing shall affect the right of Agent or
any Lender to serve process in any manner permitted by law or shall limit the
right of Agent or any Lender to bring proceedings against any Credit Party in
the courts of any other jurisdiction having jurisdiction. Any judicial
proceedings against Agent or any Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal court or state court located in New York County, New York.
     12.2 Successors and Assigns; Assignments and Participations
          (a) Subject to Section 12.2(h), each Lender may, at any time and from
time to time, assign all or any portion of its rights and delegate all or a
portion of its obligations under this Agreement and the other Loan Documents
(including all of its rights and obligations with respect to the Loans) to one
or more Persons (each, a “Transferee”) with the prior written consent of Agent;
provided, that such Transferee and such assigning Lender shall execute and
deliver to Agent for acceptance and recording in the Register, a Lender Addition
Agreement, which shall be in form and substance acceptable to Agent in its
Permitted Discretion. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Lender Addition
Agreement, (i) the Transferee thereunder shall be a party
Credit Agreement
CapitalSource — Global Employment

54



--------------------------------------------------------------------------------



 



hereto and, to the extent provided in such Lender Addition Agreement, have the
same rights, benefits and obligations of a Lender hereunder, (ii) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
Commitment or assigned portion thereof, as the case may be, to the extent that
such obligations shall have been expressly assumed by the Transferee pursuant to
such Lender Addition Agreement (and, in the case of a Lender Addition Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such assigning Lender shall cease to be a
party hereto but shall nevertheless continue to be entitled to the benefits of
Sections 12.4 and 12.7). Borrower hereby acknowledges and agrees that any
assignment will give rise to a direct obligation of Borrower to the Transferee
and that the Transferee shall be a “Lender” hereunder and under the other Loan
Documents. Credit Parties may not sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including Credit Parties’ rights, title, interests, remedies,
powers, and duties hereunder or thereunder.
          (b) Each Lender at any time may sell participations in all or any part
of its rights and obligations under this Agreement and the other Loan Documents
(including all of its rights and obligations with respect to the Loans) to one
or more Persons (each, a “Participant”); provided that each Lender that sells
such a participation shall notify Borrower of the identity of such Participant.
In the event of any such sale by a Lender of a participation to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan (and any Note evidencing such Loan) for all purposes under this Agreement
and the other Loan Documents and Borrower and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement
pursuant to which any Lender shall sell any such participation shall provide
that such Lender shall retain the sole right and responsibility to exercise such
Lender’s rights and enforce each Credit Party’s obligations hereunder, including
the right to consent to any amendment, supplement, modification or waiver of any
provision of this Agreement or any of the other Loan Documents; provided, that
such participation agreement may provide that such Lender will not agree,
without the consent of the Participant, to any amendment, supplement,
modification or waiver to the extent resulting in: (i) any reduction in the
principal amount, interest rate or fees payable with respect to any Loan in
which such Participant participates; (ii) any extension of the date fixed for
any payment of principal, interest or fees payable with respect to any Loan in
which such Participant participates; and (iii) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement or the other Loan Documents). The Credit Parties hereby
acknowledge and agree that the Participant under each participation shall,
solely for the purposes of Sections 10.5, 12.4, 12.7, and 13.1 of this
Agreement, be considered to be a “Lender” hereunder.
          (c) Agent, on behalf of Borrower, shall maintain at its address
referred to in Section 12.5 a copy of each Lender Addition Agreement delivered
to it and the Register for the recordation of the names and addresses of the
Lenders and the Commitment of, and the principal amount of the Loans owing to,
and the Notes, if any, evidencing such Loans owned by, each Lender from time to
time. Anything contained in this Agreement to the contrary notwithstanding, each
of the Credit Parties, Agent and the Lenders shall treat each Person whose name
is recorded in such Register as the owner of the Loans, the Notes and the
Commitments
Credit Agreement
CapitalSource — Global Employment

55



--------------------------------------------------------------------------------



 



recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.
          (d) Notwithstanding anything in this Agreement to the contrary, no
assignment under Section 12.2(a) of any rights or obligations under or in
respect of the Loans or the Notes evidencing such Loans shall be effective
unless and until (i) Agent shall have recorded the assignment pursuant to
Section 12.2(c) and (ii) the assignor Lender or the Transferee has paid to Agent
a processing fee in the amount of $3,500 (provided no such processing fee shall
be required to be paid in connection with an assignment by a Lender to another
Lender, an Affiliate of such Lender or a Related Fund of such Lender). Upon its
receipt of a Lender Addition Agreement executed by an assigning Lender and an
Transferee, Agent shall (i) promptly accept such Lender Addition Agreement and
(ii) on the effective date determined pursuant thereto record the information
contained therein in the Register and give prompt notice of such acceptance and
recordation to the Lenders and Borrower. On or prior to such effective date, the
assigning Lender shall surrender any outstanding Notes held by it all or a
portion of which are being assigned, and Borrower, at its own expense, shall,
upon the request of Agent, the assigning Lender or the Transferee, as
applicable, execute and deliver to Agent, within five (5) Business Days of any
request, new Notes to reflect the interest held by the assigning Lender and its
Transferee.
          (e) Except as otherwise provided in this Section 12.2, no Lender
shall, as between Borrower and that Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans or
other Obligations owed to such Lender. Each Lender may furnish any information
concerning the Credit Parties in the possession of that Lender from time to time
to assignees and participants (including prospective assignees and
participants), subject to confidentiality requirements, if any, hereunder.
          (f) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement, including, without limitation, the Loans owing
to it and the Notes held by it and the other Loan Documents and Collateral.
          (g) Each Credit Party agrees to provide commercially reasonable best
efforts to assist any Lender in assigning or selling participations in all or
any part of any Loans made by such Lender to another Person identified by such
Lender.
          (h) Notwithstanding anything in the Loan Documents to the contrary,
(i) CapitalSource and its Affiliates shall not be required to execute or deliver
a Lender Addition Agreement in connection with any transaction involving
CapitalSource and any of its Affiliates, or the lenders or funding or financing
sources of CapitalSource or any of its Affiliates, (ii) subject to the
provisions at the end of this paragraph, no lender to or Affiliate, funding or
financing source of CapitalSource or any of its Affiliates shall be considered a
Transferee, and (iii) there shall be no limitation or restriction on (A) the
ability of CapitalSource or any of its Affiliates to assign or otherwise
transfer any Loan Document, Commitment or Obligation to any such Affiliate or
lender or financing or funding source or (B) any such lender’s or funding or
Credit Agreement
CapitalSource — Global Employment

56



--------------------------------------------------------------------------------



 



financing source’s ability to assign or otherwise transfer any Loan Document,
Commitment or Obligation; provided, however, CapitalSource shall continue to be
liable as a “Lender” under the Loan Documents unless such Affiliate, lender or
funding or financing source executes and delivers a Lender Addition Agreement
and thereby becomes a “Lender.”
          (i) The Loan Documents shall inure to the benefit of each Lender,
Agent, each Transferee, each Participant (to the extent otherwise expressly
provided herein only) and all future holders of the Loans, the Notes, the
Obligations and/or any of the Collateral, and each of their respective
successors and assigns. Each Loan Document shall be binding upon the Persons
other than Lenders and Agent that are parties thereto and their respective
successors and assigns; provided that, no such Person shall assign, delegate or
transfer any Loan Document or any of its rights or obligations thereunder
without the prior written consent of Agent and each Lender. No rights are
intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of any Credit Party. Nothing
contained in any Loan Document shall be construed as a delegation to Agent or
any Lender of any other Person’s duty of performance.
     12.3 Reinstatement; Application of Payments
          To the extent that any payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside, defeased or required to be repaid to a trustee, debtor
in possession, receiver, custodian or any other Person under any Debtor Relief
Law, common law or equitable cause or any other law, then the Obligations
intended to be satisfied by such payment shall be revived and shall continue as
if such payment had not been received by Agent or any Lender and the Liens
created by the Security Documents shall be revived automatically without any
action on the part of any party hereto and shall continue as if such payment had
not been received by Agent or such Lender. Except as specifically provided in
this Agreement, any payments with respect to the Obligations received shall be
credited and applied in such manner and order as Agent shall decide in its sole
discretion. Anything contained in any Loan Document to the contrary
notwithstanding, only upon payment in full in cash and performance of all of the
Obligations (other than contingent indemnification Obligations for which no
unsatisfied claim has been asserted), termination of the Commitments and the
execution and delivery of a written release by the Credit Parties of all claims
against Agent and Lenders, and so long as no suits, actions, proceedings or
claims are pending or threatened against any Indemnified Person asserting any
damages, losses or liabilities that are indemnified liabilities hereunder, Agent
shall deliver to Borrower termination statements, mortgage releases and other
documents necessary or appropriate to evidence the termination of the Liens
securing the Obligations.
     12.4 Indemnity
          The Credit Parties, jointly and severally, hereby indemnify Agent and
each Lender, and their respective Affiliates, managers, members, officers,
employees, agents, representatives, successors, assigns, participants,
accountants and attorneys, and each of the managers, members, officers,
employees, agents and representatives of such successors, assigns, and
participants (collectively, the “Indemnified Persons”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and
Credit Agreement
CapitalSource — Global Employment

57



--------------------------------------------------------------------------------



 



disbursements of any kind or nature whatsoever (including, without limitation,
reasonable fees and disbursements of counsel and in-house documentation and
diligence fees and legal expenses) which may be imposed on, incurred by or
asserted against any Indemnified Person with respect to or arising out of, or in
any litigation, proceeding or investigation instituted or conducted by any
Person with respect to any aspect of, or any transaction contemplated by, or any
matter related to, any Loan Document, any Related Document or any agreement,
document or transaction contemplated thereby, whether or not such Indemnified
Person is a party thereto, except to the extent a final and nonappealable order
of judgment binding on such Indemnified Person of a court of competent
jurisdiction determines the same arose out of the gross negligence or willful
misconduct of such Indemnified Person. If any Indemnified Person uses in-house
counsel for any purpose for which the Credit Parties are responsible to pay or
indemnify, the Credit Parties expressly agree that their indemnification
obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by such
Indemnified Person in its sole discretion for the work performed. Agent agrees
to give Borrower reasonable notice of any event of which Agent becomes aware for
which indemnification may be required under this Section 12.4, and Agent may
elect (but is not obligated) to direct the defense thereof. Any Indemnified
Person may take such actions as it deems necessary and appropriate to
investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Collateral. Notwithstanding the foregoing, if any
insurer agrees to undertake the defense of an event (an “Insured Event”), Agent
agrees not to exercise its right to select counsel to defend the event if that
would cause Borrower’s insurer to deny coverage; provided, however, that each
Indemnified Person reserves the right to retain counsel to represent such
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Agent or any Lender obtains recovery from a third
party other than an Indemnified Person of any of the amounts that the Credit
Parties have paid to Agent or any Lender pursuant to the indemnity set forth in
this Section 12.4, then Agent and/or any such Lender shall promptly pay to
Borrower the amount of such recovery. Without limiting any of the foregoing, the
Credit Parties, jointly and severally, indemnify the Indemnified Parties for all
claims for brokerage fees or commissions (other than claims of a broker with
whom such Indemnified Party has directly contracted in writing) which may be
made in connection with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document,
any Related Document or any other agreement, document or transaction
contemplated thereby.
     12.5 Notice
          Any notice or request under any Loan Document shall be given to any
party to this Agreement at such party’s address set forth beneath its signature
on the signature page to this Agreement, or at such other address as such party
hereafter may specify in a notice given in the manner required under this
Section 12.5. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such notice or
request is received as indicated in such return receipt, (ii) delivery by a
nationally recognized overnight courier, one (1) Business Day after deposit with
such courier, or (iii) facsimile or electronic transmission, in each case upon
telephone or further electronic communication from the recipient acknowledging
receipt (whether automatic or manual from recipient), as applicable.
Credit Agreement
CapitalSource — Global Employment

58



--------------------------------------------------------------------------------



 



     12.6 Severability; Captions; Counterparts
          If any provision of any Loan Document is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.
     12.7 Expenses
          The Credit Parties hereby jointly and severally agree to pay on
demand, whether or not the Closing occurs, all costs and expenses incurred by
Agent, Lenders and/or their Affiliates, including, without limitation,
documentation and diligence fees and expenses, all costs incurred by a Agent or
the Lenders to attend meetings with senior management of any Credit Party under
Section 6.5(b), all search, audit, appraisal, recording, professional and filing
fees and expenses and all other out-of-pocket charges and expenses (including,
without limitation, UCC and judgment and tax lien searches and UCC filings and
fees for post-Closing UCC and judgment and tax lien searches and wire transfer
fees and audit expenses), and attorneys’ fees and expenses, (i) in any effort to
enforce, protect or collect payment of any Obligation or to enforce any Loan
Document, any Related Document or any related agreement, document or instrument,
(ii) in connection with entering into, negotiating, preparing, reviewing and
executing the Loan Documents, the Related Documents and/or any related
agreements, documents or instruments, (iii) arising in any way out of the
administration of the Obligations, the syndication of the Loans or the taking or
refraining from taking by Agent or any Lender of any action requested by any
Credit Party, (iv) in connection with instituting, maintaining, preserving,
enforcing and/or foreclosing on the Liens in any of the Collateral or securities
pledged under the Loan Documents, whether through judicial proceedings or
otherwise, (v) in defending or prosecuting any actions, claims or proceedings
arising out of or relating to Agent’s and/or Lenders’ transactions with the
Credit Parties, (vi) in seeking, obtaining or receiving any advice with respect
to its rights and obligations under any Loan Document, any Related Document and
any related agreement, document or instrument, (vii) arising out of or relating
to any Default or Event of Default or occurring thereafter or as a result
thereof, (viii) in connection with all actions, visits, audits and inspections
undertaken by Agent or Lenders or their Affiliates pursuant to the Loan
Documents, any Related Document, and/or (ix) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document, any Related Document and/or any related agreement, document or
instrument. All of the foregoing shall be charged to Borrower’s account and
shall be part of the Obligations. If Agent, any Lender or any of their
Affiliates uses in-house counsel for any purpose under any Loan Document for
which the Credit Parties are responsible to pay or indemnify, the Credit Parties
expressly agree that their Obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Agent, such Lender or such Affiliate in its sole discretion
for the work performed. Without limiting the foregoing, Borrower shall pay
Credit Agreement
CapitalSource — Global Employment

59



--------------------------------------------------------------------------------



 



all taxes (other than taxes based upon or measured by a Lender’s income or
revenues or any personal property tax), if any, in connection with the issuance
of any Note and the filing and/or recording of any documents and/or financing
statements.
     12.8 Entire Agreement
          This Agreement and the other Loan Documents to which the Credit
Parties are parties constitute the entire agreement between and among the Credit
Parties, Agent and Lenders with respect to the subject matter hereof and
thereof, and supersede all prior agreements and understandings (including,
without limitation, the letter and term sheet dated on or about January 11,
2007) relating to the subject matter hereof or thereof; provided that the
confidentiality provisions in the foregoing letter and term sheet shall continue
to apply to any Person who is not a party to this Agreement. Execution of this
Agreement by the Credit Parties constitutes a full, complete and irrevocable
release of any and all claims which any Credit Party may have at law or in
equity in respect of all prior discussions and understandings, oral or written,
relating to the subject matter of this Agreement and the other Loan Documents.
Each party hereto acknowledges that it has been advised by counsel in connection
with the negotiation and execution of this Agreement and is not relying upon
oral representations or statements inconsistent with the terms and provisions
hereof.
     12.9 Approvals and Duties
          Unless expressly provided herein to the contrary, any approval,
consent, waiver or satisfaction of Agent or Lenders with respect to any matter
that is the subject of any Loan Document may be granted or withheld by Agent or
Lenders, as applicable, in their sole and absolute discretion. Other than
Agent’s duty of reasonable care with respect to Collateral delivered pursuant to
the Loan Documents in accordance with applicable law (to the extent not
waivable), Agent and Lenders shall have no responsibility for or obligation or
duty with respect to any of the Collateral or any matter or proceeding arising
out of or relating thereto, including, without limitation, any obligation or
duty to collect any sums due in respect thereof or to protect or preserve any
rights pertaining thereto.
     12.10 Confidentiality and Publicity
          (a) The Credit Parties agree, and agree to cause each of its
Affiliates, (i) except to the extent required by applicable law or regulations
(in which case each Credit Party shall, and shall cause its Affiliates to, use
its best efforts to obtain confidential treatment of such information), not to
transmit or disclose any provision of any Loan Document to any Person (other
than to such Credit Party’s directors, advisors, counsel, accountants, officers
and employees on a need-to-know basis), in any such case without Agent’s prior
written consent, and (ii) to inform all Persons of the confidential nature of
the Loan Documents and to direct them not to disclose the same to any other
Person and to require each of them to be bound by these provisions. Agent and
each Lender reserve the right to review and approve all materials that the
Credit Parties or any of their Affiliates prepare that contain Agent’s or such
Lender’s name or describe or refer to any Loan Document, any of the terms
thereof or any of the transactions contemplated thereby. The Credit Parties
shall not, and shall not permit any of their Affiliates to, use either Agent’s
or any Lender’s name (or the name of any of Agent’s or any Lender’s
Credit Agreement
CapitalSource — Global Employment

60



--------------------------------------------------------------------------------



 



Affiliates) in connection with any of its Business; provided, that Borrower may
disclose the Lenders’ names, the aggregate principal amount of the Loans
outstanding and other principal terms of such Loans to (x) its shareholders and
other equity owners and prospective purchasers of debt or equity securities of
Borrower, (y) Governmental Authorities regulating the Business in accordance
with applicable legal requirements and (z) other Persons as required by any law,
rule or regulation, or judicial process. Nothing contained in any Loan Document
is intended to permit or authorize any Credit Party or any of its Affiliates to
contract on behalf of Agent or any Lender. Notwithstanding anything to the
contrary in this Section 12.10(a), the Credit Parties may file copies of the
Loan Documents (or excerpts thereof) with the United States Securities and
Exchange Commission to the extent necessary to comply with applicable United
States securities laws.
          (b) Agent and each Lender agree to exercise their best efforts to
maintain in confidence, in accordance with its customary procedures for handling
confidential information, all written non-public information that any Credit
Party furnishes to Agent or such Lender on a confidential basis clearly
identified as such (“Confidential Information”), other than any such
Confidential Information that becomes generally available to the public other
than as a result of a breach by Agent or any Lender of its obligations hereunder
or that is or becomes available to Agent or any Lender from a source other than
a Credit Party and that is not, to the actual knowledge of the recipient
thereof, subject to obligations of confidentiality with respect thereto;
provided, however, that Agent and each Lender shall, in any event, have the
right to deliver copies of any such information, and to disclose any such
information, to:
     (i) its affiliates, lenders, funding or financing sources (or its
affiliates’ or lenders’ funding or financing sources), directors, officers,
trustees, partners, employees, agents, attorneys, professional consultants,
portfolio management services and rating agencies;
     (ii) any other Lender and any successor Agent;
     (iii) (A) any Person to which any Lender offers to sell any Loan or any
part thereof or interest or participation therein, or (B) any Person if the
disclosure consists of general portfolio information and does not identify any
Credit Party specifically by name;
     (iv) any federal or state regulatory authority or examiner, or any
insurance industry association, regulating or having jurisdiction over Agent or
any Lender;
     (v) any Person providing statistical analysis and information services to
CapitalSource; and
     (vi) any other Person to which such delivery or disclosure may be necessary
or appropriate (A) in compliance with any applicable law, rule, regulation or
order, (B) in response to any subpoena or other legal process or informal
investigative demand, (C) in connection with any litigation to which Agent or
such Lender is a party, or (D) in connection with the exercise or
Credit Agreement
CapitalSource — Global Employment

61



--------------------------------------------------------------------------------



 



enforcement, or potential exercise or enforcement, of any of the rights and/or
remedies of Agent and/or the Lenders under this Agreement and the other Loan
Documents at any time during the existence of an Event of Default.
Further, the foregoing notwithstanding, the Credit Parties agree that Agent, any
Lender or any Affiliate of Agent or any Lender may (i) disclose a general
description of transactions arising under the Loan Documents and the Related
Documents for advertising, marketing or other similar purposes, and (ii) use any
Credit Party’s name, logo or other indicia germane to such party in connection
with such advertising, marketing or other similar purposes. The obligations of
Agent and Lenders under this Section 12.10 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality agreement in respect
of the financing evidenced hereby executed and delivered by Agent or any Lender
prior to the date hereof.
     12.11 No Consequential Damages
          Neither Agent nor any Lender, nor any agent or attorney of Agent or
any Lender, shall be liable to any Credit Party or any other Person on any
theory of liability for any special, indirect, consequential or punitive
damages.
XIII. TAXES
     13.1 Taxes
          (a) Subject to Section 13.1(g), any and all payments by Borrower or
any other Credit Party to each Lender or Agent under this Agreement or any other
Loan Document shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and Agent, such taxes (including income
taxes, franchise or similar taxes) as are imposed on or measured by the net
income of such Lender or Agent, respectively, by the jurisdiction under the laws
of which such Lender or Agent, as the case may be, is organized or maintains a
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).
          (b) In addition, Borrower and the other Credit Parties shall pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).
          (c) Subject to Section 13.1(g), the Credit Parties shall indemnify and
hold harmless each Lender and Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 13.1) paid by such Lender or Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within ten
(10) days from the date any Lender or Agent makes written demand therefor.
Credit Agreement
CapitalSource — Global Employment

62



--------------------------------------------------------------------------------



 



          (d) If any Credit Party shall be required by law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or Agent, then, subject to Section 13.1(g):
     (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 13.1), such Lender or Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made;
     (ii) such Credit Party shall make such deductions; and
     (iii) such Credit Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
          (e) Within ten (10) days after the date of any payment by any Credit
Party of Taxes or Other Taxes, Borrower shall furnish to Agent (and the
applicable Lender) the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to Agent (and the
applicable Lender).
          (f) Each Lender that is not a “United States person” as defined in
Section 7701 (a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to Borrower
and Agent two (2) copies of each U.S. Internal Revenue Service Form W-8BEN, Form
W-8ECI or Form W-81M4, or any subsequent versions thereof or successors thereto,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8BEN, or any subsequent versions
thereof or successors thereto (and a certificate representing that such Non-U.S.
Lender is not a “bank” for purposes of Section 881(c) of the Code, is not a ten
percent (10%) shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of Borrower and is not a controlled foreign corporation related to
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to Borrower (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this section, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this subsection that such Non-U.S. Lender is not legally
able to deliver.
          (g) Borrower will not be required to pay any additional amounts in
respect of United States Federal income tax pursuant to Section 13.1(d) to any
Lender for the account of any Lending Office of such Lender:
Credit Agreement
CapitalSource — Global Employment

63



--------------------------------------------------------------------------------



 



     (i) if the obligation to pay such additional amounts would not have arisen
but for a failure by such Lender to comply with its obligations under Sections
13.1(f) or (i) in respect of such Lending Office; or
     (ii) if such Lender shall have delivered to Borrower a Form W-8BEN, Form
W-8IMY and/or Form W-8ECI (or any subsequent versions thereof or successors
thereto) in respect of such Lending Office pursuant to Section 13.1(f), and such
Lender shall not at any time be entitled to exemption from deduction or
withholding of United States Federal income tax in respect of payments by
Borrower hereunder for the account of such Lending Office for any reason other
than a change in United States law, treaty or regulations or in the official
interpretation of such law or regulations by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) after the date of delivery of such Form W-8BEN, Form W-8IMY and/or
Form W-8ECI (or any subsequent versions thereof or successors thereto).
          (h) If, at any time, Borrower requests any Lender to deliver any forms
or other documentation pursuant to Section 13.1(f), then Borrower shall, on
demand of such Lender through Agent, reimburse such Lender for any costs and
expenses (including attorneys’ fees and expenses) reasonably incurred by such
Lender in the preparation or delivery of such forms or other documentation.
          (i) If Borrower is required to pay additional amounts to any Lender or
Agent pursuant to Section 13.1(d), then such Lender shall use its reasonable
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its Lending Office so as to eliminate any such additional
payment by Borrower which may thereafter accrue if such change in the judgment
of such Lender is not otherwise disadvantageous to such Lender.
     13.2 Certificates of Lenders.
          Any Lender claiming reimbursement or compensation pursuant to this
Article XIII shall deliver to Borrower (with a copy to Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on the Credit Parties in
the absence of manifest error.
     13.3 Survival.
          The agreements and obligations of the Credit Parties in this
Article XIII shall survive the payment of all other Obligations.
     13.4 Replacement of Lender in Respect of Increased Costs.
          Within forty-five (45) days after receipt by Borrower of written
notice and demand from any Lender other than CapitalSource Finance LLC (an
“Affected Lender”) for payment of additional costs as provided in Section 13.1,
Borrower may, at its option, notify Agent and such Affected Lender of Borrower’s
intention to obtain, at Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender, which Replacement Lender shall be reasonably
satisfactory to Agent. In the event Borrower obtains a Replacement
Credit Agreement
CapitalSource — Global Employment

64



--------------------------------------------------------------------------------



 



Lender within ninety (90) days following notice of its intention to do so, the
Affected Lender shall sell and assign its Loans and Commitments to such
Replacement Lender, provided that Borrower has reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment.
XIV. GUARANTY
     14.1 Guaranty
          Each Guarantor jointly and severally hereby unconditionally and
irrevocably guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of each other Credit
Party, including, without limitation, Borrower, now or hereafter existing under
any Loan Document, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any proceeding
of Borrower or any other Credit Party under any Debtor Relief Laws), fees,
commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by Borrower, the “Guaranteed Obligations”),
and agrees to pay any and all costs, fees and expenses (including counsel fees
and expenses) incurred by Agent and Lenders in enforcing any rights under the
guaranty set forth in this Article XIV. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by Borrower or
any other Credit Party to Agent and Lenders under any Loan Document, but for the
fact that they are unenforceable or not allowable due to the existence of any
proceeding under any Debtor Relief Laws involving Borrower or any other Credit
Party. This guaranty is a guaranty of payment and not of collection.
     14.2 Guaranty Absolute
          Each Guarantor jointly and severally guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law regulation or order now or hereafter in effect
in any jurisdiction affecting any such terms or the rights of Agent or Lenders
with respect thereto. The obligations of each Guarantor under this Article XIV
are independent of the Guaranteed Obligations, and a separate action or actions
may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Credit
Party or whether any Credit Party is joined in any such action or actions. The
liability of each Guarantor under this Article XIV shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:
          (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Credit Party or otherwise;
Credit Agreement
CapitalSource — Global Employment

65



--------------------------------------------------------------------------------



 



          (c) any taking, exchange or release of, or non-perfection of a Lien
on, any Collateral, or any taking, release or amendment or waiver of or consent
to departure from any other guaranty, for all or any of the Guaranteed
Obligations;
          (d) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Credit Party; or
          (e) any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by Agent
or Lenders that might otherwise constitute a defense available to, or a
discharge of, any Credit Party or any other guarantor or surety.
          This Article XIV shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Obligations
is rescinded or must otherwise be returned to Agent or Lenders or any other
Person upon the insolvency, bankruptcy or reorganization of Borrower or any
other Credit Party or otherwise, all as though such payment had not been made,
and each of the Guarantors hereby unconditionally and irrevocably agrees that it
will jointly and severally indemnify the Agent and each of the Lenders, upon
demand, for all of the costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by the Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, a fraudulent transfer or a similar payment under any
bankruptcy, insolvency or similar law.
     14.3 Waiver
          Each Guarantor unconditionally waives, to the fullest extent permitted
by law, any defense (other than indefeasible payment) to the enforcement of any
of the Guaranteed Obligations and this Article XIV or any rights that such
Guarantor may be entitled to assert as a result of, or in connection with, any
of the Guaranteed Obligations and this Article XIV, including, without
limitation:
          (a) All presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty;
          (b) Any right to require Agent or Lenders to proceed against Borrower
or any guarantor at any time or to proceed against or exhaust any security held
by Agent or Lenders at any time or to pursue any other remedy whatsoever at any
time;
          (c) The defense of any statute of limitations affecting the liability
of such Guarantor hereunder or the liability of Borrower, or any guarantor under
the Loan Documents, or the enforcement hereof, to the extent permitted by law;
          (d) Any defense arising by reason of any invalidity or
unenforceability of (or any limitation of liability in) any of the Loan
Documents or any disability of Borrower or any guarantor or of any manner in
which Agent or Lenders have exercised their respective rights and remedies under
the Loan Documents, or by any cessation from any cause whatsoever of the
liability of Borrower or any guarantor;
Credit Agreement
CapitalSource — Global Employment

66



--------------------------------------------------------------------------------



 



          (e) Without limitation of clause (d) above, any defense based upon any
lack of authority of the officers, directors, partners, managers, members, or
agents acting or purporting to act on behalf of Borrower or any principal of
Borrower or any defect in the formation of Borrower or any principal of
Borrower;
          (f) Any defense based upon the application by Borrower of the proceeds
of the Loans for purposes other than the purposes represented by Borrower to
Lender or intended or understood by Lender or such Guarantor;
          (g) Any defense based upon an election of remedies by Agent or
Lenders, including any election to proceed by judicial or nonjudicial
foreclosure of any security, whether real property or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including remedies relating to real property or personal property security,
which destroys or otherwise impairs the subrogation rights of Guarantor or the
rights of Guarantor to proceed against Borrower or any guarantor for
reimbursement, or both;
          (h) Any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other aspects more burdensome than that of a principal;
          (i) Any defense based upon Lender’s election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
          (j) Any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Federal Bankruptcy Code;
          (k) Any duty of Agent or Lenders to advise such Guarantor of any
information known to Agent or Lenders regarding the financial condition of
Borrower and all other circumstances affecting Borrower’s ability to perform its
obligations to Agent or Lenders, it being agreed that such Guarantor assumes the
responsibility for being and keeping informed regarding such condition or any
such circumstances; and
          (l) Any right of subrogation, reimbursement, exoneration, contribution
or indemnity, or any right to enforce any remedy which Agent or Lenders now has
or may hereafter have against Borrower or any benefit of, or any right to
participate in, any security now or hereafter held by Agent or Lenders.
          Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the
waivers set forth in this Section 14.3 are knowingly made in contemplation of
such benefits. Each Guarantor hereby waives any right to revoke this
Article XIV, and acknowledges that this Article XIV is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
Credit Agreement
CapitalSource — Global Employment

67



--------------------------------------------------------------------------------



 



     14.4 Continuing Guaranty; Assignments
          This Article XIV is a continuing guaranty and shall (a) remain in full
force and effect until the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Article XIV and
the termination of this Agreement, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
Agent and Lenders and their respective successor, pledgees, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments and the Loans owing to it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
this Agreement.
     14.5 Maximum Liability
          The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any Debtor Relief Law, if the
obligations of any Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Guarantors or the Lenders, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Guarantor’s “Maximum Liability”). This Section with
respect to the Maximum Liability of each Guarantor is intended solely to
preserve the rights of the Lenders to the maximum extent not subject to
avoidance under applicable law, and no Guarantor nor any other person or entity
shall have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Lender Parties hereunder,
provided that, nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.
     14.6 Subordination
          Each of the Persons composing Guarantors hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by Borrower to
a Guarantor or by amounts due with respect to the indebtedness owing by Borrower
to a Guarantor or by any Guarantor to any other Guarantor is hereby subordinated
to the prior payment in full in cash of the Obligations. Each Guarantor hereby
agrees that, after the occurrence and during the continuance of any Default or
Event of Default, such Guarantor shall not demand, sue for or otherwise attempt
to collect any indebtedness of Borrower or any other Guarantor owing to such
Guarantor until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Guarantor shall collect, enforce or
receive any amounts in respect of such
Credit Agreement
CapitalSource — Global Employment

68



--------------------------------------------------------------------------------



 



indebtedness, such amounts shall be collected, enforced and received by such
Guarantor as trustee for the Lender Parties, and such Guarantor shall deliver
any such amounts to Agent for application to the Obligations.
     14.7 Subrogation
          No Guarantor shall exercise any rights that it may now have or
hereafter acquire against any other Credit Party or any other guarantor or that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XIV, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Agent and
Lenders against any other Credit Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any other Credit Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations and all other amounts payable under this
Article XIV shall have been indefeasibly paid in full in cash and all
Commitments to lend hereunder shall have terminated; provided, however, no
Guarantor shall have any rights hereunder against Borrower or any of its
Subsidiaries if all or any portion of the Guaranteed Obligations shall have been
satisfied with proceeds from the exercise of remedies in respect of the equity
securities of Borrower pursuant to a Pledge Agreement. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent and Lenders and shall
forthwith be paid to Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Article XIV, whether
matured or unmatured, in accordance with the terms of this Agreement, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Article XIV thereafter arising. If (i) any Guarantor shall make payment to
Agent and Lenders of all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this Article XIV
shall be paid in full in cash and (iii) all Commitments to lend hereunder shall
have been terminated, Agent and Lenders will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor or appropriate documents, without
recourse and without representation or warranty, reasonably necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Guarantor.
[Remainder Of Page Intentionally Blank; Signature Pages Follow]
Credit Agreement
CapitalSource — Global Employment

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has duly executed this Credit
Agreement as of the date first written above.

          BORROWER:   GLOBAL EMPLOYMENT SOLUTIONS, INC.
 
       
 
  By:   /s/ Howard Brill
 
            Name: Howard Brill     Title: Chief Executive Officer and President
    10375 Park Meadows Drive, Suite 375     Lone Tree, Colorado 80124    
Attention: Chief Financial Officer     Telephone: 303.216.9500     FAX:
303.216.9533     E-MAIL: dhollenbach@gesnetwork.com
 
       
GUARANTORS
and CREDIT PARTIES:
            GLOBAL EMPLOYMENT HOLDINGS, INC.
 
       
 
  By:   /s/ Howard Brill
 
            Name: Howard Brill     Title: Chief Executive Officer and President
    10375 Park Meadows Drive, Suite 375     Lone Tree, Colorado 80124    
Attention: Chief Financial Officer     Telephone: 303.216.9500     FAX:
303.216.9533     E-MAIL: dhollenbach@gesnetwork.com               [signatures
continued on next page]

Credit Agreement
CapitalSource — Global Employment

S-1



--------------------------------------------------------------------------------



 



              TEMPORARY PLACEMENT SERVICE, INC.
SOUTHEASTERN PERSONNEL MANAGEMENT, INC.
MAIN LINE PERSONNEL SERVICES, INC.
FRIENDLY ADVANCED SOFTWARE TECHNOLOGY,
     INC.
EXCELL PERSONNEL SERVICES CORPORATION
SOUTHEASTERN STAFFING, INC.,
BAY HR, INC.,
SOUTHEASTERN GEORGIA HR, INC.,
SOUTHEASTERN STAFFING II, INC.,
SOUTHEASTERN STAFFING III, INC.,
SOUTHEASTERN STAFFING IV, INC.,
SOUTHEASTERN STAFFING V, INC.,
SOUTHEASTERN STAFFING VI, INC.,
 
       
 
  By:   /s/ Howard Brill
 
            Name: Howard Brill     Title: Executive Vice President     c/o
Global Employment Solutions, Inc.     10375 Park Meadows Drive, Suite 375    
Lone Tree, Colorado 80124     Attention: Chief Financial Officer of Global    
Employment Solutions, Inc.     Telephone: 303.216.9500     FAX: 303.216.9533    
E-MAIL: dhollenbach@gesnetwork.com
 
            KEYSTONE ALLIANCE, INC.,
 
       
 
  By:   /s/ Howard Brill
 
            Name: Howard Brill     Title: President     c/o Global Employment
Solutions, Inc.     10375 Park Meadows Drive, Suite 375     Lone Tree, Colorado
80124     Attention: Chief Financial Officer of Global     Employment Solutions,
Inc.     Telephone: 303.216.9500     FAX: 303.216.9533     E-MAIL:
dhollenbach@gesnetwork.com

Credit Agreement
CapitalSource — Global Employment

S-2



--------------------------------------------------------------------------------



 



          AGENT AND A LENDER:   CAPITALSOURCE FINANCE LLC
 
       
 
  By:   /s/ Albert Rocha
 
       
 
  Name:   Albert Rocha
 
       
 
  Title:   Senior Counsel
 
       
 
            CapitalSource Finance LLC     4445 Willard Avenue, 12th Floor    
Chevy Chase, Maryland 20815     Attention: Corporate Finance Group, Portfolio
Manager     Telephone: (301) 841-2700     FAX: (301) 841-2360     E-MAIL:
krees@capitalsource.com

Credit Agreement
CapitalSource — Global Employment

S-3



--------------------------------------------------------------------------------



 



Appendix A
Definitions
Appendix B
Letter of Credit Provisions
EXHIBITS

         
 
  Exhibit A   Form of LIBOR Election Notice
 
  Exhibit B-1   Financial Covenants
 
  Exhibit B-2   Form of Compliance Certificate
 
  Exhibit C-1   Reporting Requirements
 
  Exhibit C-2   Collateral Reporting and Other Requirements
 
  Exhibit D   Closing Conditions
 
  Exhibit E   Form of Borrowing Certificate

SCHEDULES

         
 
  Schedule A   Lenders/Commitments
 
  Schedule 5.3   Subsidiaries, Capitalization and Ownership Interests
 
  Schedule 5.4   Properties
 
  Schedule 5.6   Litigation
 
  Schedule 5.11   Intellectual Property
 
  Schedule 5.15   Affiliated Agreements
 
  Schedule 5.14   Insurance
 
  Schedule 6.7   Further Assurances and Post Closing Deliverables
 
  Schedule 7.2   Permitted Indebtedness
 
  Schedule 7.3   Permitted Liens
 
  Schedule 7.6   Transactions With Affiliates

 



--------------------------------------------------------------------------------



 



Schedule 6.7
Post Closing Deliverables
     In accordance with Section 6.7 of the Agreement, the following actions,
items and deliverables, which were not completed on or before the Closing Date
as otherwise required by the Agreement, shall be completed, taken and/or
delivered to Required Lenders’ satisfaction on or before the respective dates
specified below. The Credit Parties acknowledge that the Lenders are
accommodating them by permitting the Credit Parties to complete the following
actions, items and deliverables on a post-Closing basis. As such, the failure to
take, comply with or provide any of the actions or items referred to below on or
before the respective due date set forth below shall constitute an immediate
Event of Default under the Agreement, without further notice or action by or on
behalf of Agent, any Lender or any other Person. Nothing in this Schedule 6.7
shall limit the effect of any provision of the Agreement or the Credit Parties’
obligations thereunder. Capitalized terms used but not otherwise defined in this
Schedule 6.7 shall have the meanings assigned to it in the Agreement.
     1. The Credit Parties shall use commercially reasonable best efforts to
deliver Landlord Waivers and Consents not later than 60 days after the Closing
Date, with respect to the following locations: (i) 10375 Park Meadows Dr.,
Suite 375, Littleton, CO 80124, (ii) 33 West Monroe Street, Suite 2050, Chicago,
IL 60603, (iii) 100 Presidential Blvd. North, Suite 200, Bala Cynwyd, PA 19004,
(iv) 300 W. Emery Street, Suites 100, 106, 108, 202 and 205, Dalton, GA 30720,
(v) 590 Fifth Avenue, 6th and 7th Floors, New York, NY 10036, and (vi) 3350
Buschwood Park Drive, Suite 200, Tampa, FL 33618 (collectively, the “Required
Locations”). So long as Agent has not received a Landlord Waiver and Consent for
each Required Location, Agent may establish a reserve against Availability (in
addition to any other reserves that Agent or the Lenders are permitted to
establish from time to time under the Agreement) of up to three months rent for
each such Required Location (as determined by Agent in Agent’s Permitted
Discretion).
     2. Within 45 days after the Closing Date, the Credit Parties shall have
(i) established one or more Blocked Accounts subject to Account Control
Agreements as required by the Loan Documents with respect to all deposit
accounts other than the deposit accounts maintained by the Credit Parties with
SunTrust, Wells Fargo, and Wachovia described in item 3 below, (ii) delivered to
Agent a duly executed Lockbox Agreement in respect of each such Blocked Account,
as required by the Loan Documents, in form and substance acceptable to Agent in
Agent’s Permitted Discretion, and (iii) arranged for all payments and other
revenue to be received on or after 45 days after the Closing Date to be paid
into one or more deposit accounts or lockboxes maintained with Bank of America.
     3. No later than June 30, 2007, Credit Parties shall close all deposit
accounts and terminate all lockbox arrangements that the Credit Parties maintain
with SunTrust, Wells Fargo Bank, and Wachovia.
     4. Within 60 days after the Closing Date, the Credit Parties shall obtain
Credit Card Acknowledgements (in form and substance satisfactory to Agent in
Agent’s Permitted Discretion) from Credit Card Processors.

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF LIBOR ELECTION NOTICE
DATED AS OF                     , ___

     
TO:
  CapitalSource Finance LLC
 
  4445 Willard Avenue, 12th Floor
 
  Chevy Chase, MD 20815

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February 28,
2007 (as amended through the date hereof, the “Credit Agreement”) among GLOBAL
EMPLOYMENT SOLUTIONS, a Colorado corporation, (“Borrower”), the other Credit
Parties, CAPITALSOURCE FINANCE LLC, a Delaware limited liability company, as
agent for the Lenders from time to time party thereto, and the Lenders
thereunder. Capitalized terms used but not elsewhere defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.
     In accordance with Section 2.11 of the Credit Agreement, Borrower hereby
irrevocably requests that Lenders:
     (a) disburse as a LIBOR Rate Loan, on                     , ___,
$                     for an Interest Period of [one], [two], [three] months;
     (b) continue as a LIBOR Rate Loan, on                     , ___,
$                     of the $                     portion of the Principal
Balance of the Term Loan now bearing interest determined by reference to a LIBOR
Rate for an additional Interest Period of [one], [two], [three] months;
     (c) convert to a LIBOR Rate Loan, on                     , ___,
$                     of the $                     portion of the Principal
Balance of the Term Loan now bearing interest determined by reference to the
Prime Rate, such LIBOR Rate Loan to bear interest determined by reference to the
LIBOR Rate for an Interest Period of [one], [two], [three] months.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



              GLOBAL EMPLOYMENT SOLUTIONS,
a Colorado corporation
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit B-1
Financial Covenants
1) Senior Leverage Ratio
     As measured on each of the following test dates, the Leverage Ratio shall
not exceed the following ratios:

                                  Test Dates   Maximum Leverage Ratio
June 30, 2007 and September 30, 2007
    2.25 to 1.0  
December 31, 2007 and March 31, 2008
    1.75 to 1.0  
June 30, 2008
    1.50 to 1.0  
September 30, 2008
    1.30 to 1.0  
December 30, 2008, and each March 31, June 30, September 30, and December 31
thereafter
    1.0 to 1.0  

2) Total Leverage Ratio
     As measured on each of the following test dates, the Total Leverage Ratio
shall not exceed the following ratios:

                                  Test Dates   Maximum Leverage Ratio
June 30, 2007
    4.25 to 1.0  
September 30, 2007
    4.00 to 1.0  
December 31, 2007 and March 31, 2008
    3.75 to 1.0  
June 30, 2008
    3.50 to 1.0  
September 30, 2008
    3.30 to 1.0  
December 30, 2008, and each March 31, June 30, September 30, and December 31
thereafter
    3.0 to 1.0  

3) Minimum Adjusted EBITDA
     As measured on each of the following test dates for the twelve (12) months
then ending taken as one accounting period (except for (i) the test date ending
June 30, 2007, in which case the measurement period shall be March 1, 2007 to
June 30, 2007; (ii) the test date ending September 30, 2007, in which case the
measurement period shall be March 1, 2007 to September 30, 2007; and (iii) the
test date ending December 31, 2007, in which case the measurement period shall
be March 1, 2007 to December 31, 2007), Adjusted EBITDA for Credit Parties on a
consolidated basis shall not be less than the following:

1



--------------------------------------------------------------------------------



 



                                  Test Dates   Minimum Adjusted EBITDA
June 30, 2007
  $ 4,250,000  
September 30, 2007
  $ 7,750,000  
December 31, 2007
  $ 11,250,000  
March 31, 2008, June 30, 2008, September 30, 2008, and December 31, 2008
  $ 12,500,000  
March 31, 2009, June 30, 2009, September 30, 2009, and December 31, 2009
  $ 13,000,000  
March 31, 2010, June 30, 2010, and September 30, 2010
  $ 13,500,000  

4) Capital Expenditures
     As measured at the end of any fiscal period within the period set forth
below, Credit Parties shall not make Capital Expenditures that exceed, for the
12-month period then ended (except as otherwise set forth below), in the
aggregate, the amount (the “Maximum Aggregate Capital Expenditures”) set forth
opposite each such period below:

                                  Period   Maximum Aggregate Capital
Expenditures
9-month period ending December 31, 2007
  $ 750,000  
12-month period ending December 31, 2008
  $ 900,000  
12-month period ending December 31, 2009
  $ 1,050,000  
9-month period ending September 30, 2010
  $ 975,000  

5) Fixed Charge Coverage Ratio
     As measured on each of the following test dates, commencing June 30, 2007,
the Fixed Charge Coverage Ratio for the twelve (12) month period (or such
shorter period commencing on March 1, 2007) ending on any date set forth in the
table below shall not be less than the following:

          Test Dates   Minimum Fixed Charge Coverage Ratio
June 30, 2007 and September 30, 2007
    1.15 to 1.0  
December 31, 2007
    1.25 to 1.0  
March 31, 2008, and each June 30, September 30, December 31, and March 31
thereafter
    1.20 to 1.0  

2



--------------------------------------------------------------------------------



 



     For purposes of the covenants set forth in this Exhibit B-1, the terms
listed below shall have the following meanings:
     “Adjusted EBITDA” means, with respect to the Credit Parties for any period,
the Consolidated Net Income for such period, plus, (1) without duplication, the
sum of the following amounts for such period to the extent used in determining
Consolidated Net Income of such Person for such period: (a) consolidated net
interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, including amortization of identifiable intangibles,
(e) expense recorded pursuant to Statements of Financial Accounting Standards
(SFAS) No.123(r): Share-Based Payments, (f) non cash costs to terminate
operating leases recorded pursuant to SFAS No. 146: Accounting for Costs
Associated with Exit or Disposal Activities , (g) any indirect and general
expenses related to business combinations expensed pursuant to SFAS No. 141:
Business Combinations, (h) the valuation of the warrants and conversion features
embedded in the convertible notes, common stock and preferred stock pursuant to
SFAS No. 133: Accounting for Derivative Instruments and Hedging Activities and
EITF 00-19, Accounting for Derivative Financial Instruments Indexed to, and
Potentially Settled in, a Company’s Own Stock and related standards, (i) any
gain or loss recorded related to the extinguishment of debt pursuant to the
applicable standards, (j) management fees and expenses (k) loss from any sale of
assets, other than sales of assets occurring in the Ordinary Course of Business,
(l) all other non-cash or non-recurring charges and expenses, excluding accruals
for cash expenses made in the Ordinary Course of Business, agreed to by Agent in
its Permitted Discretion, and (m) transaction fees and expenses incurred by
Credit Parties in connection with this Agreement, in all cases acceptable to
Agent in its Permitted Discretion, less (x) all non-cash income (other than
items that were accrued in the Ordinary Course of Business), and (y) gain from
any sale of assets, other than sales of assets occurring in the Ordinary Course
of Business, all of the foregoing determined in accordance with GAAP; plus,
(2) without duplication, the sum of the following amounts for such period to the
extent deducted in determining Consolidated Net Income of the Credit Parties for
such period: (a) any non-material change in the balance of the Self Insurance
Liability, (b) accounting treatment of the transactions contemplated by the
Securities Purchase Agreement with respect to outstanding management equity plan
shares and preferred shares and (c) retention payments made to members of the
Credit Parties management in connection with the transactions contemplated by
the Securities Purchase Agreement, plus, (3) after the effective date of a
merger or acquisition, the “Adjusted EBITDA” of the acquired entity on a basis
as if the acquired entity had been owned by the Credit Parties for such period,
adjusted for non-recurring expenses reflecting terminated or revised cost
sharing agreements and other significant changes.
     “Capital Expenditures” shall mean the sum (without duplication) of all
expenditures (whether paid in cash or accrued as liabilities) that are or are
required to be treated as capital expenditures under GAAP.
     “Fixed Charge Coverage Ratio” shall mean, for Borrower and its Subsidiaries
on a consolidated basis, at any date of determination, the ratio of (a) Adjusted
EBITDA, minus Capital Expenditures, minus cash income tax expense, to (b) Fixed
Charges.

3



--------------------------------------------------------------------------------



 



     “Fixed Charges” shall mean, the sum of the following for Borrower and its
Subsidiaries on a consolidated basis: (a) Total Debt Service, and (b) cash
management fees paid, (c) any payments made or required to be made with respect
to the Self Insurance Liability, and (d) earnout or similar payments made or
required to be made under or with respect to the Closing Date Acquisition
Agreement.
     “Historical Period Amounts” shall mean the following Adjusted EBITDA
amounts for the months indicated: (i) January 2006, $827,900;
(ii) February 2006, $847,700; (iii) March 2006, $1,308,500 ; (iv) April 2006,
$1,234,400; (v) May 2006, $1,125, 200; (vi) June 2006, $1,670,400;
(vii) July 2006, $1,046,200; (viii) August 2006, $1,093,200;
(ix) September 2006, $1,301,500; (x) October 2006, $1,054,400;
(xi) November 2006, $541,700; (xii) December 2006, $1,105,900.
     “Interest Expense” shall mean total interest expense generated during the
period in question (including attributable to conditional sales contracts,
Capital Leases and other title retention agreements in accordance with GAAP) of
Borrower and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness, including, but not limited to, accrued interest,
interest paid in kind, capitalized interest, and all fees and expenses payable
to (i) Agent and the Lenders related to the Obligations, and (ii) the holders of
the Indebtedness owing under or in respect of the Subordinated Loan Documents,
but excluding commissions, discounts and other fees owed with respect to letters
of credit and bankers’ acceptance financing.
     “Net Income” shall mean the net income (or loss) of the Credit Parties on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP; provided, that there shall be excluded
(i) the income (or loss) of any Person in which any other Person (other than
Borrower) has a joint interest, except to the extent of the amount of dividends
or other distributions actually paid to Borrower by such Person during such
period, (ii) the income (or loss) of any Person accrued prior to the date it is
merged into or consolidated with Borrower or that Person’s assets are acquired
by Borrower, (iii) the income of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions of that income
by that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by Borrower or any Affiliate thereof, and
(v) compensation expense resulting from the repurchase of capital stock, options
and rights described in clause (iv) of this definition of Net Income.
     “Senior Debt” shall mean all of the Obligations owing to Agent and the
Lenders under this Agreement and the other Loan Documents.
     “Senior Leverage Ratio” shall mean, for the Credit Parties on a
consolidated basis, at any date of determination, the ratio of (i) Senior Debt
outstanding on such date, to (ii) Adjusted EBITDA for the twelve (12) months
then ending taken as one accounting period. For purposes

4



--------------------------------------------------------------------------------



 



of determining the Senior Leverage Ratio that include periods prior to
January 1, 2007, the Adjusted EBITDA for such periods shall be the Historical
Period Amounts.
     “Total Debt” shall mean, at any date of determination, the total
Indebtedness of Credit Parties on a consolidated basis, including, without
limitation, all Indebtedness under the Loan Documents and all Subordinated Debt
and all accrued interest on the foregoing (including, without limitation, all
interest paid in kind) and all Capital Leases, but excluding current operating
liabilities. For all purposes of this Agreement, the term “Total Debt” shall be
calculated to include (i.e., not net of) discounts, deductions or allocations
relating or applicable to or arising from any equity or equity participation.
     “Total Debt Service” shall mean the sum of (i) scheduled payments of
principal on Total Debt, (ii) other required payments of principal on Total Debt
other than the Obligations, (iii) any other cash amounts due or payable in
connection with or on Total Debt (other than expenses incurred in connection
with the administration thereof and excluding any mandatory prepayments of the
Obligations), and (iv) cash Interest Expense.
     “Total Leverage Ratio” shall mean, for the Credit Parties on a consolidated
basis, at any date of determination, the ratio of (i) Total Debt outstanding on
such date, to (ii) Adjusted EBITDA for the twelve (12) months then ending taken
as one accounting period. For purposes of determining the Total Leverage Ratio
For purposes of determining the Senior Leverage Ratio that include periods prior
to January 1, 2007, the Adjusted EBITDA for such periods shall be the Historical
Period Amounts.

5



--------------------------------------------------------------------------------



 



Exhibit B-2
FORM OF COMPLIANCE CERTIFICATE
GLOBAL EMPLOYMENT SOLUTIONS
Date:                     , ___.
     This Compliance Certificate (this “Certificate”) is given by Global
Employment Solutions (the “Borrower”), pursuant to Section 6.1(a) of that
certain Credit Agreement dated as of February 28, 2007, among Borrower, the
other Credit Parties, CapitalSource Finance LLC, a Delaware limited liability
company, in its capacity as agent for the Lenders (in such capacity, “Agent”),
and the Lenders thereunder (as amended, modified, supplemented or restated from
time to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
     The officer executing this Certificate is the                      of
Borrower, and as such is duly authorized to execute and deliver this Certificate
on behalf of Borrower. By so executing this Certificate, the Borrower hereby
certifies to the Lender Parties that:
     (a) the financial statements delivered with this Certificate in accordance
with Section 6.1(a) of the Credit Agreement fairly present in all material
respects the consolidated results of operations and financial condition of the
Borrower as of, and for the respective periods ending on, the dates of such
financial statements;
     (b) Borrower has reviewed the relevant terms of the Loan Documents and the
condition of Borrower and the other Credit Parties;
     (c) no Default or Event of Default has occurred or is continuing, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
status and period of existence of such Default or Event of Default, if any, and
what action Borrower has taken, and is undertaking and proposes to take with
respect thereto; and
     (d) Borrower and the other Credit Parties are in compliance with all
financial covenants set forth on Exhibit B-1 to the Credit Agreement, as
demonstrated by the calculations of such covenants below, except as set forth in
Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



(cont’d)
COMPLIANCE CERTIFICATE
Date:                     , 20___
     IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by
the                      of Borrower this ___day of                     , 20___.

              GLOBAL EMPLOYMENT SOLUTIONS
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Its:    
 
       

 



--------------------------------------------------------------------------------



 



(cont’d)
COMPLIANCE CERTIFICATE
Date:                     , 20___
SENIOR LEVERAGE RATIO

 



--------------------------------------------------------------------------------



 



(cont’d)
COMPLIANCE CERTIFICATE
Date:                     , 20___
TOTAL LEVERAGE RATIO

 



--------------------------------------------------------------------------------



 



(cont’d)
COMPLIANCE CERTIFICATE
Date:                     , 20___
MINIMUM ADJUSTED EBITDA

 



--------------------------------------------------------------------------------



 



(cont’d)
COMPLIANCE CERTIFICATE
Date:                     , 20___
FIXED CHARGE COVERAGE RATIO

 



--------------------------------------------------------------------------------



 



(cont’d)
COMPLIANCE CERTIFICATE
Date:                     , 20___
CAPITAL EXPENDITURES
Capital Expenditures are defined as follows:

         
Maximum Permitted Capital Expenditures
  $                       
 
       
In Compliance
  Yes / No

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO EXHIBIT B-2
CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT
     If any condition or event exists that constitutes a Default or Event of
Default, specify nature and period of existence and what action Borrower has
taken, is taking or proposes to take with respect thereto; if no such condition
or event exists, state “None.”

 



--------------------------------------------------------------------------------



 



Exhibit C-1
Reporting Requirements
          (a) Financial Reports. The Credit Parties shall furnish to Agent and
each Lender:
     (i) as soon as available and in any event within ninety (90) calendar days
after the end of each fiscal year thereafter, audited consolidated financial
statements of Credit Parties, including the notes thereto, and unaudited
consolidating financial statements of Credit Parties, consisting of a
consolidated or consolidating, as applicable, balance sheet at the end of such
fiscal year and the related consolidated or consolidating, as applicable,
statements of income, retained earnings and cash flows and owners’ equity for
such fiscal year; provided that (A) such consolidated financial statements shall
be audited by and accompanied by a certificate and an opinion of Mayer Hoffman
McCann P.C. or any “Big Four” or other nationally recognized independent
certified public accounting firm satisfactory to Agent in its Permitted
Discretion or the Credit Parties’ independent certified public accounting firm
as the Closing Date (which opinion shall be without (1) a “going concern”
qualification, (2) any qualification or exception as to the scope of such audit
and (3) any qualification which relates to the treatment or classification of
any item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 7.1), and which certificate shall
state that such financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years, and (B) such consolidating financial
statements shall be certified on behalf of Credit Parties by a Responsible
Officer as being complete and correct and fairly presenting, in accordance with
GAAP, the results of operations of Credit Parties, subject to normal year-end
adjustments and the absence of footnote disclosure;
     (ii) as soon as available and in any event within forty-five (45) calendar
days after the end of each fiscal quarter of Credit Parties, unaudited
consolidated and consolidating financial statements of Credit Parties consisting
of a balance sheet and statements of income, retained earnings and cash flows
and owners’ equity as of the end of such fiscal quarter, all certified on behalf
of Credit Parties by a Responsible Officer as being complete and correct and
fairly presenting, in accordance with GAAP, the financial position and the
results of operations of Credit Parties, subject to normal year-end adjustments
and the absence of footnote disclosure;
     (iii) as soon as available and in any event within thirty (30) calendar
days after the end of each calendar month (or, for the last month of a fiscal
quarter, within forty-five calendar days after the end of such month), unaudited
consolidated and consolidating financial statements of Credit Parties consisting
of a balance sheet and statements of income, retained earnings and cash flows
and

1



--------------------------------------------------------------------------------



 



owners’ equity as of the end of such calendar month, all certified on behalf of
Credit Parties by a Responsible Officer as being complete and correct and fairly
presenting, in accordance with GAAP, the financial position and the results of
operations of Credit Parties, subject to normal year-end adjustments and the
absence of footnote disclosure; and
     (iv) with each delivery of quarterly and annual financial statements,
Borrower also shall deliver to Agent and each Lender a completed Compliance
Certificate certified on behalf of Borrower by a Responsible Officer.
     (v) each month, each week (or more frequently upon the request of Agent),
and each time a request for an Advance is made, Borrower shall deliver to Agent
and each Lender a Borrowing Certificate and, with respect to the required
monthly Borrowing Certificates, accompanied by a separate detailed aging and
categorization of Borrower’s accounts receivable and accounts payable and such
other supporting documentation with respect to the figures and information in
the Borrowing Certificate as Agent shall request in its Permitted Discretion.
The weekly Borrowing Certificates shall include an updated calculation of the
Borrowing Base, and such updated Borrowing Base shall be accompanied by such
other supporting documentation with respect to the figures and information in
the Borrowing Certificate as Agent shall request in its Permitted Discretion.
All such financial statements shall be prepared in accordance with GAAP
consistently applied with prior periods (subject, as to interim statements, to
normal year-end adjustments and the absence of footnote disclosure).
          (b) Other Materials. The Credit Parties shall furnish to Agent and
Lenders:
     (i) concurrently with the delivery of annual and quarterly financial
statements pursuant to clauses (a)(i) and (a)(ii) above:
     (1) a report specifying all sales and estimated gross profits for
Borrower’s top five (5) customers; and
     (2) a report specifying all unpaid amounts, fees, payables and balances
owing to any Governmental Authority (other than for taxes) as of the last day of
such ended fiscal year or quarter, but only if the aggregate amount of such
unpaid amounts, fees, payable and balances owing exceeds $100,000 at the end of
the period covered in the financial statements being covered;
     (ii) within thirty (30) calendar days after each month end, operating
reports for the Credit Parties in the form prepared for Borrower and Parent as
of the Closing Date, which includes a detailed comparison of the actual
year-to-date operating results against (A) the projected operating budget
delivered hereunder for the current or prior fiscal year and (B) the actual
operating results for the same period during the prior fiscal year, in each case
inclusive of profit and loss statements;

2



--------------------------------------------------------------------------------



 



     (iii) within forty-five (45) calendar days after the end of each fiscal
quarter end, a copy of Parent’s Form 10-Q filed with the United States
Securities and Exchange Commission;
     (iv) within ten (10) calendar days after each month end:
     (1) a summary and detailed aging, categorization and reconciliation of
Borrower’s accounts receivable;
     (2) a detailed aging and categorization of Borrower’s accounts receivable
for its top five (5) customers; and
     (3) a detailed aging and categorization of Borrower’s accounts payable;
     (v) as soon as available and in any event within ten (10) calendar days
after the preparation, receipt or issuance thereof or request by Agent or any
Lender therefor, as applicable:
     (1) copies of any final reports submitted to the Credit Parties by its
independent accountants in connection with any interim audit of the books of the
Credit Parties or any of its Affiliates and copies of each management control
letter provided by such independent accountants; and
     (2) such additional information, documents, statements, reports and other
materials as Agent or any Lender may request from time to time in its Permitted
Discretion; and
     (vi) as soon as available, copies of reports provided to any board of
directors or similar managing Persons.
          (c) Notices. The Credit Parties shall promptly, and in any event
within five (5) Business Days after any Credit Party or any Responsible Officer
of any Credit Party obtains knowledge thereof, notify Agent in writing of:
     (i) any pending or threatened litigation, suit, investigation, arbitration,
enforcement action, dispute resolution proceeding or administrative or
regulatory proceeding brought or initiated by or against any Credit Party or
otherwise affecting or involving or relating to any Credit Party or any Credit
Party’s Property to the extent (A) the amount in controversy exceeds One Hundred
Fifty Thousand Dollars ($150,000) individually or Three Hundred Thousand Dollars
($300,000) in the aggregate for all such events or (B) to the extent any of the
foregoing seeks injunctive relief against a Credit Party;
     (ii) the occurrence or existence of any Default or Event of Default, which
notice shall specify the nature, status and period of existence thereof and the
actions proposed to be taken with respect thereto;

3



--------------------------------------------------------------------------------



 



     (iii) any other development, event, fact, circumstance or condition that
reasonably could be expected to result in a Material Adverse Effect, in each
case describing the nature and status thereof and the actions proposed to be
taken with respect thereto;
     (iv) any matter(s) in the amount of One Hundred Thousand Dollars ($100,000)
individually or Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate,
in existence at any time adversely affecting the value, enforceability or
collectibility of any of the Collateral;
     (v) to the extent not duplicative of deliveries made hereunder, any notice
(including any notice of default or acceleration), information or other delivery
given or made by or delivered to or received by any Credit Party to or from any
lender of any such Credit Party, together with copies thereof, as applicable;
     (vi) (A) the receipt of any notice or request from any Governmental
Authority regarding any liability or claim of liability in the amount equal to
or exceeding One Hundred Thousand Dollars ($100,000) individually or Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate or (B) any action taken or
threatened to be taken by any Governmental Authority (or any notice of any of
the foregoing) with respect to any Credit Party which reasonably could be
expected to result in a Material Adverse Effect;
     (vii) receipt or giving of any notice by any Credit Party regarding
termination of any lease of real property (other than by expiration of the term)
or any senior officer or executive, or the loss, termination or expiration of
any material contract to which any Credit Party is a party or by which its
properties or assets are subject or bound;
     (viii) the filing, recording or assessment of any federal, state, local or
foreign tax Lien against any Collateral or any Credit Party; or
     (ix) the creation, establishment or acquisition of any Subsidiary or the
issuance by Borrower of any capital stock or other equity security or warrant,
option or similar agreement in respect thereof.
          Each notice in accordance with the foregoing shall be accompanied by a
written statement by a Responsible Officer on behalf of Borrower setting forth
details of the occurrence referred to therein, and describing with particularity
any and all clauses or provisions of this Agreement and the other Loan Documents
that have been breached or violated.
     (d) Operating Budget and Projections. Borrower shall furnish to Agent and
each Lender on or prior to the Closing Date and for each fiscal year of Borrower
thereafter the following reports (x) in draft form, not less than thirty
(30) calendar days prior to the commencement of such fiscal year, and (y) in
final form, not less than fifteen (15) calendar days after the commencement of
such fiscal year: (i) consolidated and consolidating month by month projected
operating budgets, projections, profit and loss statements, income statements,
balance

4



--------------------------------------------------------------------------------



 



sheets and cash flow reports of and for the Credit Parties for such upcoming
fiscal year (including an income statement for and a balance sheet as at the end
of each such month), and (ii) annual projections for the fiscal years then
remaining in the Term; in each case prepared in accordance with GAAP
consistently applied with prior periods (subject to normal year-end adjustments
and the absence of footnote disclosure).
          (e) Shareholder/Equity Holder Reports and Government Filings. The
Credit Parties shall furnish to Agent, concurrently with the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
any Credit Party has made available to its shareholders or other equity owners
as a class or any class or series of shareholders or other equity owners as a
class or series, and copies of all regular, periodic and special reports,
financial statements or registration statements which any Credit Party files
with the Securities and Exchange Commission, any stock exchange or any
Governmental Authority.
          (f) Updates. Borrower shall furnish to Agent and each Lender within
ten (10) calendar days after the preparation, receipt or issuance thereof by
Borrower or following the request therefor by Agent or any such Lender such
revisions of and supplements to the disclosure schedules to the Loan Documents
to the extent necessary to disclose new or changed facts or circumstances after
the Closing Date; provided, that delivery or receipt thereof by Agent and
Lenders shall not constitute a waiver by Agent or any Lender or a cure of any
Default or Event of Default resulting in connection with the matters so
disclosed.

5



--------------------------------------------------------------------------------



 



Exhibit C-2
Collateral Reporting and Other Requirements
          (a) Collateral Reporting. Each Credit Party shall, and shall cause
each of its Subsidiaries to:
     (i) provide Agent with not less than thirty (30) days’ prior written notice
of any change in such Credit Party’s legal name, organizational identification
number, if any, federal employer identification number, chief place of business
or chief executive office, corporate or organizational form or jurisdiction of
organization, any change to any Credit Party’s organizational documents or of
any new location for any of its Property;
     (ii) notify Agent promptly in writing (A) prior to any change in the
proposed use by such Credit Party or Subsidiary of any tradename or fictitious
business name and (B) upon obtaining knowledge that any application or
registration relating to any Intellectual Property (whether now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Credit Party’s
or Subsidiary’s ownership of any Intellectual Property, its right to register
the same, or to keep and maintain the same;
     (iii) promptly notify Agent of any Commercial Tort Claim acquired by it
and, unless otherwise consented to by Agent, enter into a supplement to the
Security Agreement to which it is a party granting to Agent, for the benefit of
the Lender Parties, a Lien on and security interest in such Commercial Tort
Claim;
     (iv) upon acquiring or receiving any of the same, deliver and pledge to
Agent any and all Instruments, negotiable Documents, Chattel Paper and
certificated Securities (or Capital Stock) (accompanied by stock powers executed
in blank) duly endorsed and/or accompanied by such instruments of assignment and
transfer executed by such Person in such form and substance as Agent may
request; provided, that so long as no Event of Default shall have occurred and
be continuing, each Credit Party or Subsidiary may retain for collection in the
Ordinary Course of Business any Instruments, negotiable Documents and Chattel
Paper received by such Person in the Ordinary Course of Business; provided,
further, that if any such Credit Party or Subsidiary retains possession of any
Instruments, negotiable Documents or Chattel Paper pursuant to the terms hereof,
each such Instrument, negotiable Documents and Chattel Paper shall be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of CapitalSource Finance
LLC, as Agent, as secured party, for the benefit of certain Lender Parties”;

1



--------------------------------------------------------------------------------



 



     (v) deliver to Agent an updated Schedule I (Filing Jurisdictions),
Schedule II (Capital Stock, Instruments, Documents, Letter of Credit Rights and
Chattel Paper), Schedule III (Legal Names, Prior Names, Type of Entity,
Organizational Identification Number, State of Organization, Chief Executive
Office, Principal Place of Business, Offices, Warehouses, Consignees,
Processors, Books and Records) and/or Schedule IV (Motor Vehicles) of the
Security Agreement to which it is a party within five (5) Business Days of any
change thereto;
     (vi) prior to any Credit Party opening any new deposit or securities
accounts, such Credit Party shall give Agent not less than ten (10) Business
Days’ prior written notice of its intention to do so and shall deliver to Agent
a revised version of Schedule V (Deposit Accounts) of the Security Agreement to
which it is a party showing any changes thereto within five (5) Business Days of
any such change (and shall otherwise obtain and deliver to Agent an Account
Control Agreement in respect thereof in accordance with the terms of such
Security Agreement);
     (vii) advise Agent promptly, in reasonable detail, (A) of any Lien (other
than a Permitted Lien) or claim made or asserted against any of the Collateral
or “Excluded Collateral” (as defined in the Security Agreements), and (B) of the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the value of the Collateral or on the Liens created
hereunder or under any other Loan Document;
     (viii) promptly, and in any event within three (3) Business Days after
becoming a beneficiary, notify Agent of the issuance of any letter of credit of
which such Credit Party or Subsidiary is a beneficiary;
     (ix) promptly notify Agent of any Collateral or “Excluded Collateral” (as
defined in the Security Agreements) which constitutes a claim against the United
States government or any instrumentality or agent thereof, the assignment of
which claim is restricted by federal law and, upon the request of Agent, such
Credit Party or Subsidiary shall take such steps as may be necessary to comply
with any applicable federal assignment of claims laws or other comparable laws;
and
     (x) promptly comply with all of the terms and conditions of each Security
Agreement to which such Credit Party or Subsidiary is a party as is necessary or
desirable to ensure the attachment, granting, creation, perfection, continuation
and/or enforceability of a Lien, in favor of Agent, for the benefit of the
Lender Parties, as a result of any of the events or circumstances described in
the other clauses of this paragraph (b).
          (b) Accounts.

2



--------------------------------------------------------------------------------



 



     (i) Each Credit Party shall, and shall cause each of its Subsidiaries to,
notify Agent promptly (and in any event within five (5) Business Days following
the occurrence of any of the following) of: (i) any material delay in Borrower’s
performance of any of its material obligations to any Account Debtor or the
assertion of any material claims, offsets, defenses or counterclaims by any
account debtor, or any material disputes with account debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to Borrower relating to the financial condition of any account
debtor and (iii) any event or circumstance which, to the best of Borrower’s
knowledge, would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Receivables or Eligible Unbilled Receivables. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor without Agent’s consent, except in the Ordinary
Course of Business in accordance with past practices and policies and except as
set forth in the Borrowing Certificate delivered to Agent. So long as no Event
of Default exists or has occurred and is continuing, Borrower shall settle,
adjust or compromise any claim, offset, counterclaim or dispute with any Account
Debtor. At any time that an Event of Default has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with Account Debtors or
grant any credits, discounts or allowances. If requested by Agent at any time
that an Event of Default exists or has occurred and is continuing, Borrower
shall execute and deliver to Agent, formal written assignments of all of their
respective Accounts as Agent may request, including all Accounts created since
the date of the last assignment, together with copies of claims, invoices and/or
other information related thereto.
     (ii) With respect to each Account: (i) the amounts shown on any invoice or
Borrowing Certificate delivered to Agent shall be true and complete, (ii) no
payments shall be made thereon except payments immediately delivered to the
Blocked Account pursuant to the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Agent in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of Borrower’s business in accordance with
practices and policies previously disclosed to Agent, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Agent in accordance with the
terms of this Agreement and except with respect to setoffs against customer
deposits maintained in the Ordinary Course of Business (it being agreed that
Agent may establish reserves against the Availability for customer deposits),
(v) none of the transactions giving rise thereto will violate any applicable
foreign, Federal, State or local laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.
     (iii) Borrower (i) shall provide prompt written notice to its banks to
transfer all items, collections and remittances to the Concentration Account,
(ii)

3



--------------------------------------------------------------------------------



 



shall provide prompt written notice to each Account Debtor directing each
Account Debtor to make payments to the appropriate Blocked Account, in each case
not later than (A) ten (10) calendar days after the Closing Date, or (B) ten
(10) calendar days after the Person becomes an Account Debtor, and hereby
authorize Agent and/or Lenders, upon any failure to send such directions within
the applicable time period, to send any and all similar directions or notice to
such Account Debtors, and (iii) shall do anything further that may be lawfully
required by Agent in its Permitted Discretion to secure Agent, for the benefit
of the Lender Parties, and effectuate the intentions of the Loan Documents.
Agent shall have the right at any time or times, in Agent’s name or in the name
of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Accounts or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

4



--------------------------------------------------------------------------------



 



Exhibit D
Closing Conditions
          (a) Agent shall have received the Loan Documents executed by each
Credit Party and the other parties thereto;
          (b) Agent shall have received (i) a report of Uniform Commercial Code
financing statement, tax, pending suit and judgment lien searches as requested
by Agent, and such report shall show no Liens on the Collateral (other than
Permitted Liens and Liens to be terminated at Closing), (ii) each document
(including, without limitation, any Uniform Commercial Code financing
statements) required by any Loan Document or under law or requested by Agent to
be filed, registered or recorded to create and perfect, in favor of Agent, for
the benefit of the Lenders Parties, a first priority Lien upon the Collateral,
subject only to Priority Permitted Liens, and (iii) evidence of each such
filing, registration and recordation and of the payment by Borrower of any
necessary fee, tax or expense relating thereto;
          (c) Agent shall have received evidence (i) of repayment in full and
termination of all liabilities and obligations of the Credit Parties to Wells
Fargo Business Credit and all related documents, agreements and instruments and
of all Liens and Uniform Commercial Code financing statements relating thereto,
including, without limitation, any Liens and/or Uniform Commercial Code
financing statements covering or relating to any assets or properties of any
equity holders of any Credit Party, (ii) of release and termination of, or
Agent’s authority to release and terminate, any and all Liens and/or Uniform
Commercial Code financing statements in, on, against or with respect to any of
the Collateral, other than Permitted Liens, and (iii) that all prior lockbox and
blocked account arrangements are terminated;
          (d) Agent shall have received (i) the Charter and Good Standing
Documents, (ii) a certificate of the secretary or assistant secretary of each
Credit Party, dated the Closing Date, as to the incumbency and signature of the
Persons executing the Loan Documents and the Related Documents on behalf of such
Credit Party, (iii) the written legal opinions of counsel and/or special counsel
for the Credit Parties, including an ability to rely on any opinions delivered
in connection with the Closing Date Acquisition, and (iv) a certificate executed
by an Responsible Officer of Borrower, which contains a representation and
warranty by Borrower as of the Closing Date that the conditions contained in
this Agreement have been satisfied;
          (e) Agent shall be satisfied with all corporate and other proceedings,
documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents and the Related Documents
(including, but not limited to, those relating to corporate and capital
structures of each Credit Party), and shall have received such consents,
approvals and agreements from such third parties as Agent and its counsel shall
determine in their Permitted Discretion are necessary or desirable;
          (f) the Closing Date Acquisition shall have closed in the manner
contemplated by the Related Documents, the terms and conditions of which shall
be satisfactory to Agent, and Agent shall have received certified copies of the
Related Documents, including the Employment

1



--------------------------------------------------------------------------------



 



Agreements, which shall contain satisfactory non-competition, non-solicitation
and non-disclosure provisions;
          (g) Agent shall have received original certificates of all such
required insurance policies, and confirmation that such certificates are in
effect and that the premiums then due and owing with respect thereto have been
paid in full, which certificates shall name the Agent, for the benefit of the
Lender Parties, as sole beneficiary, loss payee or additional insured, as
applicable;
          (h) Agent shall have received (or shall receive simultaneously with
the funding of the Term Loan and/or Initial Advance, as applicable) all fees,
charges and expenses due and payable to Agent and Lenders on or prior to the
Closing Date pursuant to the Loan Documents;
          (i) Agent shall have completed its due diligence examinations of each
Credit Party, including, without limitation, (i) examination of the Collateral
and its financial due diligence, (ii) an examination of the terms and conditions
of all obligations owed by the Credit Parties deemed material by Agent, the
results of which shall be satisfactory to Agent, and (iii) customer reference
checks and calls, credit checks and background checks with respect to the
relevant key management and principals of each Credit Party;
          (j) no Material Adverse Effect shall have occurred since December 31,
2006;
          (k) Agent shall have received a completed Borrowing Certificate
setting forth the Borrowing Base as of a date not more than five (5) Business
Days prior to the Closing Date (or such longer period permitted by Agent in
Agent’s Permitted Discretion), and, after giving effect to the consummation of
the transactions contemplated by the Related Documents and payment of all costs
and expenses in connection therewith and the funding of the any Loans on the
Closing Date, the Availability, after giving effect to the Advances to be made
and the issuance of any Letters of Credit on the Closing Date, shall not be less
than One Million Five Hundred Thousand Dollars ($1,500,000);
          (l) Agent shall have received evidence that the pro-forma (i.e.,
including the acquisition of the businesses to be acquired under the Closing
Date Acquisition Agreement) Adjusted EBITDA of the Credit Parties for the twelve
(12) month period ending on December 31, 2006, shall be at least Thirteen
Million Dollars ($13,000,000); provided that Historical Period Amounts shall be
used to determine Adjusted EBITDA for purposes of this paragraph (l);
          (m) Agent shall have received landlord consents and lien waivers and
consents from Borrower’s landlords with respect to the chief executive office of
Borrower, and any other location where material books and records are maintained
or any executive officer of Borrower maintains his/her principal office,
including, without limitation, consents of landlords to the consummation of the
Closing Date Acquisition; and
          (n) Agent shall have received such other approvals, opinions,
documents, agreements, instruments, certificates and materials as Agent or any
Lender may request in their Permitted Discretion.

2



--------------------------------------------------------------------------------



 



Exhibit E
Borrowing Certificate

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following terms are defined in the Sections or subsections referenced
opposite such terms:

     
“Affected Lender”
  13.4
“Agent”
  Preamble
“Agreement”
  Preamble
“Blocked Account”
  2.12
“Board”
  6.5(b)
“Borrower”
  Preamble
“Borrowing Date”
  2.6
“Capital Expenditures
  Exhibit B-1
“CapitalSource”
  Preamble
“Collateral Management Fee”
  3.4
“Concentration Account”
  2.12
“Confidential Information”
  12.10(b)
“EBITDA”
  Exhibit B-1
“Event of Default”
  Article VIII
“Fixed Charge Coverage Ratio”
  Exhibit B-1
“Guaranteed Obligations”
  14.1
“Indemnified Persons”
  12.4
“Initial Advance”
  4.1
“Insured Event”
  12.4
“Interest Settlement Date”
  11.5(a)(iii)
“Investments”
  7.4
“Letter of Credit”
  Appendix B
“Letter of Credit Application”
  Appendix B
“Lockbox Agreement”
  2.12
“Lockbox Bank”
  2.12
“Maximum Liability”
  14.5
“Non-Payroll Revenue”
  2.12
“Non-U.S. Lender
  13.1(f)
“OFAC”
  5.15(c)
“Other Taxes”
  13.1(b)
“Parent”
  Preamble
“Participant”
  12.2(b)
“Permitted Indebtedness”
  7.2
“Permitted Liens”
  7.3
“Receipt”
  12.5
“Register”
  2.4
“Replacement Lender”
  13.4
“Restricted Payments”
  7.5
“Senior Leverage Ratio”
  Exhibit B-1
“Settlement Date”
  11.5(a)(ii)

1



--------------------------------------------------------------------------------



 



     
“Taxes”
  13.1(a)
“Transferee”
  12.2(a)
“Unused Line Fee”
  3.3

     In addition to the terms defined elsewhere in the Agreement, the following
terms have the following meanings:
     “Account” shall mean, with respect to any Person, all “accounts,” as
defined in the UCC, of such Person.
     “Account Control Agreement” shall mean, with respect to any deposit
account, securities account or other account of any Credit Party, an agreement,
in form and substance satisfactory to Agent in its Permitted Discretion, among
Agent, such Credit Party and the financial institution at which such account is
maintained, pursuant to which, among other things, Agent, for the benefit of the
Lender Parties, has “control” under the UCC over, and otherwise has a first
priority and perfected Lien on, such account and all Property from time to time
on deposit or otherwise credited to such account.
     “Account Debtor” shall mean any Person who is obligated under an Account.
     “Acquisition” shall mean any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of more than fifty percent (50%) of
the Capital Stock of any Person or otherwise causing any Person to become a
Subsidiary of a Credit Party, or (c) a merger, amalgamation, consolidation or
other combination with another Person.
     “Advance” shall mean any borrowing under the Revolving Facility.
     “Affiliate” or “affiliate” shall mean, as to any initial Person, any other
Person (a) that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such initial
Person, (b) who is a current or former director or officer (i) of such initial
Person, (ii) of any Subsidiary of such initial Person, or (iii) of any other
Person described in clause (a) above with respect to such initial Person, or
(c) which, directly or indirectly through one or more intermediaries, is the
beneficial or record owner (as defined in Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of five percent (5%) or more of any class of the
outstanding Capital Stock of such initial Person. For purposes of this
definition, the term “control” (and the correlative terms, “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and/or policies
of a Person, whether through ownership of securities or other interests, by
contract or otherwise.
     “Aggregate Borrowing Availability” shall mean, at any time, the Borrowing
Base then in effect.
     “Applicable Rate” shall mean, at any time, the interest rates applicable to
the Loans and other Obligations under this Agreement at such time.

2



--------------------------------------------------------------------------------



 



     “Availability” shall mean, at any time of determination, the amount by
which the lesser of:

  (a)   the Facility Cap in effect at such time, minus amounts reserved pursuant
to this Agreement; or     (b)   the Borrowing Base in effect at such time, minus
amounts reserved pursuant to this Agreement,

exceeds the outstanding principal amount of all Advances under the Revolving
Facility then outstanding plus the Letter of Credit Usage then in effect.
     “Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time and the rules
issued from time to time thereunder.
     “Borrowing Base” shall mean, as of any date of determination, the sum of:

  (a)   the product of (i) the net collectible value of Eligible Receivables, as
determined with reference to the most recent Borrowing Certificate and otherwise
in accordance with this Agreement, and (ii) the Receivables Percentage; plus    
(b)   the product of (i) the net collectible value of Eligible Unbilled
Receivables, as determined with reference to the most recent Borrowing
Certificate and otherwise in accordance with this Agreement, and (ii) the
Unbilled Receivables Percentage;

provided, however, that, if as of such date of determination, the most recent
Borrowing Certificate was delivered to Agent more than five (5) Business Days
before such date of determination, then the Borrowing Base shall be determined
by Agent in its Permitted Discretion.
     “Borrowing Certificate” shall mean a Borrowing Certificate substantially in
the form of Exhibit E hereto.
     “Business” shall mean the business of Borrower carried on by Borrower on
the Closing Date, including professional staffing, commercial staffing, and PEO
services.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which the Federal Reserve or Agent is closed; provided, however, that
when used in connection with a LIBOR Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London Interbank Market.
     “Capital Lease” shall mean, as to any Person, any lease of any interest in
any kind of Property by that Person as lessee that is, should be or should have
been recorded as a “capital lease” in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     “Capital Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case taken at the amount thereof accounted for as a
liability in accordance with GAAP.
     “Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the partnership, membership or other
ownership interests in such Person, including, without limitation, the right to
share in profits and losses, the right to receive distributions of cash and
other Property, and the right to receive allocations of items of income, gain,
loss, deduction and credit and similar items from such Person, whether or not
such interests include voting or similar rights entitling the holder thereof to
exercise control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.
     “Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six (6) months from the
date of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six (6) months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”),
(c) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clause (a) above entered into
with any Approved Bank, (d) commercial paper issued by any Approved Bank or by
the parent company of any Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within six (6) months after the date of acquisition, and (e) investments in
money market funds substantially all of whose assets are comprised of securities
of the type described in clauses (a) through (d) above.
     “Change of Control” shall mean the occurrence of any of the following:
     (i) any “change in/of control” or “sale” or “disposition” or similar event
as defined in any document governing Indebtedness of any Credit Party in excess
of Two Hundred Fifty Thousand Dollars ($250,000);
     (ii) Parent ceases to own and control, beneficially and of record, one
hundred percent (100%) of the issued and outstanding Capital Stock of Borrower,
or Borrower ceases to own and control, beneficially and of record, directly or
indirectly, one hundred percent (100%) of the issued and outstanding Capital

4



--------------------------------------------------------------------------------



 



Stock of its Subsidiaries, in each case free and clear of all Liens, rights,
options, warrants or other similar agreements or understandings, other than
Liens in favor of Agent, for the benefit of the Lender Parties;
     (iii) Howard Brill ceases to be employed as Chief Executive Officer of
Borrower or otherwise dies or becomes disabled and, in any case, shall not have
been replaced within thirty (30) calendar days by an interim Chief Executive
Officer, and within one hundred eighty (180) days by a permanent Chief Executive
Officer, each to have similar experience and qualifications as the Chief
Executive Officer being replaced or otherwise satisfactory to Requisite Lenders
in their Permitted Discretion, or any such replacement Chief Executive Officer
ceases such employment or otherwise dies or becomes disabled unless replaced in
the same time period and with an individual having similar experience and
qualifications as the Chief Executive Officer being replaced or otherwise
satisfactory to Requisite Lenders in their Permitted Discretion;
     (iv) any change in the Organizational Documents of Borrower or any other
Credit Party (other than Parent) affecting Voting Interests; or
     (v) Borrower or any Subsidiary of Borrower is subject to Shareholder
Blocking Rights which have not been waived pursuant to an agreement in form and
substance satisfactory to Agent in its Permitted Discretion.
     “Charter and Good Standing Documents” shall mean, for each Credit Party,
(i) a copy of the certificate of incorporation or formation (or other applicable
charter document) certified as of a date not more than ten (10) Business Days
prior to the Closing Date by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Credit Party, (ii) a copy
of the bylaws or similar Organizational Documents of such Credit Party certified
as of a date not more than ten (10) Business Days prior to the Closing Date by
the corporate secretary or assistant secretary of such Credit Party (or its
general partner or managing member, as the case may be), (iii) an original
certificate of good standing as of a date acceptable to Agent issued by the
applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Credit Party and of every other jurisdiction in which such
Credit Party has an office or conducts business or is otherwise required to be
in good standing, and (iv) copies of the resolutions of the Board of Directors
or Managers (or other applicable governing body) and, if required, stockholders,
members, partners or other equity owners, authorizing the execution, delivery
and performance of the Loan Documents and the Related Documents to which such
Credit Party is a party, certified by a Responsible Officer of such Person as of
the Closing Date.
     “Closing” shall mean the satisfaction, or written waiver by Agent and
Requisite Lenders, of all of the conditions precedent set forth in this
Agreement required to be satisfied prior to the disbursement of the Initial
Advance, the Term Loan and consummation of the other transactions contemplated
hereby.
     “Closing Date” shall mean the date on which the Closing occurs.

5



--------------------------------------------------------------------------------



 



     “Closing Date Acquisition” shall mean the acquisition by FAST of the assets
of Career Blazers Personnel Services, Inc., a New York corporation, Career
Blazers Contingency Professionals, Inc., a New York corporation, and Career
Blazers Personnel Services of Washington, D.C., a District of Columbia
corporation, pursuant to the Closing Date Acquisition Agreement.
     “Closing Date Acquisition Agreement” shall mean the Asset Purchase
Agreement dated as of December 29, 2006, by and among Parent, Career Blazers
Personnel Services, Inc., a New York corporation, Career Blazers Contingency
Professionals, Inc., a New York corporation, and Career Blazers Personnel
Services of Washington, D.C., a District of Columbia corporation, and
CapeSuccess LLC, a Delaware limited liability company, as amended or
supplemented from time to time.
     “Closing Date Acquisition Documents” shall mean, collectively, the Closing
Date Acquisition Agreement and all other agreements, documents, certificates and
instruments executed and/or delivered in connection therewith.
     “Code” shall mean the Internal Revenue Code of 1986, and regulations
promulgated thereunder.
     “Collateral” shall mean, collectively, all Property, interests in Property,
collateral and/or security granted and/or securities pledged to Agent, for the
benefit of the Lender Parties, or any Lender by the Credit Parties and any other
Person pursuant to the Loan Documents, including, without limitation, all
Property in which a Lien is granted pursuant to the Security Documents.
     “Collateral Assignment of Life Insurance Policy” shall mean a collateral
assignment of the Life Insurance Policy, pursuant to which Borrower collaterally
assigns all of its rights in the Life Insurance Policy to Agent, for the benefit
of the Lender Parties, and which is in form and substance to Agent in its
Permitted Discretion.
     “Commitment” or “Commitments” shall mean:
     (vi) with respect to the Revolving Facility, as to any Revolving Lender,
the aggregate commitment of such Revolving Lender to make Advances, as set forth
on Schedule A hereto or in the most recent Lender Addition Agreement, if any,
executed by such Revolving Lender;
     (vii) as to all Revolving Lenders, the aggregate commitment of all
Revolving Lenders to make Advances;
     (viii) with respect to any Term Loan, as to any Term Lender, the aggregate
commitment of such Term Lender to fund its Pro Rata Share of such Term Loan, as
set forth on Schedule A or in the most recent Lender Addition Agreement, if any,
executed by such Term Lender;
     (ix) as to all Term Lenders, the aggregate commitment of all Term Lenders
to fund the Term Loan; and

6



--------------------------------------------------------------------------------



 



     (x) as to all Lenders, the aggregate commitments of all Lenders to fund the
Loans;
in each case as the same may be reduced, modified or terminated from time to
time pursuant to this Agreement.
     “Compliance Certificate” shall mean a compliance certificate executed by a
Responsible Officer of Borrower in the form of Exhibit B-2 hereto.
     “Contingent Obligations” shall mean, as to any Person, any agreement,
undertaking or arrangement by which such Person assures, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, including, without limitation, any
so-called “keepwell” or “makewell” agreement, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) otherwise to assure or to hold harmless the owner
of such primary obligation against loss in respect thereof, (e) with respect to
any letter of credit of such Person or as to which that Person is otherwise
liable for reimbursement of drawings, or (f) with respect to any interest rate
agreement or other hedging agreement; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the Ordinary Course of Business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
     “Credit Card Acknowledgments” shall mean, collectively, the agreements by
Credit Card Issuers or Credit Card Processors, who are parties to Credit Card
Agreements, in favor of Agent, in form and substance satisfactory to Agent in
its Permitted Discretion, acknowledging Agent’s first priority security
interest, for and on behalf of Lenders, in the monies due and to become due to a
Credit Party (including, without limitation, credits and reserves) under the
Credit Card Agreements, and agreeing to transfer all such amounts to the deposit
accounts required under this Agreement, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced,
sometimes being referred to herein individually as a “Credit Card
Acknowledgment”.
     “Credit Card Agreements” shall mean all agreements now or hereafter entered
into by a Credit Party with any Credit Card Issuer or any Credit Card Processor
to process credit card payments by Credit Parties’ customers, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

7



--------------------------------------------------------------------------------



 



     “Credit Card Issuer” shall mean any person (other than a Credit Party) who
issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc.
     “Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Credit Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.
     “Credit Party” shall mean Borrower, Parent, TPS, SPM, MLPS, FAST, EPSC, SS,
BH, SGH, SSII, SSIII, SSIV, SSV, SSVI, KAI, or any other direct or indirect
Subsidiary of Borrower.
     “Credit Parties” shall mean Borrower, Parent, TPS, SPM, MLPS, FAST, EPSC,
SS, BH, SGH, SSII, SSIII, SSIV, SSV, SSVI, KAI, and all other direct or indirect
Subsidiaries of Borrower.
     “Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in
effect affecting the rights of creditors generally, in each case as amended from
time to time.
     “Default” shall mean any event, fact, circumstance or condition that, with
the giving of applicable notice or passage of time or both, would constitute, be
or result in an Event of Default.
     “Default Rate” shall mean a per annum rate equal to the Applicable Rate of
interest in effect at such time with respect to the Obligations, plus three
percent (3%); provided, that if any Obligation otherwise does not bear interest,
the Default Rate with respect thereto shall equal the Applicable Rate in effect
from time to time with respect to Revolving Advances, plus four percent (4%).
     “Distribution” shall mean any fee, payment, dividend, distribution, bonus,
payment or other remuneration of any kind, and any repayment or prepayment of or
debt service on loans or other indebtedness.
     “Documentary Letter of Credit” shall mean any documentary letter of credit
issued by the L/C Issuer for the account of Borrower.
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “Eligible Credit Parties” shall mean the Credit Parties other than the
Parent.

8



--------------------------------------------------------------------------------



 



     “Eligible Receivables” shall mean each Account arising in the Ordinary
Course of Business of the Eligible Credit Parties from the sale of goods or
rendering of services unless:
          (a) it is not subject to a valid perfected first priority security
interest in favor of Agent, for the benefit of the Lender Parties, subject to no
other Lien other than Permitted Liens having a lower priority than the Liens in
favor of Agent, for the benefit of the Lender Parties;
          (b) it is not evidenced by an invoice, statement or other documentary
evidence satisfactory to Agent;
          (c) it arises out of services rendered or sales to, or out of any
other transaction between, among or with, one or more Affiliates of the Eligible
Credit Party or between or among Eligible Credit Parties;
          (d) it remains unpaid for longer than ninety (90) calendar days after
the original invoice date for all Accounts owing in connection with non-PEO
Business, and fifteen (15) calendar days after the original invoice date for all
Accounts owing in connection with PEO Business;
          (e) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, if more than twenty five percent (25%) of the aggregate
balance of all such Accounts owing from such Account Debtor and/or its
Affiliates remain unpaid for longer than ninety (90) calendar days after the
original invoice date for all Accounts owing in connection with non-PEO
Business, and fifteen (15) calendar days after the original invoice date for all
Accounts owing in connection with PEO Business;
          (f) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, fifty percent (50%) or more of all such Accounts are not
deemed Eligible Receivables for any reason hereunder (which percentage may, in
Agent’s Permitted Discretion, be increased or decreased);
          (g) with respect to all Accounts owed by any Account Debtor and/or its
Affiliates, such Accounts exceed ten percent (10%) (each such percentage or any
other percentage now or hereafter established for any particular Account Debtor,
a “Concentration Limit”) of the net collectible dollar value of all Eligible
Accounts at any one time (but the portion of the Eligible Accounts not in excess
of the applicable percentages may be deemed Eligible Receivables, in the Agent’s
Permitted Discretion);
          (h) any covenant, agreement, representation or warranty contained in
any Loan Document with respect to such Account has been breached and remains
uncured;
          (i) the Account Debtor for such Account has commenced a voluntary case
under any Debtor Relief Law or has made an assignment for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in respect of such Account Debtor in an involuntary case under any
Debtor Relief Law, or any other petition or application for relief under any
Debtor Relief Law has been filed against such Account Debtor, or such Account
Debtor has failed, suspended business, ceased to be solvent, called a meeting of
its

9



--------------------------------------------------------------------------------



 



creditors, or has consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs, or Borrower, in the ordinary course of business, should have
known of any of the foregoing;
          (j) it arises from the sale of property or services rendered to one or
more Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;
          (k) it represents the sale of goods, rendering of services to an
Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
Chattel Paper or an Instrument of any kind or has been reduced to judgment;
          (l) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Agent,
for the benefit of itself and Lenders, pursuant to the Assignment of Claims Act
of 1940, as amended (31 U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15,
et seq.) and equivalent state law (if any), or otherwise, and all applicable
statutes or regulations respecting the assignment of government Accounts have
been complied with;
          (m) it is subject to any offset, credit (including any income credit
or offset), deduction, defense, discount, chargeback, freight claim, allowance,
adjustment, dispute or counterclaim, or is contingent in any respect or for any
reason (but only to the extent of such offset, credit, deduction, defense,
discount, chargeback, freight claim, allowance, adjustment, dispute or
counterclaim or contingency);
          (n) there is any agreement with an Account Debtor for any deduction
from such Account, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each invoice related thereto,
such that only the discounted amount of such Account after giving effect to such
discounts and allowances shall be considered an Eligible Receivable;
          (o) any return, rejection or repossession of goods or services related
to it has occurred;
          (p) it is not payable to an Eligible Credit Party;
          (q) the Eligible Credit Parties have agreed to accept or has accepted
any non-cash payment for such Account;
          (r) it constitutes a re-billing of an amount previously billed or
double billing (i.e., counted twice);
          (s) it constitutes a billing for a sample;
          (t) with respect to any Account arising from the sale of goods, the
goods have not been shipped to the Account Debtor or its designee;

10



--------------------------------------------------------------------------------



 



          (u) with respect to any Account arising from the performance of
services, the services have not been actually performed or the services were
undertaken in violation of any law;
          (v) the applicable Account Debtor for such Account is located in the
States of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless the
Eligible Credit Party is incorporated, or has qualified to do business, in New
Jersey, Minnesota, West Virginia, or such other states, or has filed a business
activities report with the applicable division of taxation, the department of
revenue, or with such other state offices, as appropriate, for the then-current
year, or is exempt from such filing requirement;
          (w) it is an Account subject to a debit memo issued by the applicable
Eligible Credit Party;
          (x) such Accounts do not arise from the actual and bona fide sale and
delivery of goods by the Eligible Credit Parties or rendition of services by the
Eligible Credit Parties in the ordinary course of its business which
transactions are completed in accordance with the terms and provisions contained
in any documents related thereto;
          (y) it is an Account subject to a surety bond, guaranty, indemnity or
other similar arrangement;
          (z) it is an Account owned by an Account Debtor that is subject to
legal process by the Eligible Credit Parties or against which the Eligible
Credit Parties have asserted a mechanics’ or other similar lien or that is
subject to collection by an Eligible Credit Party;
          (aa) it constitutes deferred revenue (including, but not limited to,
benefit deductions that are taken from employees during one month and then are
paid in a subsequent month), accrued sales, tax liabilities, and/or customer
deposits; or
          (bb) it fails to meet such other specifications and requirements which
may from time to time be established by Agent or is not otherwise satisfactory
to Agent, as determined in Agent’s Permitted Discretion; provided, however, that
any failure of Agent to provide such notice or communication shall not negate
the effectiveness or application of any such specifications, requirements or
determinations, result in any liability of Agent or otherwise release or excuse
any Credit Party from its Obligations and/or from complying with such
specifications, requirements or determinations.
     “Eligible Unbilled Receivable” shall mean an Account that satisfies the
definition of “Eligible Receivable” other than an invoice has not been delivered
to the applicable Account Debtor. For purposes of calculating the Borrowing
Base, Eligible Unbilled Receivables shall be equal to the sum of (i) the amount
of the prior week’s sales for all non-PEO Business, multiplied by seventy
percent (70%), plus (ii) the amount of the prior two-weeks’ sales for all PEO
Business, multiplied by seventy percent (70%), it being understood and agreed
that such 70% multiplier for both clauses (i) and (ii) may be adjusted (either
up or down) by Agent in Agent’s Permitted Discretion; provided that absent the
occurrence and continuation of an Event of

11



--------------------------------------------------------------------------------



 



Default, Agent shall provide not less than seven (7) calendar days prior notice
of any such adjustment to the multiplier.
     “Employment Agreements” shall mean, collectively, (i) that certain
Employment Agreement of even date herewith between Howard Brill and Borrower,
and (ii) that certain Employment Agreement of even date herewith between Daniel
Hollenbach and Borrower, in each case, as the same may be amended, modified and
otherwise supplemented in accordance with the terms of this Agreement.
     “Environmental Laws” shall mean, collectively, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, the Clean Air Act, the Clean
Water Act, any other “Superfund” or “Superlien” law and all other federal, state
and local and foreign environmental, land use, zoning, health, chemical use,
safety and sanitation laws, statutes, ordinances and codes relating to the
protection of the environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances, in each case, as amended, and the legally-binding rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
     “Excess Cash Flow” shall mean, for any fiscal year, without duplication, an
amount equal to the sum of (i) Adjusted EBITDA (defined in Exhibit B-1), minus
(ii) actual cash tax expense during such fiscal year, minus (iii) cash interest
expense paid during such fiscal year, minus (iv) an amount equal to the sum of
all regularly scheduled payments of the Term Loan, minus (v) an amount equal to
non-financed Capital Expenditures (as defined in Exhibit B-1), minus (vi) an
amount equal to the sum of all regularly scheduled payments of principal on
Indebtedness (other than Obligations) of Borrower actually made during such
fiscal year to the extent permitted under the Loan Documents, minus (vii) an
amount equal to the aggregate amount of all prepayments on the Term Loan made
under Section 2.8(b) hereof, minus (viii) voluntary prepayments of the Term
Loan, in each case during such fiscal period.
     “Facility Cap” shall mean, initially, Eighteen Million Dollars
($18,000,000), as reduced from time to time in accordance with the terms of this
Agreement.
     “Facility Reduction Fee” shall mean an amount equal to (i) two percent
(2.0%) of the amount of each reduction of the Facility Cap that occurs on or
prior to February 28, 2008, and (ii) one percent (1.0%) of the amount of each
reduction of the Facility Cap that occurs after February 28, 2008 and on or
prior to February 28, 2009.
     “Fair Valuation” shall mean the determination of the value of the
consolidated assets of a Person on the basis of the amount which may be realized
by a willing seller within a reasonable time through collection or sale of such
assets at market value on a going concern basis to an interested buyer who is
willing to purchase under ordinary selling conditions in an arm’s length
transaction.

12



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time as applied by nationally
recognized accounting firms.
     “Governmental Authority” shall mean any federal, state, foreign, municipal,
national, provincial, local or other governmental department, court, commission,
board, bureau, agency or instrumentality or political subdivision thereof, or
any entity or officer exercising executive, legislative or judicial, regulatory
or administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.
     “Guarantor” shall mean any Credit Party other than Borrower, and
“Guarantors” shall mean all such other Credit Parties.
     “Guaranty” shall mean any guaranty executed by a Guarantor, including,
without limitation, the guaranty effectuated by Article XIV of this Agreement or
any guaranty set forth in a Pledge Agreement executed by a Person relating to
the Capital Stock of Borrower or any of its Subsidiaries.
     “Hazardous Substances” shall mean any flammable explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or other substances or materials regulated by or subject to, or
which may form the basis of liability under, any applicable Environmental Law.
     “Indebtedness” of any Person shall mean, without duplication: (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables incurred and paid in the Ordinary Course of Business of such Person);
(c) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
products; (h) all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (i) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (h) above. True operating
leases (as determined in accordance with GAAP) shall not be deemed to be
Indebtedness for purposes of Section 7.2 of this Agreement.

13



--------------------------------------------------------------------------------



 



     “Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
     “Intellectual Property Security Agreement” shall mean an Acknowledgment of
Intellectual Property Collateral Lien executed by a Credit Party in favor of
Agent, for the benefit of the Lender Parties, as the same may be modified,
amended, restated or supplemented from time to time.
     “Interest Period” shall mean a period (a) commencing (i) on the applicable
date of disbursement of a Loan, if Borrower prior thereto has elected pursuant
to Section 2.11 to have all or a portion of the Loans to be disbursed on such
date bear interest from such date at a LIBOR Rate, (ii) with respect to the
conversion of all or a portion of the Prime Rate Portion to a LIBOR Rate Loan,
on the Business Day specified by Borrower in the applicable LIBOR Election
Notice and (iii) with respect to the continuation as a LIBOR Rate Loan of all or
a portion of a then existing LIBOR Rate Loan after the expiration of the
Interest Period applicable to such existing LIBOR Rate Loan, on the last day of
the Interest Period applicable to such existing LIBOR Rate Loan, and (b) ending
one, two, or three month(s) thereafter as specified in the applicable LIBOR
Election Notice (or if no such period is specified, one month thereafter);
provided, however:
     (i) if any Interest Period otherwise would end on a day that is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the immediately preceding Business Day;
     (ii) any Interest Period that begins on a day for which there is no
numerically corresponding day in the month of such Interest Period shall end on
the last Business Day of the month of such Interest Period;
     (iii) Borrower may not select any Interest Period for any portion of the
Principal Balance of the Loans if, after giving effect to such selection, the
aggregate principal amount of all LIBOR Rate Loans having Interest Periods
ending after any date on which an installment of a Loan is scheduled to be
repaid would exceed the aggregate

14



--------------------------------------------------------------------------------



 



Principal Balance of the Loan scheduled to be outstanding after giving effect to
such repayment; and
     (iv) any Interest Period that otherwise would extend beyond the Maturity
Date shall end on the Maturity Date.
     “Interest Rate Determination Date” shall mean the date for determining a
LIBOR Rate, which date shall be two Business Days prior to the date of
commencement of the applicable Interest Period.
     “Joinder Agreement” shall mean an agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, pursuant to which, among
other things, a Person becomes a party to, and bound by the terms of, this
Agreement and/or the other Loan Documents in the same capacity and to the same
extent as either Borrower or a Guarantor, as Agent may determine.
     “Landlord Waiver and Consent” shall mean a waiver or consent, in form and
substance satisfactory to Agent in its Permitted Discretion, pursuant to which a
mortgagee, owner or lessor of real property on which any Collateral is stored or
otherwise located, or a warehouseman, processor or other bailee of any Property
of any Credit Party, (i) acknowledges and consents to the Liens of Agent, for
the benefit of the Lender Parties, (ii) waives or subordinates any Liens held by
such Person on such Property, and (iii) in the case of any such agreement with a
mortgagee or lessor, (a) permits Agent access to and use of such real Property
for a reasonable amount of time following the occurrence and during the
continuance of an Event of Default to assemble, complete and sell any Collateral
stored or otherwise located thereon, and (b) consents to the right of Agent to
assume the underlying lease or assign the underlying lease to a third party in
connection with the exercise of the collateral assignment or mortgage of such
underlying lease in favor of Agent, for the benefit of the Lender Parties.
     “L/C Issuer” shall mean Bank of America, a national banking association, or
any Revolving Lender that, at the request of Agent, agrees, in such Revolving
Lender’s sole discretion, to become an L/C Issuer for purposes of issuing
Letters of Credit or L/C Undertakings pursuant to Section 2.3 hereof or such
other bank as Lender may from time to time designate to become an L/C Issuer for
purposes of issuing Letters of Credit or L/C Undertakings pursuant to Section
2.3 hereof.
     “Lender” shall mean any of the Persons from time to time named on
Schedule A under the headings “Revolving Lenders” and/or “Term Lenders,” and
their respective successors and permitted assigns (but not, except as expressly
set forth herein, any Participant that otherwise is not a party to this
Agreement), and “Lenders” shall mean all of them collectively.
     “Lender Addition Agreement” shall mean an agreement among Agent, a Lender
and such Lender’s assignee regarding their respective rights and obligations
with respect to assignments of the Commitments, Loans and other interests under
this Agreement and the other Loan Documents, in form and substance acceptable to
Agent in its Permitted Discretion.
     “Lender Parties” shall mean, collectively, Agent and Lenders, and “Lender
Party” shall mean any of them.

15



--------------------------------------------------------------------------------



 



     “Lending Office” shall mean, with respect to any Lender, the office or
offices of such Lender specified as its “Lending Office” opposite its name on
the applicable signature page hereto, or such other office or offices of such
Lender as it may from time to time notify Borrower and Agent.
     “Letter of Credit Fees” shall mean (i) with respect to all Standby Letters
of Credit, a letter of credit fee equal to three and one-half percent (3.50%)
per annum of the aggregate undrawn face amount of all outstanding Standby
Letters of Credit issued for the account of Borrower, and (ii) with respect to
all Documentary Letters of Credit, a letter of credit fee equal to one and
one-half percent (1.50%) per annum of the aggregate undrawn face amount of all
outstanding Documentary Letters of Credit issued for the account of Borrower.
     “Letter of Credit Usage” shall mean, as of any date of determination, the
sum, without duplication, of (i) the aggregate undrawn amount of all outstanding
Letters of Credit, plus (ii) one hundred percent (100%) of the amount of
outstanding drafts accepted, but not paid, by an underlying L/C Issuer as a
result of drawings under underlying Letters of Credit, plus (iii) the aggregate
unreimbursed amount of all drawn Letters of Credit, in each case as of such date
of determination.
     “LIBOR Election Notice” shall mean a notice by Borrower to Agent to have a
portion of the Principal Balance bear interest determined by reference to a
LIBOR Rate, in the form of Exhibit A attached hereto.
     “LIBOR Rate” shall mean for each Interest Period a rate of interest equal
to the rate per annum (rounded upwards to the nearest 1/100th of 1%) equal to
the offered rate for deposits of Dollars for a period equal or comparable to
such Interest Period which appears on Reuters Page LIBOR01 as of 11:00 A.M.
(London time) on the applicable Interest Rate Determination Date, divided by
(ii) 1.00 minus the Eurocurrency Reserve Requirements in effect on the
applicable Interest Rate Determination Date. “Reuters Page LIBOR01” means the
display designated as “Page LIBOR01” on the Reuters Service (or such other page
as may replace Page LIBOR01 on that service or such other service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
Dollar deposits). The LIBOR Rate shall be adjusted with respect to any LIBOR
Rate Loan outstanding on the effective date of any change in the Eurocurrency
Reserve Requirements as of such effective date.
     “LIBOR Rate Loan(s)” shall mean each portion of the Principal Balance of a
Loan which bears interest determined by reference to a LIBOR Rate.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
transfer or other restriction, lien or charge of any kind or any other priority
arrangement (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any other arrangement pursuant to which title to the Property is
retained by or vested in some other Person for security purposes.
     “Life Insurance Policy” shall mean a current, valid and fully paid key man
life insurance policies, or each of them, insuring the life of Howard Brill in
the amount of Seven Million Five

16



--------------------------------------------------------------------------------



 



Hundred Thousand Dollars ($7,500,000), with respect to which (i) lists Agent,
for the benefit of the Lender Parties, as the sole beneficiary thereunder,
(ii) is issued by a carrier and otherwise is in form and substance acceptable to
Agent in its Permitted Discretion, (iii) cannot be altered, amended or modified
in any respect (including, without limitation, with respect to amounts of
coverage and beneficiaries without the consent of Agent), and (iv) cannot be
canceled without at least thirty (30) Business Days’ prior written notice to
Agent.
     “Loan” or “Loans” shall mean, individually or collectively, respectively,
the Term Loan and the Advances under the Revolving Facility.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, all Borrowing Certificates, all Compliance Certificates, the
Subordination Agreements and all other agreements, documents, instruments and
certificates heretofore or hereafter executed or delivered to Agent or any
Lender in connection with any of the foregoing or the Loans, in each case as the
same may be amended, modified or supplemented from time to time.
     “Material Adverse Effect” shall mean any event, condition, obligation,
liability or circumstance or set of events, conditions, obligations, liabilities
or circumstances or any change(s) which:
     (i) has, had or reasonably could be expected to have a material adverse
effect upon or change in (a) the legality, validity or enforceability of any
Loan Document or (b) the perfection or priority of any Lien granted to Agent or
any Lender under any of the Security Documents;
     (ii) has been or reasonably could be expected to be material and adverse to
the value of any of the Collateral or to the business, operations, prospects,
properties, assets, liabilities or condition (financial or otherwise) of the
Credit Parties, either individually or taken as a whole; or
     (iii) has materially impaired or reasonably could be expected to materially
impair the ability of any Credit Party or any other Person (other than any
Lender Party) to perform any of the Obligations or its obligations, or to
consummate the transactions, under the Loan Documents.
     “Maturity Date” shall mean the earliest to occur of (i) the acceleration
(whether automatic or by written notice) of any Obligations in accordance with
the terms of this Agreement, (ii) Agent’s demand of payment of any Obligations
in accordance with the terms hereof and (iii) the last day of the Term.
     “Mortgage” shall mean a mortgage, deed of trust, deed to secure debt,
leasehold mortgage, leasehold deed of trust, leasehold deed to secure debt or
similar instrument creating a Lien on real Property or on any interest in real
Property.
     “Net Proceeds” shall mean:

17



--------------------------------------------------------------------------------



 



          (a) in respect of any issuance of debt or equity, cash proceeds and
non-cash proceeds received or receivable in connection therewith, net of
underwriting discounts and the out-of-pocket costs and expenses paid or incurred
in connection therewith in favor of any Person that is not an Affiliate of any
Credit Party; and
          (b) in respect of any disposition, casualty, condemnation, taking or
other event of loss, proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making such disposition or all insurance proceeds received on account of such
casualty, condemnation, taking or other event of loss, in any such case net of:
(i) in the event of a disposition, (x) the direct costs relating to such
disposition excluding amounts payable to Borrower or any Affiliate of any Credit
Party, (y) sale, use or other transaction taxes paid or payable as a result
thereof, and (z) amounts required to be applied to repay principal, interest and
prepayment premiums and penalties on Indebtedness (other than the Obligations)
secured by a Lien on the asset that is the subject of such disposition; and
(ii) in the event of a casualty, condemnation, taking or other event of loss,
(x) all money actually applied to repair or reconstruct the damaged property or
property affected by the condemnation or taking in accordance with the terms
hereof, (y) all of the costs and expenses reasonably incurred in connection with
the collection of such proceeds, award or other payments, and (z) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments.
     “Notes” shall mean, collectively, the Revolving Notes and the Term Notes,
together with any promissory notes or other instruments issued in substitution
therefor or replacement thereof, in each case as the same may be amended,
modified, divided, split, supplemented and/or restated from time to time.
     “Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower and/or any other Credit
Party or other Person to Agent and/or the other Lender Parties at any time and
from time to time of every kind, nature and description arising under any Loan
Document, whether direct or indirect, secured or unsecured, joint and/or
several, absolute or contingent, due or to become due, matured or unmatured, now
existing or hereafter arising, contractual or tortious or liquidated or
unliquidated, including, without limitation, all interest, fees, charges,
expenses and/or amounts paid or advanced by Agent or any other Lender Party to,
on behalf of or for the benefit of any such Person for any reason at any time,
obligations of performance as well as obligations of payment, and all interest,
fees and other amounts that accrue after the commencement of any proceeding
under any Debtor Relief Law by or against any such Person or its Properties.
     “Ordinary Course of Business” shall mean, in respect of any transaction
involving any Credit Party, the ordinary course of such Credit Party’s business,
as conducted by such Credit Party in accordance with past practices and
undertaken by such Credit Party in good faith and not for purposes of evading
any covenant or restriction in any Loan Document.
     “Organizational Documents” shall mean (a) for any corporation, the
certificate or articles of incorporation, the bylaws, any certificate of
designation or other instrument relating to the rights of preferred shareholders
or stockholders of such corporation, any shareholder rights agreement and all
applicable resolutions of the Board of Directors (or any committee thereof) of

18



--------------------------------------------------------------------------------



 



such corporation, (b) for any partnership, the partnership agreement and, if
applicable, the certificate of limited partnership, and (c) for any limited
liability company, the operating agreement and articles or certificate of
formation or organization.
     “Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
     “PEO and Contingency Staffing Services Business” means the Credit Parties’
PEO and contingency services businesses, as conducted as of the Closing Date,
including the following: (i) assisting customers in managing human resources
responsibilities and employer risks (including entering into of contracts to
become co-employers of the customer-company’s existing workforce (commonly
referred to as leased employees), whereby the Credit Parties assume
responsibility for some or all of the human resource management
responsibilities, including payroll, payroll taxes, employee benefits, health
insurance, workers’ compensation coverage, workplace safety programs, compliance
with federal and state employment laws, labor and workplace regulatory
requirements and related administrative responsibilities) (the “PEO Business”),
and (ii) entering into contracts to become the employer of the
customer-company’s existing 1099 or W-2 workforce, whereby the Credit Parties
assume responsibility for some of the human resource management
responsibilities, including payroll, payroll taxes, employee benefits, health
insurance, workers’ compensation coverage, workplace safety programs, compliance
with federal and state employment laws, labor and workplace regulatory
requirements and related administrative responsibilities.
     “PEO Business” has the meaning set forth in the definition of PEO and
Contingency Staffing Services Business, as conducted as of the Closing Date.
     “Permit” shall mean any license, lease, power, permit, franchise,
certificate, authorization or approval issued by a Governmental Authority.
     “Permitted Discretion” shall mean, with respect to any Person, a
determination or judgment made by such Person in good faith in the exercise of
reasonable (from the perspective of a secured lender) credit or business
judgment.
     “Permitted Securities” shall mean any shares, units or interests of equity
securities or ownership interests of Parent that by their terms (or by the terms
of any security into which they are convertible or for which they are
exchangeable) or upon the happening of any event or otherwise (A) are not
convertible or exchangeable for Indebtedness or any securities that are not
Permitted Securities, (B) (i) do not mature and (ii) are not putable or
redeemable at the option of the holder thereof, in each case under clause (i) or
(ii) in whole or in part on or prior to the date that is six (6) months after
the earlier of the scheduled end of the Term or the actual payment in full in
cash of the Obligations, (C) do not require or mandate payments of dividends or
distributions in cash on or prior to the date that is six (6) months after the
earlier of the scheduled end of the Term or the actual payment in full in cash
of the Obligations, (D) are unsecured and by operation of law or by legally
binding agreement are subordinated in right of repayment, liens, security and
remedies to all of the Obligations and to all of Agent’s and the other Lender

19



--------------------------------------------------------------------------------



 



Parties’ rights, Liens and remedies, and/or (E) are not sold, issued or
otherwise transferred in connection with or as a part of a Public Offering.
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.
     “Pledge Agreement” shall mean any pledge agreement between Agent and any
Credit Party or any equity holder of Borrower and/or its Subsidiaries, as the
same be amended, modified, supplemented or restated from time to time.
     “Prime Rate” shall mean a fluctuating per annum rate of interest equal at
all times to the rate of interest announced publicly from time to time by
Citibank, N.A. as its base rate; provided, that such rate is not necessarily the
best rate offered to its customers and, should Agent be unable to determine such
rate, such other indication of the prevailing prime rate of interest as
reasonably may be chosen by Agent; provided, further, that each change in the
fluctuating rate of interest shall take effect simultaneously with the
corresponding change in the Prime Rate.
     “Prime Rate Portion” shall mean the Principal Balance of a Loan and all
other Obligations other than the portion thereof consisting of LIBOR Rate Loans.
     “Principal Balance” shall mean the outstanding principal balance of any
Loan or any specified portion thereof.
     “Priority Permitted Liens” shall mean Permitted Liens contemplated by and
permitted under Sections 7.3(b), (d) and/or (e).
     “Property” shall mean all types of real, personal or mixed property and all
types of tangible or intangible property.
     “Pro Rata Share” shall mean:
          (a) with respect to any Revolving Lender as to all Revolving Lenders,
the percentage obtained by dividing (i) the Commitment of that Revolving Lender
under the Revolving Facility by (ii) all such Commitments of all Revolving
Lenders under the Revolving Facility; provided, however, that if any such
Commitment of a Revolving Lender is terminated pursuant to the terms hereof,
then “Pro Rata Share” means the percentage obtained by dividing (x) the
aggregate amount of such Revolving Lender’s outstanding Advances under the
Revolving Facility by (y) the aggregate amount of all outstanding Advances under
the Revolving Facility;
          (b) with respect to any Term Lender as to all Term Lenders, the
percentage obtained by dividing (i) the aggregate principal amount of the
portion of the outstanding Term Loan owing to such Term Lender by (ii) the
aggregate amount of the outstanding Term Loan; and
          (c) with respect to any Lender as to all Lenders, the percentage
obtained by dividing (i) the aggregate principal amount of such Lender’s Loans
outstanding and such

20



--------------------------------------------------------------------------------



 



Lender’s unfunded Commitments by (ii) the aggregate principal amount of all
Lenders’ Loans outstanding and all Lenders’ unfunded Commitments;
in any case described in (a), (b), (c) or (d) above, as such percentage may be
adjusted by assignments permitted pursuant to Section 12.2.
     “Public Offering” shall mean any offer or sale of securities pursuant to
any registration statement filed and effective with the Securities and Exchange
Commission or any other applicable Governmental Authority.
     “Qualified Asset Sale” shall mean any sale, transfer or other disposition
by Borrower or any of its Subsidiaries permitted under Section 7.7(a), (b) or
(d).
     “Receivables Percentage” shall mean up to eighty-five percent (85%), as
adjusted by Agent from time to time in Agent’s sole discretion.
     “Related Documents” shall mean, collectively, the Closing Date Acquisition
Documents, the Subordinated Loan Documents, the Employment Agreements and all
other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to Agent or any Lender in connection with any of
the foregoing, in each case as the same may be amended, modified or supplemented
from time to time, subject to Agent’s consent (in Agent’s Permitted Discretion).
     “Related Fund” shall mean (a) any fund, trust or similar entity that
invests in commercial loans in the ordinary course of its business and is
advised or managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the
same investment advisor that manages a Lender or (iv) an Affiliate of an
investment advisor that manages a Lender or (b) any finance company, insurance
company or other financial institution which temporarily warehouses Loans for
any Lender or any Person described in clause (a) above.
     “Requisite Lenders” shall mean at any time (a) if the Commitments under the
Revolving Facility have not terminated, Lenders then holding fifty-one percent
(51%) or more of the sum of the Commitments then in effect, plus the aggregate
unpaid principal balance of the Term Loan then outstanding, or (b) if the
Commitments under the Revolving Facility have terminated, Lenders then holding
fifty-one percent (51%) or more of the sum of the aggregate unpaid principal
amount of all Loans then outstanding; provided, that, if there are only two
(2) Lenders under the Loan Documents, then Requisite Lenders shall constitute
both such Lenders. For purposes of this definition, all Lenders that are
Affiliates and each Lender and its Related Funds shall be deemed to constitute
one, single Lender.
     “Responsible Offer” shall mean the chief executive officer or the president
of Borrower or any Credit Party, or any other officer having substantially the
same authority and responsibility; or, with respect to compliance with financial
covenants or delivery of financial information, the chief financial officer or
the treasurer of Borrower or any Credit Party, or any other officer having
substantially the same authority and responsibility.
     “Revolving Facility” shall have the meaning assigned to such term in the
recitals of this Agreement.

21



--------------------------------------------------------------------------------



 



     “Revolving Lenders” shall mean the Persons from time to time named on
Schedule A under the heading “Revolving Lenders,” together with their respective
successors and permitted assigns (but not, except as expressly set forth herein,
any Participant that otherwise is not a party to this Agreement).
     “Revolving Loans” shall mean, collectively, the Advances made by Revolving
Lenders to Borrower under the Revolving Facility and all Obligations related
thereto.
     “Revolving Note” shall mean a Revolving Note and any additional promissory
note payable to the order of a Revolving Lender executed by Borrower evidencing
the Revolving Facility and Advances thereunder, together with any promissory
note issued in substitution thereof or replacement therefor, in each case as the
same may be amended, modified, divided, split, supplemented and/or restated from
time to time.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Security Agreements” shall mean any security or pledge agreement executed
by a Person in favor of Agent, for the benefit of the Lender Parties, to secure
the Obligations.
     “Security Documents” shall mean, collectively, the Security Agreements, the
Pledge Agreement, the Guarantees, any Mortgages, the Intellectual Property
Security Agreements, the Collateral Assignment of Life Insurance Policy, the
Collateral Assignment of Acquisition Agreement, all Account Control Agreements,
all Landlord Waivers and Consents, all UCC financing statements and all other
agreements, documents and instruments that create or perfect the Liens in the
Collateral, as the same may be modified, amended or supplemented from time to
time.
     “Self Insurance Liability” shall mean the contingent liability of the
Credit Parties arising out of the self insurance retained by Borrower in
connection with workers compensation for the period prior to August 1, 2002.
     “Shareholder Blocking Rights” shall mean any rights of any owner (direct or
indirect) of any Stock of Borrower or any Subsidiary of Borrower which, pursuant
to the terms of any agreement or organizational document (including, but not
limited to articles or certificate of incorporation, bylaws, operating
agreement, or partnership agreement), has the right to consent, or the effect of
requiring such consent, to any foreclosure by the Agent under any pledge
agreement or otherwise to the exercise of any of Agent’s rights and remedies
thereunder or otherwise has the right to restrain, delay, impair or otherwise
interfere with the Agent in the event of Agent’s exercise of its rights under a
pledge agreement.
     “Solvent” shall mean, as to any Person at any time, that (a) the fair value
of the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32)(A) of the Bankruptcy Code and, in the alternative, for purposes
of the Uniform Fraudulent Transfer Act; (b) the present fair saleable value of
the Property of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured; (c) such Person is able to realize upon its Property and pay its
debts and other liabilities (including disputed, contingent and

22



--------------------------------------------------------------------------------



 



unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital.
     “Staffing Services Business” means the Credit Parties’ staffing services
business, as conducted as of the Closing Date, including the following:
(i) direct placement and temporary staffing services; (ii) direct hire
placement, including the finding of suitable candidates from the Credit Parties’
national network of candidates across a broad range of disciplines; and (iii)
direct hire placement services on a contingency basis and as a retained service
provider (including temporary workforce needs). Pursuant to this line of
business, the Credit Parties have responsibility for payroll, payroll taxes,
employee benefits, health insurance, workers’ compensation coverage, workplace
safety programs, compliance with federal and state employment laws, labor and
workplace regulatory requirements and related administrative responsibilities.
     “Standby Letter of Credit” shall mean any standby letter of credit issued
by the L/C Issuer for the account of Borrower.
     “Subordinated Debt” shall mean any Indebtedness, contingent equity, earnout
or other obligations of any Credit Party that is (i) in form and substance
acceptable to the Agent and Requisite Lenders in their respective Permitted
Discretion, and (ii) subordinated by written contract in right of payment,
liens, security and remedies to all of the Obligations and all of the Lender
Parties’ rights, Liens and remedies in form and substance satisfactory to
Requisite Lenders, including, without limitation, the Indebtedness of any Credit
Party evidenced by the Subordinated Loan Documents.
     “Subordinated Loan Documents” shall mean the issued and outstanding Senior
Secured Convertible Notes of Parent dated March 31, 2006.
     “Subordination Agreement” shall mean any agreement between Agent and the
holders of Subordinated Debt, in each case as the same may be modified, amended,
restated or supplemented from time to time and in form and substance
satisfactory to Requisite Lenders, and “Subordination Agreements” shall mean all
such agreements, collectively.
     “Subsidiary” shall mean, as to any initial Person, any other Person in
which more than fifty percent (50%) of all equity, membership, partnership or
other ownership interests is owned directly or indirectly by such initial Person
or one or more of its Subsidiaries. For purposes of the Loan Documents, any
reference to “Subsidiary” shall be deemed to refer to a Subsidiary of Borrower
unless the context provides otherwise.
     “Term” shall mean the period commencing on the Closing Date and ending on
the day that is three (3) years and nine (9) months after the Closing Date.
     “Term Lender” shall mean the Persons from time to time named on Schedule A
under the heading “Term Lenders,” together with their respective successors and
permitted assigns (but

23



--------------------------------------------------------------------------------



 



not, except as expressly set forth herein, any Participant that otherwise is not
a party to this Agreement).
     “Term Loan” shall mean the term loan made by Lenders to Borrower on the
Closing Date pursuant to Section 2.2 in the aggregate original principal amount
of Twelve Million Dollars ($12,000,000), and all Obligations related thereto.
     “Termination Fee” shall mean an amount equal to (i) two percent (2.0%) of
the aggregate outstanding principal balance of the Term Loan prepaid or required
to be prepaid on or prior to February 28, 2008, and (ii) one percent (1.0%) of
the aggregate outstanding principal balance of the Term Loan prepaid or required
to be prepaid after February 28, 2008 and on or prior to February 28, 2009.
     “Unbilled Receivables Percentage” shall mean up to seventy percent (70%),
as adjusted by Agent from time to time in Agent’s sole discretion.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time; provided, that to the extent the UCC is used to
define any term herein or in any other Loan Document and such term is defined
differently in different Articles or Divisions of the UCC the definition of such
term contained in Article or Division 9 shall govern.
     “Voting Interests” shall mean the shares of Capital Stock of any Person,
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for the election of directors (or persons performing similar functions)
of such Person, even if the right so to vote has been suspended by the happening
of such a contingency.
     “Wholly-Owned Subsidiary” shall mean any Subsidiary in which (other than
directors’ qualifying shares required by law) one hundred percent (100%) of the
equity, at the time as of which any determination is being made, is owned,
beneficially and of record, by Borrower or by one or more of the other
Wholly-Owned Subsidiaries of Borrower, or both.

24



--------------------------------------------------------------------------------



 



APPENDIX B
LETTERS OF CREDIT
     (a) Subject to the terms and conditions hereof, Agent shall from time to
time during the Term of the Revolving Facility issue or cause the L/C Issuer to
issue letters of credit (collectively, “Letters of Credit,” and each a “Letter
of Credit”) for the account of Borrower; provided, however, that Agent will not
be required to issue or to cause to be issued any Letters of Credit to the
extent that the issuance of such Letters of Credit would then cause the sum of
the outstanding Advances, the aggregate reserves against Availability
established by Agent (in Agent’s Permitted Discretion), and all outstanding
Letter of Credit Usage, to the extent such Letter of Credit Usage is not cash
collateralized, to exceed the lesser of (i) Facility Cap then in effect or
(ii) the Borrowing Base (with the requested Letters of Credit being deemed to be
outstanding for the purposes of calculating Availability). The maximum amount of
outstanding Letters of Credit under the Revolving Facility shall not exceed
Seven Hundred Fifty Thousand Dollars ($750,000) in the aggregate at any time.
Each disbursement or payment by the L/C Issuer or Agent of an amount drawn under
Letters of Credit shall be deemed to be an Advance and shall bear interest at
the rate applicable to Advances under the Agreement (including Section 2.4 of
the Agreement). Letters of Credit that have not been drawn upon shall not bear
interest, but shall continue to bear the Letter of Credit Fees.
     (b) Borrower may from time to time upon written notice request Agent to
assist Borrower in establishing or opening a Letter of Credit by delivering to
Agent the L/C Issuer’s standard form of letter of credit application (the
“Letter of Credit Application”) completed to the satisfaction of the L/C Issuer
and such other certificates, documents and other papers and information as Agent
or L/C Issuer, respectively, may reasonably request.
     (c) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts when presented for honor thereunder in accordance with
the terms thereof and when accompanied by the documents described therein, and
(ii) have an expiry date not later than twelve (12) months after such Letter of
Credit’s date of issuance and in no event later than the last day of the latest
expiring Term; provided that such expiry date may be renewed for additional
twelve (12) month periods unless L/C Issuer or Agent notifies Borrower
otherwise.
     (d) In connection with the issuance of any Letter of Credit issued on
behalf of Borrower, Borrower shall indemnify, save and hold Agent, each Lender
and each L/C Issuer harmless from any loss, cost, expense or liability,
including, without limitation, payments made by Agent, any Lender or any L/C
Issuer, and reasonable expenses and reasonable attorneys’ fees incurred by
Agent, any Lender or any L/C Issuer arising out of, or in connection with, any
Letter of Credit to be issued for the account of Borrower, except as such loss,
cost, expense or liability results from such Person’s gross negligence, bad
faith or willful misconduct. Borrower shall be bound by the L/C Issuer’s
regulations and good faith interpretations of any Letter of Credit issued or
created for Borrower’s account, although these interpretations may be different
from Borrower’s own; and, neither Agent nor any Lender, any L/C Issuer, nor any
of its correspondents shall be liable for any error, negligence, or mistakes,
whether of omission or commission, in following Borrower’s instructions or those
contained in any Letter of Credit or of any modifications, amendments or
supplements thereto or in issuing or paying any Letter of

1



--------------------------------------------------------------------------------



 



Credit, except for Agent’s, any Lender’s, such L/C Issuer’s or such
correspondents’ gross negligence, bad faith or willful misconduct.
     (e) Borrower shall authorize and direct the L/C Issuer to name Borrower as
the “Account Party” therein and to deliver to Agent all instruments, documents,
and other writings and property received by the L/C Issuer pursuant to the
Letters of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letters of
Credit and the applications therefor.
     (f) Each Revolving Lender shall to the extent of its Pro Rata Share of the
aggregate amount of all disbursements made with respect to the Letters of Credit
be deemed to have irrevocably purchased an undivided participation in each
Advance made as a consequence of such disbursement. If at the time a
disbursement is made the unpaid balance of Advances exceeds or would exceed,
with the making of such disbursement, the Facility Cap and if such disbursement
is not reimbursed by Borrower within two (2) Business Days, then Agent shall
promptly notify each Revolving Lender, and upon Agent’s demand each Revolving
Lender shall pay to Agent such Revolving Lender’s Pro Rata Share of such
unreimbursed disbursement together with such Revolving Lender’s Pro Rata Share
of Agent’s unreimbursed costs and reasonable expenses relating to such
unreimbursed disbursement. Upon receipt by Agent of a repayment from Borrower of
any amount disbursed by Agent for which Agent had already been reimbursed by
Lenders, Agent shall deliver to each of the Revolving Lenders that Revolving
Lender’s Pro Rata Share of such repayment. Each Revolving Lender’s participation
commitment shall continue until the last to occur of any of the following
events: (A) Agent ceases to be obligated to issue or to cause the issuance of
Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains
outstanding and uncancelled; or (C) all Persons (other than Borrower) have been
fully reimbursed for all payments made under or relating to Letters of Credit.
     (g) The obligations of a Revolving Lender to make payments to Agent for the
account of Agent or any L/C Issuer with respect to a Letter of Credit shall be
irrevocable, without any qualification or exception whatsoever and shall be made
in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
          (i) any lack of validity or enforceability of this Agreement or any of
the Loan Documents;
          (ii) the existence of any claim, setoff, defense or other right that
Borrower may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for which any
such transferee may be acting), Agent, L/C Issuer, any Lender, or any other
person, whether in connection with this Agreement, such Letter of Credit, the
transactions contemplated herein or any related transactions (including any
underlying transactions between Borrower or any other party and the beneficiary
named in such Letter of Credit);

2



--------------------------------------------------------------------------------



 



          (iii) any draft, certificate or any other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
          (iv) the surrender or impairment of any security for the performance
or observance of any of the terms of this Agreement or any of the Loan
Documents;
          (v) any failure by Agent to provide any notices required pursuant to
this Agreement relating to such Letter of Credit;
          (vi) any payment by the L/C Issuer under any of the Letters of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit (if, in the good faith opinion of the L/C Issuer,
such prepayment is deemed to be appropriate); or
          (vii) the occurrence and continuation of any Default or Event of
Default;
     provided, however, that after paying in full its reimbursement obligation
hereunder, nothing herein shall adversely affect the right of Borrower, Agent,
or any Lender, as the case may be, to commence any proceeding against such L/C
Issuer for any wrongful disbursement made by such L/C Issuer under a Letter of
Credit as a result of acts or omissions constituting gross negligence, bad faith
or willful misconduct on the part of such L/C Issuer.
If any portion of the Letter of Credit Usage, whether or not then due and
payable, remains unpaid or outstanding on the Maturity Date or such earlier date
as this Agreement may be terminated pursuant to the terms of this Agreement,
Borrower shall: (A) provide cash collateral therefor in the manner described in
Section 3.5(b); or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned; or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such portion of the Letter of Credit Usage,
which stand-by letter (or letters) of credit shall be of like tenor and duration
(plus thirty (30) additional days) as, and in an amount equal to at least one
hundred five percent (105%) of the aggregate maximum amount then available to be
drawn under, such Letters of Credit to which such outstanding Letter of Credit
Usage relate and shall be issued by a Person, and shall be subject to such terms
and conditions, as are satisfactory to Agent in its Permitted Discretion.

3



--------------------------------------------------------------------------------



 



SCHEDULE A
Lenders/Commitments

              Revolving Lenders       Revolving Commitment   CapitalSource
Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Corporate Finance Group, Portfolio Manager
Telephone: (301) 841-2700
FAX: (301) 841-2360
E-Mail: krees@capitalsource.com   $ 18,000,000                
Wire Instructions:
           
Bank:
  Bank of America, NY        
Account:
  003939396662        
ABA:
  026009593        
Account Name:
  CapitalSource Funding LLC - CFG        
Reference:
  Global Employment          
Total:
      $ 18,000,000    

              Term Lenders       Term Loan Commitment   CapitalSource Finance
LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Corporate Finance Group, Portfolio Manager
Telephone: (301) 841-2700
FAX: (301) 841-2360
E-Mail: krees@capitalsource.com   $ 12,000,000                
Wire Instructions:
           
Bank:
  Bank of America, NY        
Account:
  003939396662        
ABA:
  026009593        
Account Name:
  CapitalSource Funding LLC - CFG        
Reference:
  Global Employment          
Total Term Loan:
      $ 12,000,000    
Total:
      $ 30,000,000    

 



--------------------------------------------------------------------------------



 



Table of Exhibits and Schedules

     
Exhibit A
  Form of LIBOR Election Notice
 
   
Exhibit B-1
  Financial Covenants
 
   
Exhibit B-2
  Form of Compliance Certificate
 
   
Exhibit C-1
  Reporting Requirements
 
   
Exhibit C-2
  Collateral Reporting and Other Requirements
 
   
Exhibit D
  Closing Conditions
 
   
Exhibit E
  Form of Borrowing Certificate
 
   
Schedule A
  Lenders/Commitments
 
   
Schedule 2.6
  Borrower Accounts
 
   
Schedule 5.3
  Subsidiaries; Capitalization and Ownership Interests
 
   
Schedule 5.4
  Properties
 
   
Schedule 5.6
  Litigation
 
   
Schedule 5.11
  Intellectual Property
 
   
Schedule 5.14
  Insurance
 
   
Schedule 6.7
  Post Closing Deliverables
 
   
Schedule 7.2
  Permitted Indebtedness
 
   
Schedule 7.3
  Permitted Liens
 
   
Schedule 7.6
  Transactions with Affiliates

 



--------------------------------------------------------------------------------



 



Schedule 2.6 to Credit Agreement
BORROWER ACCOUNTS

                  Name and Address   Account User   Account #   Purpose of
Account
Bank of America
  SS/Borrower     Confidential treatment requested; the omitted information has
been filed separately with the Securities and Exchange Commission     Commercial
payroll
 
             
 
  Borrower         Professional payroll
 
             
 
  Borrower         Internal payroll
 
             
 
  Borrower         Master cash account
 
             
 
  Borrower         Accounts payable
 
             
 
  Borrower         Career Blazers contingency ACH & wire
 
             
 
  Borrower         Philadelphia blocked lockbox account
 
             
 
  Borrower         Chicago blocked lockbox account
 
             
 
  Borrower         Georgia blocked lockbox account
 
             
 
  Borrower         Career Blazers New York blocked lockbox account
 
             
 
  SS         Master cash account
 
             
 
  SS         Depository account
 
             
 
  SS         ACH account
 
             
 
  SS         Payroll account
 
             
 
  SS         Internal staff payroll
 
             
 
  SS         Operating account

S-2.6-1



--------------------------------------------------------------------------------



 



                  Name and Address   Account User   Account #   Purpose of
Account
Wells Fargo
  Borrower     Confidential treatment requested; the omitted information has
been filed separately with the Securities and Exchange Commission     Master
cash account
 
             
 
  Borrower         Restricted lockbox
 
             
 
  Borrower         Accounts payable
 
             
 
  Borrower         Payroll
 
             
 
  SS         Accounts payable/Operating account
 
             
 
  SS         Garnishments
 
             
Sun Trust
  Borrower         Master cash account
 
             
 
  TPS         Payroll (not used)
 
             
 
  TPS         Payroll
 
             
 
  SS         Direct deposit & ACH receipts
 
             
 
  SS         Leased employee payroll
 
             
 
  SS         Internal payroll
 
             
 
  SS         Customer cash deposits
 
             
 
  SS         Accounts payable/Operating account
 
             
 
  SS         Garnishments
 
             
HSBC
  Borrower         New York payroll
 
             
First Trust
  Borrower           Philadelphia payroll

 



--------------------------------------------------------------------------------



 



                  Name and Address   Account User   Account #   Purpose of
Account
Wachovia
  FAST     Confidential treatment requested; the omitted information has been
filed separately with the Securities and Exchange Commission     Restricted
lockbox
 
             
 
  FAST         Accounts payable
 
             
 
  FAST         Payroll
 
             
 
  FAST         Payroll
 
             
 
  FAST         Flexible spending account
 
             
BB&T
  SS         Florida Keys/North Carolina payroll

 



--------------------------------------------------------------------------------



 



Schedule 5.3 to Credit Agreement
SUBSIDIARIES; CAPITALIZATION AND OWNERSHIP INTERESTS

                          State of   Number of   Number of Shares of Common
Stock Outstanding or     Entity   Incorporation   AuthorizedShares   Issuable
upon Conversion/Exercise   Directors
Global Employment Holdings, Inc.(1)
  DE   Common Stock –
40,000,000

Preferred Stock –
10,000   Common Stock (A)- 6,024,248
Warrants (Common)(B)- 850,000
Convertible Preferred Stock(C) — 2,217,381
Warrants (Preferred)(D)- 1,663,053
Convertible Notes(E)- 3,880,960
Warrants (Notes)(F)- 781,461
Options(G) — 853,161   Luci Staller Altman
Howard Brill
Richard Goldman
Charles Gwirtsman
Steven List
Jay Wells
 
                   
Keystone Alliance, Inc.(2)
  FL   Common Stock – 100     100     Howard Brill
 
                   
Global Employment Solutions, Inc.(2)
  CO   Common Stock – 100     100     Luci Staller Altman
Howard Brill
Richard Goldman
Charles Gwirtsman
Steven List
Jay Wells
 
                   
Excell Personnel Services Corporation(3)
  IL   All of the authorized and issued shares are held by Global Employment
Solutions, Inc.   Howard Brill
 
                   
P.D. Quick Temps Inc.(4) (inactive)
  PA   All of the authorized and issued shares are held by Excell Personnel
Services Corporation   Howard Brill
 
                   
Friendly Advanced Software Technology, Inc.(3)
  NY   All of the authorized and issued shares are held by Global Employment
Solutions, Inc.   Howard Brill
 
                   
Main Line Personnel Services, Inc.(3)
  PA   Common Stock –
5,000,000     100     Howard Brill

S-5.3-1



--------------------------------------------------------------------------------



 



                          State of   Number of   Number of Shares of Common
Stock Outstanding or     Entity   Incorporation   AuthorizedShares   Issuable
upon Conversion/Exercise   Directors
Southeastern Personnel Management, Inc.(3)
  FL   Common Stock –
10,000     2,000     Howard Brill
 
                   
Southeastern Staffing, Inc.(3)
  FL   Common Stock – 6,000     1,000     Howard Brill
 
                   
Bay HR, Inc.(5)
  FL   Common Stock – 7,500     1,000     Howard Brill
 
                   
Southeastern Georgia HR, Inc.(5)
  GA   Common Stock –
100,000     2,000     Howard Brill
 
                   
Southeastern Staffing II, Inc.(5)
  FL   Common Stock –
10,000     2,000     Howard Brill
 
                   
Southeastern Staffing III, Inc.(5)
  FL   Common Stock –
10,000     2,000     Howard Brill
 
                   
Southeastern Staffing IV, Inc.(5)
  FL   Common Stock –
10,000     2,000     Howard Brill
 
                   
Southeastern Staffing V, Inc.(5)
  FL   Common Stock –
10,000     2,000     Howard Brill
 
                   
Southeastern Staffing VI, Inc.(5)
  FL   Common Stock –
10,000     1,000     Howard Brill
 
                   
Temporary Placement Service, Inc.(3)
  GA   Common Stock –
100,000     1,000     Howard Brill

 

(1)   Publicly owned company.   (2)   Wholly-owned subsidiary of Global
Employment Holdings, Inc.   (3)   Wholly-owned subsidiary of Global Employment
Solutions, Inc.   (4)   Wholly-owned subsidiary of Excell Personnel Services
Corporation.   (5)   Wholly-owned subsidiary of Southeastern Staffing, Inc.  
(A)   Consists of outstanding common stock.   (B)   Consists of warrants
accompanying outstanding shares of common stock exercisable into common stock at
an exercise price of $6.00/share, subject to certain adjustments.   (C)  
Consists of outstanding convertible preferred stock convertible into common
stock at a conversion price of $5.75/share, subject to certain adjustments.

S-5.3-2



--------------------------------------------------------------------------------



 



(D)   Consists of warrants accompanying outstanding shares of preferred stock
exercisable into common stock at an exercise price of $6.00/share, subject to
certain adjustments.   (E)   Consists of senior secured convertible notes
convertible into common stock at a conversion price of $6.25/share, subject to
certain adjustments.   (F)   Consists of warrants accompanying senior secured
convertible notes exercisable into common stock at an exercise price of
$6.25/share, subject to certain adjustments.   (G)   Consists of options
exercisable into common stock at an exercise price of $5/share.

S-5.3-3



--------------------------------------------------------------------------------



 



Schedule 5.4 to Credit Agreement
PROPERTIES
Chief Executive Office/Principal Place of Business

     
 
  Global Employment Holdings, Inc.
 
  10375 Park Meadows Drive, Suite 375
 
  Littleton, Colorado 80124
 
   
 
  Global Employment Solutions, Inc.
 
  10375 Park Meadows Drive, Suite 375
 
  Littleton, Colorado 80124
 
   
 
  Excell Personnel Services Corporation1
 
  33 North Dearborn Street, Suite 400
 
  Chicago, Illinois 60602
 
   
 
  Friendly Advanced Software Technology, Inc2
 
  590 Fifth Avenue, 6th and 7th Floors
 
  New York, New York 10036
 
   
 
  Main Line Personnel Services, Inc.
 
  100 Presidential Boulevard North, Suite 200
 
  Bala Cynwyd, Pennsylvania 19004
 
   
 
  Temporary Placement Service, Inc.
 
  300 West Emery Street, Suite 205
 
  Dalton, Georgia 30720
 
   
 
  Southeastern Staffing, Inc.
 
  3350 Buschwood Park Drive, Suite 200
 
  Tampa, Florida 33618
 
   
 
  Southeastern Staffing II, Inc.
 
  3350 Buschwood Park Drive, Suite 200
 
  Tampa, Florida 33618

 

1   Excell expect to move to premises located at 33 West Monroe Street,
Suite 2050, Chicago, Illinois 60603 on or about April 1, 2007.   2   This
address will be effective upon the consummation of the Closing Date Acquisition.
FAST will be operating out of this location under the assumed name “Career
Blazers.”

S-5.4-1



--------------------------------------------------------------------------------



 



         
 
      Southeastern Staffing III, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
       
 
      Southeastern Staffing IV, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
       
 
      Southeastern Staffing V, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
       
 
      Southeastern Staffing VI, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
       
 
      Southeastern Personnel Management, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
       
 
      Bay HR, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
       
 
      Southeastern Georgia HR, Inc.
 
      3350 Buschwood Park Drive, Suite 200
 
      Tampa, Florida 33618
 
            OTHER OFFICES (INVENTORY AND EQUIPMENT LOCATIONS)
 
       
 
      1120 Connecticut Avenue NW, Suite 270
 
      Washington, District of Columbia 20036
 
       
 
      2929 East Commercial Boulevard, Suite 500
 
      Fort Lauderdale, Florida 33308
 
       
 
      One Midtown Plaza
 
      1360 Peachtree Street, Suite 930
 
      Atlanta, Georgia 30309
 
       
 
      3710 Old Milton Parkway, Suite 105
 
      Alpharetta, Georgia 30005
 
       
 
      4210 Columbia Road 2A
 
      Martinez, Georgia 30907

S-5.4-2



--------------------------------------------------------------------------------



 



         
 
      227 Plott Street
 
      Blairsville, Georgia 30512
 
       
 
      5415 Progress Court, Suites C & D
 
      Braselton, Georgia 30517
 
       
 
      4300 Buford Drive NE, 18A
 
      Buford, Georgia 30518
 
       
 
      207 West Belmont Drive
 
      Calhoun, Georgia 30701
 
       
 
      857 JFH Parkway
 
      Cartersville, Georgia 30120
 
       
 
      18B Barry Drive
 
      White, Georgia 30184
 
       
 
      2120 J Highway 76
 
      Chatsworth, Georgia 30705
 
       
 
      300 West Emery Street, Suite 100, 106, 108, 202
 
      Dalton, Georgia 30720
 
       
 
      2514 E. Walnut Avenue, Suite 9
 
      Dalton, Georgia 30720
 
       
 
      978 South Main Street, Suite 101
 
      Ellijay, Georgia 30540
 
       
 
      195 Pearl Nix Parkway, Suite 6
 
      Gainesville, Georgia 30504
 
       
 
      3895 Cherokee Street, Suite 360
 
      Kennesaw, Georgia 30144
 
       
 
      101 E. Lafayette Square
 
      Lafayette, Georgia 30728
 
       
 
      4850 Sugarloaf Parkway, Suite 211
 
      Lawrenceville, Georgia 30044
 
       
 
      6135 Peachtree Parkway, Suite 103
 
      Norcross, Georgia 30092
 
       
 
      5436 Battlefield Parkway
 
      Ringgold, Georgia 30736

S-5.4-3



--------------------------------------------------------------------------------



 



         
 
      180 Shorter Avenue
 
      Rome, Georgia 30165
 
       
 
      3558 Highway 138 SE
 
      Stockbridge, Georgia 30281
 
       
 
      107 Spring Street
 
      Washington, Georgia 30673
 
       
 
      2275 Research Blvd.
 
      Suite 500
 
      Rockville, Maryland 20850
 
       
 
      700 Lanidex Plaza
 
      1st Floor
 
      Parsippany, New Jersey 07054
 
       
 
      700 Veterans Highway, Suite 220
 
      Hauppauge, New York 11788
 
       
 
      202 Mamaroneck Avenue
 
      White Plains, New York 10601
 
            OTHER NON-OFFICE INVENTORY AND EQUIPMENT LOCATIONS
 
       
 
      Sungard3
 
      500 East 84th Avenue, Suite E-5
 
      Thornton, Colorado 80229
 
       
 
      Iron Mountain4
 
      P.O. Box 915004
 
      Dallas, Texas 75391-5004
 
       
 
      Iron Mountain5
 
      121-B Kelsey Lane
 
      Tampa, Florida 33619

 

3   Off-site location for computer servers in facility run by Sungard.   4   The
provided address is the contact address of the entity operating the off-site
facility at which Parent and MLPS store all their off-site files not needed in
the day-to-day operations, including files related to payroll, human resources,
tax information, accounts payable, etc.   5   The provided address is the
contact address of the entity operating the off-site facility at which SS stores
all its and its subsidiaries off-site files not needed in the day-to-day
operations, including files related to payroll, human resources, tax
information, accounts payable, etc.

S-5.4-4



--------------------------------------------------------------------------------



 



         
 
      Battlefield Storage6
 
      137 Liberty Lane
 
      Ringgold, Georgia 30736
 
       
 
      All Seasons Self Storage7
 
      1060 Vista Drive
 
      Dalton, Georgia 30721
 
       
 
      Augusta Sound8
 
      634 South Old Belair Road
 
      Grovetown, Georgia 30813
 
       
 
      Statham Storage9
 
      370 Sunset Drive
 
      Statham, Georgia 30666

 

6   The provided address is the contact address of the entity operating the
off-site facility at which TPS stores off-site files related to payroll.   7  
The provided address is the contact address of the entity operating the off-site
facility at which TPS stores off-site files not needed in the day-to-day
operations, including files related to accounting, payroll, billing, and
accounts receivable and miscellaneous files.   8   The provided address is the
contact address of the entity operating the off-site facility at which TPS
stores off-site miscellaneous files and furniture not needed in the day-to-day
operations.   9   The provided address is the contact address of the entity
operating an off-site facility that TPS uses for temporary storage of
miscellaneous files and equipment, such as computers and a copy machine not
needed in the day-to-day operations.

S-5.4-5



--------------------------------------------------------------------------------



 



Schedule 5.6 to Credit Agreement
LITIGATION
None.

S-5.6-1



--------------------------------------------------------------------------------



 



Schedule 5.11 to Credit Agreement
INTELLECTUAL PROPERTY
1. Global Employment Solutions, Inc.
     a. Trademarks, Service Marks and Collective Membership Marks:

                  Mark   Registration Number   Registration Date   Registered
With
Global Employment Solutions, Inc.
    2580957     June 18, 2002   United States Patent Trademark Office          
       
Global Employment Solutions
    2566696     May 7, 2002   United States Patent Trademark Office

     b. Trade names: Global Employment Solutions.
     c. Domain names: gesnetwork.com, gesnetwork.net, gesnetwork.org,
     globalemploymentholdings.biz, globalemploymentholdings.com,
     globalemploymentholdings.net,
     globalemploymentholdings.org,
     globalemploymentholdings.us, globalemploymentsolutions.com,
internetrecruiters.com,
     whitecoatstaffing.com.
2. Excell Personnel Services Corporation
     a. Trademarks, Service Marks and Collective Membership Marks:

              Mark   Registration Number   Registration Date   Registered With
EXCELL
  1524781   February 14, 1989   United States Patent Trademark Office

     b. Domain names: excell-jobs.com
3. Friendly Advanced Technology Service, Inc.
     a. U.S. Trademarks, Service Marks and Collective Membership Marks:

S-5.11-1



--------------------------------------------------------------------------------



 



              Mark   Registration Number   Registration Date   Registered With
CAREER BLAZERS
  1087452   March 14, 1978   United States Patent Trademark Office
 
           
CAREER BLAZERS
  1810189   December 7, 1993   United States Patent Trademark Office
 
           
(MARK) [d44276d4427602.gif]
  1984631   July 2, 1996   United States Patent Trademark Office
 
           
EXCELLENCE AT WORK
  1531181   October 20, 1994   United States Patent Trademark Office

     b. Foreign Trademarks, Service Marks and Collective Membership Marks:

              Mark   Registration Number   Registration Date   Registered With
CAREER BLAZERS
  TMA0335860   December 31, 1987   Canada
 
           
(MARK) [d44276d4427603.gif]
  TMA0335706   December 24, 1987   Canada
CB (and Design)
           
 
           
CAREER BLAZERS
  TMA0486222   November 25, 1997   Canada
 
           
CAREER BLAZERS
  UK001575675   June 16, 1994   United Kingdom
 
           
THE TRAIN STATION
  UK001575680   June 16, 1994   United Kingdom

     c. Domain names: fastgrp.com, careerblazers.com
4. Temporary Placement Service, Inc.
     a. Trade names: TPS, TPS Staffing, TPS Staffing and Recruiting, Business
Office Temps, Business Office Staffing.

S-5.11-2



--------------------------------------------------------------------------------



 



     b. Domain names: tps-staffing.com.
5. Southeastern Staffing, Inc.
     a. Copyrights:

          Title   Registration Number   Registration Date
Do your employees a favor: let them go
  TX-3-383-768   August 31, 1992
 
       
Imagine running your business
  TX-3-447-252   August 31, 1992

     b. Domain names: southeasternpeo.com, sepeo.com.
6. Main Line Personnel Service, Inc.
a. Service Marks: MAIN LINE PERSONNEL (Unregistered)
     b. Domain names: mlpers.com.

S-5.11-3



--------------------------------------------------------------------------------



 



Schedule 5.14 to Credit Agreement
INSURANCE
Insurance Policy Number AP011990E by Lloyds of London (Beazley)

  •   Commercial general and contractual liability     •   Automobile liability
(hired and non-owned autos)     •   Employment practices liability/Employee
benefits liability     •   Staffing services professional liability     •  
Insurance agency E&O

Insurance Policy Number AY000680E by Lloyds of London (Beazley)

  •   Employment practices liability

Insurance Policy Number HPS8325405 by Lloyds of London

  •   Medical professional

Insurance Policy Number 598191801 by Zurich

  •   Fiduciary

Insurance Policy Number AUC5327482-01 by Zurich/American Guarantee & Liability

  •   Excess/Umbrella liability

Insurance Policy Number WC5310192 by American International Co. — AIG

  •   Workers’ compensation and employers’ liability

Insurance Policy Number WC5310193 by American International Co. — AIG

  •   Workers’ compensation and employers’ liability (California only)

Insurance Policy Number WSLTHPE00008203 by SUA

  •   Workers’ compensation and employers’ liability

Insurance Policy Number 01-01-S1-0010008-05-0000 by SEUS

  •   Workers’ compensation and employers’ liability

Insurance Policy Number 81727980 by Chubb/Federal Insurance Co.

  •   Crime-employee theft

S-5.14-1



--------------------------------------------------------------------------------



 



Insurance Policy Number PHPK145964/PHPK218452 by Philadelphia Insurance Co.

  •   Property (except Florida)

Insurance Policy Binder by Gen Star

  •   Property (Florida only)

Insurance Policy Number 1700276/1 by Monitor

  •   Directors’ & Officers’ Liability

Insurance Policy Number NY06DOL137994NV by Navigator

  •   Directors’ & Officers’ Liability

Bonds

  •   21BSBCJ7860 by Hartford — Georgia, Southeastern Personnel Management, Inc.
    •   68051346 by CAN — Pennsylvania, Main Line Personnel Services, Inc.     •
  104885927 by Travelers — Southeastern Staffing, Inc.

S-5.14-2



--------------------------------------------------------------------------------



 



Schedule 6.7 to Credit Agreement
FURTHER ASSURANCES AND POST CLOSING DELIVERABLES
1. [ATTACHED TO CREDIT AGREEMENT]

S-6.7-1



--------------------------------------------------------------------------------



 



Schedule 7.2 to Credit Agreement
PERMITTED INDEBTEDNESS
Letter of credit #533869 issued by Wells Fargo Bank, N.A. in favor of Georgia
Department of Labor in the principal amount $225,035, expiring 12/31/2007
Letter of credit #583625 issued by Wells Fargo Bank, N.A. in favor of SUA
Insurance Company in the principal amount $300,000. This letter of credit will
be terminated at the time of completion of the Worker’s Compensation premium
audit for the fiscal year 2006.
Inter-company advance made by Parent to Borrower; outstanding balance as of
December 31, 2006: $64,070,186.

S-7.2-1



--------------------------------------------------------------------------------



 



Schedule 7.3 to Credit Agreement
PERMITTED LIENS

                          Debtor   Creditor   Collateral   Jurisdiction   Filing
Date   Filing No.
Global Employment Holdings, Inc.
  Amatis Limited, as
Collateral Agent   Personal property   Delaware   4/4/2006     61121375  
 
                       
Global Employment Solutions, Inc.
  Amatis Limited, as
Collateral Agent   Personal property   Colorado   4/5/2006     20062032724  
 
                       
 
  Intertel Leasing, Inc.   Equipment lease   Colorado   9/12/2006    
2006F088708  
 
                       
 
  Ricoh Customer Finance Corp.   Equipment lease   Colorado   02/05/2007    
20072012076  
 
                       
Keystone Alliance, Inc.
  Whitebox
Convertible
Arbitrage Partners,
LP, as Collateral
Agent   Personal property           Not yet filed  
 
                       
Bay HR, Inc.
  Amatis Limited, as
Collateral Agent   Personal property   Florida   4/4/2006     20060231138X  
 
                       
Excell Personnel
Services Corporation
  Amatis Limited, as
Collateral Agent   Personal property   Illinois   4/4/2006     10820316  

S-7.3-1



--------------------------------------------------------------------------------



 



                          Debtor   Creditor   Collateral   Jurisdiction   Filing
Date   Filing No.
Friendly Advanced Software Technology, Inc.
  CapitalSource
Finance LLC   Personal property   New York   2/9/2007     200702095151381  
 
                       
 
  Amatis Limited, as
Collateral Agent   Personal property   New York   4/4/2006     200604040294986  
 
                       
 
  District of Columbia   Corporate franchise
taxlien 10   District of Columbia   10/30/2002        
 
                       
Main Line Personnel Services, Inc.
  CIT Technology Financing Services, Inc.   Equipment lease   Pennsylvania  
1/14/2004     20220007868  
 
                       
 
  Citicorp Vendor Finance, Inc.   Equipment lease   Pennsylvania   1/22/2004    
20040080356  
 
                       
 
  Amatis Limited, as
Collateral Agent   Personal Property   Pennsylvania   4/4/2006     2006040707404
 
 
                       
Southeastern Georgia HR, Inc.
  Amatis Limited, as
Collateral Agent   Personal property   Dekalb County,
Georgia   4/5/2006     044-2006-01457  

 

10   This entry arose from corporate franchise taxes owed to the District of
Columbia by Career Blazers Personnel of Washington, D.C., Inc. for the tax
period ended December 31, 2000. Friendly Advanced Software Technology, Inc.
purchased the assets and business of Career Blazers Personnel of Washington,
D.C., Inc. on February 28, 2007 in the Closing Date Acquisition. The franchise
taxes have been paid prior to the completion of the Closing Date Acquisition.

S-7.3-2



--------------------------------------------------------------------------------



 



                          Debtor   Creditor   Collateral   Jurisdiction   Filing
Date   Filing No.
Southeastern Personnel Management, Inc.
  Amatis Limited, as
Collateral Agent   Personal property   Florida      4/4/2006     200602311371  
 
                       
Southeastern Staffing, Inc.
  GreatAmerica
Leasing Corporation   Equipment Lease   Florida    10/1/2002     200202295468  
 
                       
 
  GreatAmerica
Leasing Corporation   Equipment Lease   Florida    6/21/2004
 7/13/2006   20040722922X
200603166898
 
                       
 
  ePlus Group, inc.   Equipment Lease   Florida    5/20/2003     200304038731  
 
                       
 
  Irwin Business
Finance Corporation   Equipment Lease   Florida    8/19/2003     200304744067  
 
                       
 
  Irwin Business
Finance Corporation   Equipment Lease   Florida   11/03/2003     200305356982  
 
                       
 
  Credential Leasing Corp of Florida, Inc.   Equipment Lease   Florida  
 6/20/2005     200509981737  
 
                       
 
  Gulfstream Business Capital Inc.                    
 
                       
 
  Inter-Tel Leasing Inc.   Equipment Lease   Florida    1/18/2006    
200601654402  

S-7.3-3



--------------------------------------------------------------------------------



 



                          Debtor   Creditor   Collateral   Jurisdiction   Filing
Date   Filing No.
 
  Amatis Limited, as
Collateral Agent   Personal property   Florida   4/4/2006     200602311398  
 
                       
Southeastern Staffing II, Inc.
  Whitebox
Convertible
Arbitrage Partners,
LP, as Collateral
Agent   Personal property           Not filed  
 
                       
Southeastern Staffing III, Inc.
  Whitebox
Convertible
Arbitrage Partners,
LP, as Collateral
Agent   Personal property           Not filed  
 
                       
Southeastern Staffing IV, Inc.
  Whitebox
Convertible
Arbitrage Partners,
LP, as Collateral
Agent   Personal property           Not filed  
 
                       
Southeastern Staffing V, Inc.
  Whitebox
Convertible
Arbitrage Partners,
LP, as Collateral
Agent   Personal property           Not filed  
 
                       
Southeastern Staffing VI, Inc.
  Whitebox
Convertible
Arbitrage Partners,
LP, as Collateral
Agent   Personal property           Not filed  

S-7.3-4



--------------------------------------------------------------------------------



 



                          Debtor   Creditor   Collateral   Jurisdiction   Filing
Date   Filing No.
Temporary Placement Service, Inc.
  Toshiba America
Information   Equipment Lease   Cobb County, Georgia     7/13/2004    
033-2004-06893  
 
                       
 
  US Bancorp   Equipment Lease   Barrow County,
Georgia   12/15/2005     007-2005-018588  
 
                       
 
  NMHG Financial Services, Inc. (Assigned by Barloworld Fleet Leasing LLC)  
Equipment Lease   Whitfield County,
Georgia     3/20/2006     155-2006-000381  
 
                       
 
  Amatis Limited, as
Collateral Agent   Personal property   Dekalb County,
Georgia      4/5/2006     044-2006-01458  
 
                       
 
  US Bancorp   Equipment Lease   Barrow County,
Georgia     4/10/2006     007-2006-6162  
 
                       
 
  US Bancorp   Equipment Lease   Barrow County,
Georgia     5/24/2006     007-2006-9250  

S-7.3-5



--------------------------------------------------------------------------------



 



Schedule 7.6 to Credit Agreement
TRANSACTIONS WITH AFFILIATES
Borrower leases office space in Dalton, Georgia from MPS Partnership in which
Stephen Pennington, an executive officers of one of the Borrower’s subsidiaries,
TPS, is a partner. For the fiscal year 2007, the aggregate amount of Borrower’s
rent obligations under the lease is expected to be approximately $66,000.
Several of the holders of the Subordinated Loan Documents are directors or
officers of Parent, Borrower or another Credit Party. Parent pays interest to
all holders of the Subordinated Loan Documents pursuant to the terms of the
Subordinated Loan Documents.
In consideration for consent by the holders of the Subordinated Loan Documents
and the holders of Parent’s outstanding Preferred Stock, Parent has committed to
issuing a minimum of $5 million of Parent’s common stock no later than
September 30, 2007. Charles Gwirtsman, Howard Brill and John J. Borer III, a
holder (directly or indirectly) of Parent’s common stock, have committed to
purchasing a portion of such common stock from Parent up to the aggregate amount
of $3 million, at fair market value or, under certain circumstances, at $4.00
per share if fair market value is below $4.00 per share. In addition, when
purchasing common stock under this commitment, each of the three individuals
will receive a warrant to purchase one share of Parent’s common stock for each
share of common stock actually purchased, expiring on the seventh anniversary of
issuance, at an exercise price equal to 120% of the price at which the common
stock is purchased. Charles Gwirtsman is a director of Parent, a direct and
indirect stockholder of Parent and a holder of Subordinated Loan Documents.
Howard Brill is Parent’s and Borrower’s Chief Executive Officer and President as
well as a stockholder of Parent and a holder of Subordinated Loan Documents.
John J. Borer III is the Chief Executive Officer of Rodman & Renshaw, which
served as the placement agent in the recapitalization of Borrower on March 31,
2006 and holds a warrant exercisable into Parent’s common stock. Mr. Borer is
also an affiliate of R&R Investments I, LLC, one of Parent’s stockholders. Under
Parent’s placement agent agreement, Rodman has a right-of-first-refusal to act
as underwriter, initial purchaser or placement agent if Parent decides to raise
funds by means of a public offering or a private placement of equity or debt
securities using an underwriter or placement agent on or before March 31, 2008.

S-7.6-1